Exhibit 10.1

AMKOR TECHNOLOGY, INC.,

as Borrower

 

 

 

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

dated as of June 28, 2012

$150,000,000

 

 

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

BANK OF AMERICA, N.A.,

as Agent,

and

WELLS FARGO BANK, N.A.,

as Documentation Agent

 

 

BANK OF AMERICA, N.A.

Lead Arranger and Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   DEFINITIONS; RULES OF CONSTRUCTION      1   

                 1.1.

   Definitions      1   

                 1.2.

   Accounting Terms      33   

                 1.3.

   Certain Matters of Construction      34   

SECTION 2.

   CREDIT FACILITIES      34   

                 2.1.

   Revolving Commitment      34   

                 2.2.

   Reserved      36   

                 2.3.

   Letter of Credit Facility      36   

SECTION 3.

   INTEREST, FEES, AND CHARGES      39   

                 3.1.

   Interest      39   

                 3.2.

   Fees      41   

                 3.3.

   Computation of Interest, Fees, Yield Protection      41   

                 3.4.

   Reimbursement Obligations      41   

                 3.5.

   Illegality      42   

                 3.6.

   Increased Costs      42   

                 3.7.

   Capital Adequacy      43   

                 3.8.

   Mitigation      43   

                 3.9.

   Funding Losses      43   

                 3.10.

   Maximum Interest      43   

SECTION 4.

   LOAN ADMINISTRATION      44   

                 4.1.

   Manner of Borrowing and Funding Revolving Loans      44   

                 4.2.

   Defaulting Lender      46   

                 4.3.

   Number and Amount of LIBOR Revolving Loans; Determination of Rate      46   

                 4.4.

   Borrower Agent      46   

                 4.5.

   One Obligation      47   

                 4.6.

   Effect of Termination      47   

SECTION 5.

   PAYMENTS      47   

                 5.1.

   General Payment Provisions      47   

                 5.2.

   Repayment of Revolving Loans      47   

                 5.3.

   Reserved      48   

                 5.4.

   Payment of Other Obligations      48   

                 5.5.

   Marshaling; Payments Set Aside      48   

                 5.6.

   Post-Default Allocation of Payments      48   

                 5.7.

   Application of Payments      49   

                 5.8.

   Loan Account; Account Stated      49   

                 5.9.

   Taxes      49   

                 5.10.

   Lender Tax Information      50   

                 5.11.

   Nature and Extent of Each Borrower’s Liability      51   

SECTION 6.

   CONDITIONS PRECEDENT      53   

                 6.1.

   Conditions Precedent to Initial Revolving Loans      53   

                 6.2.

   Conditions Precedent to All Credit Extensions      54   

                 6.3.

   Limited Waiver of Conditions Precedent      55   

SECTION 7.

   COLLATERAL      55   

                 7.1.

   Grant of Security Interest      55   

                 7.2.

   Lien on Deposit Accounts; Cash Collateral      56   

                 7.3.

   Real Estate Collateral      57   

                 7.4.

   Other Collateral      57                     7.5.    No Assumption of
Liability      57   

 

i



--------------------------------------------------------------------------------

                 7.6.

   Further Assurances      57   

                 7.7.

   Continuation of Existing Liens      57   

SECTION 8.

   COLLATERAL ADMINISTRATION      58   

                 8.1.

   Borrowing Base Certificates      58   

                 8.2.

   Administration of Accounts      58   

                 8.3.

   Administration of Inventory      59   

                 8.4.

   Administration of Equipment      60   

                 8.5.

   Administration of Deposit Accounts      60   

                 8.6.

   General Provisions      60   

                 8.7.

   Power of Attorney      61   

SECTION 9.

   REPRESENTATIONS AND WARRANTIES      62   

                 9.1.

   General Representations and Warranties      62   

                 9.2.

   Complete Disclosure      66   

SECTION 10.

   COVENANTS AND CONTINUING AGREEMENTS      66   

                 10.1.

   Affirmative Covenants      66   

                 10.2.

   Negative Covenants      69   

                 10.3.

   Fixed Charge Coverage Ratio      80   

SECTION 11.

   EVENTS OF DEFAULT; REMEDIES ON DEFAULT      80   

                 11.1.

   Events of Default      80   

                 11.2.

   Remedies upon Default      82   

                 11.3.

   License      83   

                 11.4.

   Setoff      83   

                 11.5.

   Remedies Cumulative; No Waiver      83   

SECTION 12.

   THE AGENT      84   

                 12.1.

   Appointment, Authority and Duties of the Agent      84   

                 12.2.

   Agreements Regarding Collateral and Field Examination Reports      85   

                 12.3.

   Reliance By the Agent      86   

                 12.4.

   Action Upon Default      86   

                 12.5.

   Ratable Sharing      86   

                 12.6.

   Indemnification of the Agent Indemnitees      86   

                 12.7.

   Limitation on Responsibilities of the Agent      87   

                 12.8.

   Successor Agent and Co-Agents      87   

                 12.9.

   Due Diligence and Non-Reliance      88   

                 12.10.

   Replacement of Certain Lenders      88   

                 12.11.

   Remittance of Payments and Collections      89   

                 12.12.

   The Agent in its Individual Capacity      89   

                 12.13.

   Documentation Agent      89   

                 12.14.

   No Third Party Beneficiaries      89   

SECTION 13.

   BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS      90   

                 13.1.

   Successors and Assigns      90   

                 13.2.

   Participations      90   

                 13.3.

   Assignments      90   

                 13.4.

   Tax Treatment      91   

                 13.5.

   Representation of Lenders      91   

SECTION 14.

   MISCELLANEOUS      91   

                 14.1.

   Consents, Amendments and Waivers      91   

                 14.2.

   General Indemnity      92   

 

ii



--------------------------------------------------------------------------------

                 14.3.

   Limitations of Indemnities      92   

                 14.4.

   Notices and Communications      93   

                 14.5.

   Performance of the Borrowers’ Obligations      93   

                 14.6.

   Credit Inquiries      93   

                 14.7.

   Severability      93   

                 14.8.

   Cumulative Effect; Conflict of Terms      93   

                 14.9.

   Counterparts; Facsimile Signatures      93   

                 14.10.

   Entire Agreement      93   

                 14.11.

   Relationship with Lenders; No Advisory or Fiduciary Responsibility      93   

                 14.12.

   Confidentiality      95   

                 14.13.

   Original Loan Documents      95   

                 14.14.

   Continuation, Amendment and Restatement      95   

                 14.15.

   Certifications Regarding Indebtedness Agreements      95   

                 14.16.

   Governing Law      96   

                 14.17.

   Consent to Forum      96   

                 14.18.

   Waivers by the Borrowers      96   

                 14.19.

   Additional Borrowers      97   

                 14.20.

   Patriot Act Notice      97   

                 14.21.

   No Oral Agreement      97   

 

iii



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

EXHIBITS:

 

Exhibit A    Revolving Note Exhibit B    Notice of Borrowing Exhibit C    Notice
of Conversion/Continuation Exhibit D    Compliance Certificate Exhibit E   
Assignment and Acceptance Exhibit F    Assignment Notice Exhibit G    Original
Letters of Credit

SCHEDULES:

 

Schedule 1.1A    Revolving Commitments of Lenders Schedule 1.1B    Eligible
Foreign Account Debtors Schedule 1.1C    Permitted Liens Schedule 1.1D    Owned
Real Estate Schedule 1.1E    Germann Road Property Schedule 8.5    Deposit
Accounts Schedule 8.6.1    Business Locations Schedule 9.1.4    Names and
Capital Structure Schedule 9.1.5A    Former Names Schedule 9.1.5B    Former
Places of Business Schedule 9.1.12    Patents, Trademarks, Copyrights, and
Licenses Schedule 9.1.15    Environmental Matters Schedule 9.1.16    Restrictive
Agreements Schedule 9.1.17    Litigation Schedule 9.1.21    Labor Contracts

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of
June 28, 2012 (the “Closing Date”), is among AMKOR TECHNOLOGY, INC., any of its
Subsidiaries, if any, that become a party hereto as a Borrower after the Closing
Date, the lending institutions party to this Agreement from time to time as
lenders (collectively, the “Lenders”), and BANK OF AMERICA, N.A., a national
banking association, as administrative agent for the Lenders (the “Agent”).

R E C I T A L S:

The Borrowers have requested that the Lenders make available a credit facility,
to be used by the Borrowers to finance their mutual and collective business
enterprise. The Lenders are willing to provide such credit facility on the terms
and conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

 

  1.1. Definitions. As used herein, the following terms have the meanings set
forth below:

2018 Notes Issue Date –May 4, 2010.

Account – as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor – a Person who is obligated under an Account, Chattel Paper, or
General Intangible.

Acquired Indebtedness – with respect to any specified Person (a) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, whether or not such
Indebtedness is incurred in connection with, or in contemplation of, such other
Person merging with or into, or becoming a Subsidiary of, such specified Person
and (b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

Affiliate – with respect to any Person (the “subject Person”) any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with the subject Person. For purposes of this definition,
“control,” as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise; provided that beneficial ownership of
10.0% or more, or an agreement, obligation, or option to purchase 10.0% or more,
of the Equity Interests of a Person that are at such time entitled to vote in
the election of the board of directors (or other similar governing body) of such
Person shall be deemed to be control. For purposes of this definition, the terms
“controlling,” “controlled by,” and “under common control with” shall have
correlative meanings.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 1



--------------------------------------------------------------------------------

Affiliate Transaction – as defined in Section 10.2.6.

Agent – as defined in the introductory paragraph of this Agreement.

Agent Advance – any Borrowing of Base Rate Revolving Loans funded with the
Agent’s funds, until such Borrowing is settled among the Lenders pursuant to
Section 4.1.3.

Agent Indemnitees – the Agent and its officers, directors, employees,
Affiliates, agents, and attorneys.

Agent Professionals – attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by the Agent.

Agent’s Lien – the Liens in the Collateral granted to the Agent, for the benefit
of the Secured Parties, pursuant to the terms of this Agreement or any Security
Document.

Allocable Amount – as defined in Section 5.11.3.

Amkor – Amkor Technology, Inc., a Delaware corporation.

Anti-Terrorism Laws – any laws relating to terrorism or money laundering,
including the Patriot Act.

Applicable Law – all laws, rules, regulations, and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law, and equitable principles,
and all provisions of constitutions, treaties, statutes, rules, regulations,
orders, and decrees of Governmental Authorities.

Applicable Margin – with respect to any Type of Revolving Loan, on any day, the
per annum percentage set forth below, as determined by Average Availability
calculated for Borrower (and, in the case of “Level IV” below, the Consolidated
Interest Expense Coverage Ratio calculated for Borrower) for the preceding
completed Fiscal Quarter of Borrower:

 

Level

  

Average Availability for

preceding completed Fiscal

Quarter

   Consolidated
Interest Expense
Coverage
Ratio      Base Rate
Revolving
Loans     LIBOR
Revolving
Loans  

I

   Less than $50,000,000         1.00 %      2.25 % 

II

   Greater than or equal to $50,000,000 and equal to or less than $100,000,000
        0.75 %      2.00 % 

III

   Greater than $100,000,000         0.50 %      1.75 % 

IV

   Greater than $100,000,000      > 2.50 to 1.00         0.25 %      1.50 % 

Subject to the terms of this Agreement, the Applicable Margin shall be subject
to increase or decrease, effective as of the first day of the next succeeding
Fiscal Quarter following a completed Fiscal Quarter as provided above.

Approved Fund – any Person (other than a natural person) that is engaged in
making, holding or investing in extensions of credit in its ordinary course of
business and is administered or managed by a Lender, an entity that administers
or manages a Lender, or an Affiliate of either.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 2



--------------------------------------------------------------------------------

Asset Sale – as defined in Section 10.2.5.

Assignment and Acceptance – an assignment agreement between a Lender and an
Eligible Assignee, in the form of Exhibit E.

Attributable Debt – in respect of a sale and leaseback transaction involving an
operating lease, at the time of determination, the present value of the
obligation of the lessee for net rental payments during the remaining term of
the lease included in such sale and leaseback transaction including any period
for which such lease has been extended or may, at the option of the lessor, be
extended. Such present value shall be calculated using a discount rate equal to
the rate of interest implicit in such transaction, determined in accordance with
GAAP.

Availability – determined as of any date, the amount that the Borrowers are
entitled to borrow as Revolving Loans, being the Borrowing Base, minus the
principal balance of all Revolving Loans.

Average Availability—for any period of a completed Fiscal Quarter, the average
of the daily amount of Availability for such period, provided, that solely for
purposes of calculating the Applicable Margin, Average Availability shall be
determined without reference to clause (a) of the definition of Borrowing Base.

Average Total Usage—an amount, determined on the first day of a calendar month
with respect to the preceding calendar month, equal to the average of the daily
balance of Revolving Loans and stated amount of Letters of Credit during such
month.

Bank of America – Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America Indemnitees – Bank of America and its officers, directors,
employees, Affiliates, agents, and attorneys.

Bank Product – any of the following products, services, or facilities extended
to any Borrower or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; (d) foreign exchange agreements; and
(e) leases or other banking products or services as may be requested by any
Borrower or Subsidiary, other than Letters of Credit; provided, however, that
for any of the foregoing to be included as an “Obligation” for purposes of a
distribution under Section 5.6.1, the applicable Secured Party and Obligor must
have previously provided written notice to Agent of (i) the existence of such
Bank Product, (ii) the maximum dollar amount of obligations arising thereunder
(“Bank Product Amount”), and (iii) the methodology to be used by such parties in
determining the Bank Product Debt owing from time to time. The Bank Product
Amount may be changed from time to time upon written notice to Agent by the
Secured Party and Obligor. No Bank Product Amount may be established or
increased at any time that a Default or Event of Default exists, or if a reserve
in such amount would cause an Overadvance.

Bank Product Amount—as defined in the definition of Bank Product.

Bank Product Debt – Indebtedness and other obligations of an Obligor relating to
Bank Products.

Bankruptcy Code – Title 11 of the United States Code.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 3



--------------------------------------------------------------------------------

Base Rate – for any day, a per annum rate equal to the greater of (a) the rate
of interest announced by Bank of America from time to time as its prime rate for
such day or (b) LIBOR for a 30 day interest period as determined on such day.
The prime rate described in clause (a) preceding is a reference rate only and
Bank of America may make loans or other extensions of credit at, above, or below
such rate of interest. Any change in the prime rate announced by Bank of America
shall take effect at the opening of business on the effective day specified in
the public announcement of the change.

Base Rate Revolving Loan – a Revolving Loan that bears interest based on the
Base Rate.

Beneficial Owner – as assigned to such term in Rule 13d-3 and Rule 13d-5 under
the Exchange Act, except that in calculating the beneficial ownership of any
particular “person” (as such term is used in Section 13(d)(3) of the Exchange
Act), such “person” shall be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition.

Board of Governors – the Board of Governors of the Federal Reserve System.

Borrowed Money – with respect to any Obligor, without duplication, its
(a) Indebtedness that (i) arises from the lending of money by any Person to such
Obligor, (ii) is evidenced by notes, drafts, bonds, debentures, credit
documents, or similar instruments, or (iii) was issued or assumed as full or
partial payment for Property, (b) Capital Leases, (c) reimbursement obligations
with respect to letters of credit, and (d) guaranties of any Indebtedness of the
foregoing types owing by another Person.

Borrower – Amkor, and any other Restricted Subsidiary of Amkor, if any, that
hereafter becomes a Borrower pursuant to a joinder agreement executed by such
Restricted Subsidiary, Amkor, the Agent and each Lender, in form and substance
satisfactory to Agent and such Lenders.

Borrower Agent – as defined in Section 4.4.

Borrowing – a group of Revolving Loans of one Type that are made on the same day
or are converted into Revolving Loans of one Type on the same day.

Borrowing Base – on any date of determination, subject to the restrictions in
Section 4.09 of each of the Senior Notes Indentures on the Closing Date, an
amount equal to the lesser of (a) the aggregate amount of Revolving Commitments,
minus the LC Reserve, minus Reserves or (b) the result of (i) up to 85.0% of the
net amount of Eligible Accounts and Eligible Foreign Accounts (as used in this
definition, “net amount” means the face amount of an Account, minus any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances, or
Taxes (including sales, excise, and other taxes) that have been or could be
claimed by the Account Debtor or any other Person), minus (ii) the LC Reserve,
minus (iii) Reserves.

Borrowing Base Certificate – a certificate, in form and substance reasonably
satisfactory to the Agent, by which the Borrowers certify calculation of the
Borrowing Base.

Business Day – any day (a) excluding Saturday, Sunday, and any other day on
which banks are permitted to be closed under the laws of the State of Texas and
(b) when used with reference to a LIBOR Revolving Loan, also excluding any day
on which banks do not conduct dealings in Dollar deposits on the London
interbank market.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 4



--------------------------------------------------------------------------------

Capital Adequacy Regulation – any law, rule, regulation, guideline, request, or
directive of any central bank or other Governmental Authority, whether or not
having the force of law, regarding capital adequacy of a bank or any Person
controlling a bank.

Capital Expenditures – expenditures made by a Borrower or Subsidiary for the
acquisition of any fixed assets, or any improvements, replacements,
substitutions, or additions thereto with a useful life of more than one year,
including the principal portion of Capital Leases.

Capital Lease – any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Capital Lease Obligation – at time any determination thereof is to be made, the
amount of the liability in respect of a Capital Lease that would at that time be
required to be capitalized on a balance sheet in accordance with GAAP.

Cash Collateral – cash, and any interest or other income earned thereon, that is
delivered to the Agent to Cash Collateralize any Obligations.

Cash Collateral Account – a demand deposit, money market, or other account
established by the Agent at such financial institution as the Agent may select
in its discretion, which account shall be in the Agent’s name and subject to the
Agent’s Liens for the benefit of the Secured Parties.

Cash Collateralize – the delivery of cash to the Agent, as security for the
payment of the Obligations, in an amount equal to (a) with respect to LC
Obligations, 110% of the aggregate LC Obligations and (b) with respect to any
inchoate or contingent Obligations (including Obligations arising under Bank
Products), the Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.

Cash Equivalents – (a) Dollars or currency of any other sovereign nation in
which the Borrower or any Restricted Subsidiary conducts business,
(b) securities issued or directly and fully guaranteed or insured by the full
faith and credit of the United States government or any agency or
instrumentality thereof having maturities of not more than twelve months from
the date of acquisition, (c) certificates of deposit and eurodollar time
deposits with maturities of twelve months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding twelve months and overnight
bank deposits, in each case with (i) any domestic commercial bank having capital
and surplus in excess of $500,000,000 and a Fitch Individual Rating (formerly
Thompson Bank Watch Rating) of “B” or better, or (ii) any commercial bank
organized under the laws of any foreign country recognized by the United States
having capital and surplus in excess of $500,000,000 (or the foreign currency
equivalent thereof) and a Fitch Individual Rating (formerly Thompson Bank Watch
Rating) of “B” or better, (d) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clause (b)
and clause (c) preceding entered into with any financial institution meeting the
qualifications specified in clause (c) preceding, (e) commercial paper having
the highest rating obtainable from either Moody’s or S&P and, in each case,
maturing within six months after the date of acquisition, and (f) money market
funds at least 95.0% of the assets of which constitute Cash Equivalents of the
kinds described in clause (a) through clause (e) of this definition, provided
that (x) the currency of any sovereign nation other than the United States,
(y) certificates of deposit,

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 5



--------------------------------------------------------------------------------

eurodollar time deposits, and bankers’ acceptances with any commercial bank
organized under the laws of any country other than the United States, and
(z) overnight bank deposits with any commercial bank organized under the laws of
any country other than the United States shall not be considered “Cash
Equivalents” for purposes of determining whether an Asset Sale is permitted
pursuant to Section 10.2.5.

Cash Management Services – any services provided from time to time by Bank of
America, any other Lender or any of their respective Affiliates to any Borrower
or Subsidiary in connection with operating, collections, payroll, trust, or
other depository or disbursement accounts, including automated clearinghouse,
e-payable, controlled disbursement, depository, electronic funds transfer,
information reporting, lockbox, stop payment, overdraft, and/or wire transfer
services.

CERCLA – the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change of Control – the occurrence of any of the following: (a) the adoption of
a plan relating to the liquidation or dissolution of any Borrower, (b) the
consummation of any transaction (including, without limitation, any merger or
consolidation) the result of which is that any Person, other than a Permitted
Holder, becomes the Beneficial Owner, directly or indirectly, of more than 35.0%
of the Voting Stock of Amkor, measured by voting power rather than number of
shares, and such percentage represents more than the aggregate percentage of the
Voting Stock of Amkor, measured by voting power rather than number of shares, as
to which any Permitted Holder is the Beneficial Owner, or (c) the first date
during any consecutive two year period on which a majority of the members of the
board of directors of Amkor are not Continuing Directors. For purposes of this
definition, any transfer of an Equity Interest of any Person that was formed for
the purpose of acquiring Voting Stock of Amkor will be deemed to be a transfer
of such portion of Voting Stock as corresponds to the portion of the equity of
such Person that has been so transferred.

Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

Chattel Paper – as defined in the UCC.

Claims – all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, costs, and expenses of any kind (including remedial response costs,
reasonable attorneys’ fees, and Extraordinary Expenses) at any time (including
after Full Payment of the Obligations, resignation or replacement of the Agent,
or replacement of any Lender) incurred by or asserted against any Indemnitee in
any way relating to (a) any Loan Documents or transactions relating thereto,
(b) any action taken or omitted to be taken by any Indemnitee in connection with
any Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration, or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 6



--------------------------------------------------------------------------------

Closing Date – has the meaning prescribed for such term in the preamble of this
Agreement.

Code—the United States Internal Revenue Code of 1986, as amended.

Collateral – all Property described in Section 7.1, all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations.

Commercial Tort Claim – as defined in the UCC.

Compliance Certificate – a Compliance Certificate to be provided by the
Borrowers to the Agent pursuant to this Agreement, in the form of Exhibit D, and
all supporting schedules.

Consolidated Cash Flow – with respect to any Person for any period, the
Consolidated Net Income of such Person for such period, plus (a) an amount equal
to any extraordinary loss, plus any net loss realized in connection with an
Asset Sale, to the extent such losses were deducted in computing such
Consolidated Net Income, plus (b) provision for taxes based on income or profits
of such Person and its Restricted Subsidiaries for such period, to the extent
that such provision for taxes was deducted in computing such Consolidated Net
Income, plus (c) consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued and whether or not
capitalized (including, without limitation, amortization of debt issuance costs
and original issue discount, non-cash interest payments, the interest component
of any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, imputed interest with respect to
Attributable Debt, commissions, discounts, and other fees and charges incurred
in respect of letter of credit or bankers’ acceptance financings, and net
payments, if any, pursuant to Hedging Obligations), to the extent that any such
expense was deducted in computing such Consolidated Net Income, plus
(d) depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period), and other non-cash expenses (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of such Person and its Restricted Subsidiaries for such
period to the extent that such depreciation, amortization, and other non-cash
expenses were deducted in computing such Consolidated Net Income, plus
(e) non-cash items (other than any non-cash items that will require cash
payments in the future or that relate to foreign currency translation)
decreasing such Consolidated Net Income for such period, other than items that
were accrued in the ordinary course of business, in each case, on a consolidated
basis and determined in accordance with GAAP, minus (f) non-cash items (other
than any non-cash items that will require cash payments in the future or that
relate to foreign currency translation) increasing such Consolidated Net Income
for such period, other than items that were accrued in the ordinary course of
business, in each case, on a consolidated basis and determined in accordance
with GAAP. Notwithstanding the foregoing, the provision for taxes based on the
income or profits of, and the depreciation and amortization and other non-cash
charges of, a Restricted Subsidiary of Amkor shall be added to Consolidated Net
Income to compute Consolidated Cash Flow of Amkor only to the extent that a
corresponding amount would be permitted at the date of determination to be
dividended to Amkor by such Restricted Subsidiary without prior approval (that
has not been obtained), pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules, and governmental
regulations applicable to that Subsidiary or its stockholders.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 7



--------------------------------------------------------------------------------

Consolidated Interest Expense – with respect to any Person for any period, the
sum, without duplication, of (a) the consolidated interest expense of such
Person and its Restricted Subsidiaries for such period, whether paid or accrued,
including, without limitation, amortization of debt issuance costs and original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of all payments associated
with Capital Lease Obligations, imputed interest with respect to Attributable
Debt, commissions, discounts and other fees and charges incurred in respect of
letter of credit or bankers’ acceptance financings, and net payments, if any,
pursuant to Hedging Obligations, plus (b) the consolidated interest of such
Person and its Restricted Subsidiaries that was capitalized during such period,
plus (c) interest actually paid by Amkor or any Restricted Subsidiary under any
Guarantee of Indebtedness of another Person, plus (d) the product of all
dividend payments, whether or not in cash, on any series of preferred stock of
such Person or any of its Restricted Subsidiaries, other than dividend payments
on Equity Interests payable solely in Equity Interests of Amkor (other than
Disqualified Stock) or to Amkor or a Restricted Subsidiary of Amkor.

Consolidated Interest Expense Coverage Ratio – with respect to any specified
Person for any period, the ratio of the Consolidated Cash Flow of such Person
and its Restricted Subsidiaries for such period to the Consolidated Interest
Expense of such Person for such period. In the event that the specified Person
or any of its Restricted Subsidiaries incurs, assumes, Guarantees, or redeems
any Indebtedness (other than the Obligations) or issues or redeems preferred
stock subsequent to the commencement of the period for which the Consolidated
Interest Expense Coverage Ratio is being calculated but prior to the date on
which the event for which the calculation of the Consolidated Interest Expense
Coverage Ratio is made (the “Calculation Date”), then the Consolidated Interest
Expense Coverage Ratio shall be calculated giving pro forma effect to such
incurrence, assumption, Guarantee, or redemption of Indebtedness, or such
issuance or redemption of preferred stock, as if the same had occurred at the
beginning of the applicable four-quarter reference period. In addition, for
purposes of calculating the Consolidated Interest Expense Coverage Ratio:
(a) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations and
including any related financing transactions, during the four-quarter reference
period or subsequent to such reference period and on or prior to the Calculation
Date shall be deemed to have occurred on the first day of the four-quarter
reference period and Consolidated Cash Flow for such reference period shall be
calculated without giving effect to clause (c) of the proviso set forth in the
definition of Consolidated Net Income, (b) the Consolidated Cash Flow
attributable to discontinued operations, as determined in accordance with GAAP,
and operations or businesses disposed of prior to the Calculation Date, shall be
excluded, and (c) the Consolidated Interest Expense attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
disposed of prior to the Calculation Date, shall be excluded, but only to the
extent that the obligations giving rise to such Consolidated Interest Expense
will not be obligations of the specified Person or any of its Restricted
Subsidiaries following the Calculation Date.

Consolidated Net Assets – with respect to any specified Person as of any date,
the total assets of such Person as of such date less (a) the total liabilities
of such Person as of such date, (b) the amount of any Disqualified Stock as of
such date, and (c) any minority interests reflected on the balance sheet of such
Person as of such date.

Consolidated Net Income – with respect to any specified Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, determined in accordance with GAAP;
provided that: (a) the Net Income (but not loss) of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 8



--------------------------------------------------------------------------------

method of accounting shall be included only to the extent of the amount of
dividends or distributions paid in cash to the specified Person or a Restricted
Subsidiary thereof, (b) the Net Income of any Restricted Subsidiary shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Net Income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, (c) the Net Income (but not loss) of any Unrestricted Subsidiary
shall be excluded, whether or not distributed to the specified Person or one of
its Subsidiaries, and (d) the cumulative effect of a change in accounting
principles shall be excluded.

Contingent Obligation – any obligation of a Person arising from a guaranty,
indemnity, or other assurance of payment or performance of any Indebtedness,
lease, dividend, or other obligation (as used in this definition, “primary
obligations”) of another obligor (as used in this definition, “primary obligor”)
in any manner including any obligation of such Person under any (a) guaranty,
endorsement, co-making, or sale with recourse of an obligation of a primary
obligor, (b) obligation to make take-or-pay or similar payments regardless of
nonperformance by any other party to an agreement, and (c) arrangement (i) to
purchase any primary obligation or security therefor, (ii) to supply funds for
the purchase or payment of any primary obligation, (iii) to maintain or assure
working capital, equity capital, net worth, or solvency of the primary obligor,
(iv) to purchase Property or services for the purpose of assuring the ability of
the primary obligor to perform a primary obligation, or (v) otherwise to assure
or hold harmless the holder of any primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.

Continuing Directors – as of any date of determination, any member of the board
of directors of Amkor who (a) was a member of such board of directors on the
Closing Date or (b) was nominated for election or elected to such board of
directors with the approval of a majority of the Continuing Directors who were
members of such board at the time of such nomination or election.

Convertible Senior Subordinated Notes—Amkor’s 2.50% Convertible Senior
Subordinated Notes due 2011, issued pursuant to the Convertible Senior
Subordinated Notes (2011) Indenture, and Amkor’s 6.00% Convertible Senior
Subordinated Notes due 2014 issued pursuant to the Convertible Senior
Subordinated Notes (2014) Indenture.

Convertible Senior Subordinated Notes Indentures—the Convertible Senior
Subordinated Notes (2011) Indenture and the Convertible Senior Subordinated
Notes (2014) Indenture.

Convertible Senior Subordinated Notes (2011) Indenture—that certain Indenture
between Amkor and U.S. Bank National Association, as Trustee, dated as of
May 26, 2006, as such Indenture may be amended or supplemented from time to
time, relating to Amkor’s 2.50% Convertible Senior Subordinated Notes due
May 15, 2011.

Convertible Senior Subordinated Notes (2014) Indenture—that certain Indenture
between Amkor and U.S. Bank National Association, as Trustee, dated as of
April 1, 2009, as such Indenture may be amended or supplemented from time to
time, relating to Amkor’s 6.00% Convertible Senior Subordinated Notes due
April 15, 2014.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 9



--------------------------------------------------------------------------------

Convertible Subordinated Notes – Amkor’s 6 1/4% Convertible Subordinated Notes
due 2013, issued pursuant to the Convertible Subordinated Notes
(2013) Indenture.

Convertible Subordinated Notes Indenture – the Convertible Subordinated Notes
(2013) Indenture.

Convertible Subordinated Notes (2013) Indenture – that certain Indenture between
Amkor and U.S. Bank National Association as Trustee, dated as of November 18,
2005, as such Indenture may be amended or supplemented from time to time,
relating to Amkor’s 6 1/4% Convertible Subordinated Notes due December 1, 2013.

Copyright Security Agreement – each copyright security agreement pursuant to
which an Obligor grants to the Agent, for the benefit of the Secured Parties, a
Lien on such Obligor’s interests in copyrights, as security for the Obligations.

Credit Facilities – with respect to Amkor or any Subsidiary, one or more debt
facilities or commercial paper facilities with banks or other institutional
lenders providing for revolving credit loans, term loans, notes, receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit, in each case, as amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time.

CWA – the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Default – an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.

Defaulting Lender—any Lender that (a) fails to make any payment or provide funds
to the Agent or any Borrower as required hereunder or fails otherwise to perform
its obligations under any Loan Document, and such failure is not cured within
one Business Day, or (b) is the subject of any Insolvency Proceeding.

Default Rate – for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.00%, plus the interest rate otherwise applicable
thereto.

Deposit Account – as defined in the UCC.

Deposit Account Control Agreements – an agreement (a) in form and substance
satisfactory to the Agent, (b) between the Agent and a depository institution
which maintains a Deposit Account for a Borrower, and (c) which establishes
control of such Deposit Account for purposes of perfection of the Agent’s Lien
in such Deposit Account and the funds held therein.

Designated Account – a deposit account of the Borrowers established with the
Agent or an Affiliate of the Agent, into which the Agent shall fund Revolving
Loans hereunder.

Disqualified Stock – any Equity Interest that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the Termination
Date. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require Amkor to repurchase such

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 10



--------------------------------------------------------------------------------

Equity Interest upon the occurrence of a change of control or an asset sale
shall not constitute Disqualified Stock if the terms of such Equity Interest
provide that Amkor may not repurchase or redeem any such Equity Interest
pursuant to such provisions unless such repurchase or redemption complies with
Section 10.2.2.

Distribution – (a) any declaration or payment of a distribution, interest, or
dividend on any Equity Interest (other than payment-in-kind); (b) any
distribution, advance, or repayment of Indebtedness to a holder of Equity
Interests; or (c) any purchase, redemption, or other acquisition or retirement
for value of any Equity Interest.

Document – as defined in the UCC.

Documentation Agent – Wells Fargo Bank, N.A., a national banking association.

Dollars – lawful money of the United States.

Domestic Subsidiary – a Restricted Subsidiary that is (a) formed under the laws
of the United States or a state or territory thereof or (b) as of the date of
determination, treated as a domestic entity or a partnership or a division of a
domestic entity for United States federal income tax purposes, and, in either
case, is not owned, directly or indirectly, by an entity that is not described
in clause (a) or clause (b) preceding.

Dominion Account – a special account established by the Borrowers at Bank of
America or another bank acceptable to the Agent, over which, subject to the
terms of Section 8.2.4, the Agent has exclusive control for withdrawal purposes.

Eligible Account – an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by the Agent, in its reasonable credit judgment, to be
an Eligible Account. Without limiting the foregoing, no Account shall be an
Eligible Account if (a) it is unpaid for more than 60 days after the original
due date, or more than 90 days after the original invoice date, (b) 50.0% or
more of the Accounts owing by the Account Debtor are not Eligible Accounts or
Eligible Foreign Accounts under any other provision of this definition or the
definition of Eligible Foreign Accounts, (c) when aggregated with other Accounts
owing by the Account Debtor and its Affiliates, it exceeds (i) in the case of
each of International Business Machines Corp., Intel Corporation or Qualcomm
Incorporated (in each case, together with their respective subsidiaries), 25.0%
of the aggregate Eligible Accounts and Eligible Foreign Accounts and (ii) in the
case of any other Account Debtor, 15.0% of the aggregate Eligible Accounts and
Eligible Foreign Accounts (or, in either such case, (A) such higher percentage
with the consent of the Requisite Lenders or (B) lesser percent as the Agent may
determine in its discretion, as the Agent may establish for any such Account
Debtor and its Affiliates from time to time), (d) it does not conform with a
covenant or representation herein, (e) it is owing by a creditor or supplier, or
is otherwise subject to a offset, counterclaim, dispute, deduction, discount,
recoupment, reserve, defense, chargeback, credit, or allowance (but
ineligibility shall be limited to the amount thereof), (f) an Insolvency
Proceeding has been commenced by or against the Account Debtor, or the Account
Debtor has failed, has suspended, or ceased doing business, is liquidating,
dissolving, or winding up its affairs, or is not Solvent, or the Borrower is not
able to bring suit or enforce remedies against the Account Debtor through
judicial process, (g) the Account Debtor is organized or has its principal
offices or assets outside the United States, (h) it is owing by a Government
Authority, (i) it is not subject to a duly perfected, first priority Lien in
favor of the Agent, or is subject to any other Lien (except a Permitted Accounts
Lien), (j) (i) the goods giving

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 11



--------------------------------------------------------------------------------

rise to it have not been delivered to and accepted by the Account Debtor, or
(ii) the services giving rise to it have not been accepted by the Account Debtor
or it otherwise does not represent a final sale, unless, (A) in the case of
clause (j)(i) preceding, the Account Debtor on such Account has instructed such
Borrower in writing to deliver such goods to a designated area at or near such
Borrower’s facility or otherwise store such goods for the account of such
Account Debtor and has agreed, pursuant to the terms of the quotation or
purchase order for such Account or by separate agreement, that such delivery or
storage constitutes delivery of such goods by such Borrower, or (B) in the case
of clause (j)(ii) preceding, such Borrower has delivered to the Agent a written
agreement signed by the Account Debtor on such Account authorizing such Borrower
to bill for such goods or services, agreeing to pay the invoice for such billing
and agreeing not to assert claims or defenses to payment thereof that might
arise with respect to any assembly, test or other services performed or to be
performed by a Borrower or any Affiliate of a Borrower with respect to such
goods after the time of such billing and prior to the time of final shipment to
the Account Debtor, in any such case in form and substance satisfactory to the
Agent, (k) it is evidenced by Chattel Paper or an Instrument of any kind, or has
been reduced to judgment, (l) its payment has been extended, the Account Debtor
has made a partial payment, or it arises from a sale on a cash-on-delivery
basis, (m) it arises from a sale to an Affiliate, or from a sale on a
bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment,
or other repurchase or return basis, unless, in the case of any such
bill-and-hold arrangement, the Account Debtor on such Account has instructed
such Borrower to deliver such goods to a designated area at or near such
Borrower’s facility or otherwise store such goods for the account of such
Account Debtor and has agreed, in the purchase order for such Account or by
separate agreement, that such delivery or storage constitutes delivery of such
goods by such Borrower, in any such case in form and substance satisfactory to
the Agent, (n) it represents a progress billing or retainage, unless, in the
case of a progress billing arrangement, such Borrower has delivered to the Agent
a written agreement signed by the Account Debtor on such Account authorizing
such Borrower to progress bill for such goods or services, agreeing to pay the
invoice for such billing and agreeing not to assert claims or defenses to
payment thereof, in any such case in form and substance satisfactory to the
Agent, (o) it includes a billing for interest, fees, or late charges, but
ineligibility shall be limited to the extent of such billing, or (p) it arises
from a retail sale to a Person who is purchasing for personal, family, or
household purposes.

Eligible Assignee – a Person that is (a) a Lender, a United States-based
Affiliate of a Lender, or an Approved Fund, (b) any other financial institution
approved by the Agent and the Borrower Agent (which approval by the Borrower
Agent shall not be unreasonably withheld or delayed, and shall be deemed given
if no objection is made within two Business Days after notice of the proposed
assignment), that is organized under the laws of the United States or any state
or district thereof, has total assets in excess of $5,000,000,000, extends
asset-based lending facilities in its ordinary course of business, and whose
becoming an assignee would not constitute a prohibited transaction under
Section 4975 of ERISA or any other Applicable Law, and (c) during any Event of
Default, any Person acceptable to the Agent in its discretion.

Eligible Foreign Account – an Account owing to a Borrower from an Account Debtor
that is organized or has its principal offices or assets outside the United
States, that (a) arises in the Ordinary Course of Business from the sale of
goods or rendition of services, (b) is payable in Dollars, (c) is owing from an
Account Debtor listed on Schedule 1.1B or is owing from an Account Debtor
acceptable to the Agent and the Requisite Lenders, each in their discretion,
(d) meets all of the requirements in clause (a) through clause (p) of the
definition of Eligible Accounts other than clause (g) thereof, and (e) is deemed
by the Agent in its reasonable credit judgment to be an Eligible Foreign
Account; provided that, (a) the aggregate amount of Accounts owing from the
Account Debtors specified in Part II of Schedule 1.1B or any of their respective

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 12



--------------------------------------------------------------------------------

Affiliates, when aggregated with other Accounts owing by such Account Debtors
and their respective Affiliates, which exceed 35.0% of the sum of all Eligible
Accounts and Eligible Foreign Accounts shall not be Eligible Foreign Accounts,
and (b) in any event, without the consent of the Agent and the Requisite
Lenders, each in their discretion, any such Accounts owing from the Account
Debtors specified in Schedule 1.1B, or any of their respective Affiliates, which
when aggregated with other Accounts owing by such Account Debtors and their
respective Affiliates exceed 10.0% of the sum of Eligible Accounts and Eligible
Foreign Accounts, shall not be Eligible Foreign Accounts.

Enforcement Action – any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

Environmental Laws – all Applicable Laws (including all programs, permits, and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA, and CWA.

Environmental Notice – any written notice from any Governmental Authority of any
possible noncompliance with, investigation of a possible violation of,
litigation relating to, or potential fine or liability under any Environmental
Law, or with respect to any Environmental Release, environmental pollution or
hazardous materials, including any complaint, summons, citation, order, claim,
demand or request for correction, remediation, or otherwise.

Environmental Release – a release as defined in CERCLA or under any other
Environmental Law.

Equipment – as defined in the UCC, including all machinery, apparatus,
equipment, fittings, furniture, fixtures, motor vehicles, and other tangible
personal Property (other than Inventory), and all parts, accessories, and
special tools therefor, and accessions thereto.

Equity Interest – the interest of any (a) shareholder in a corporation,
(b) partner in a partnership (whether general, limited, limited liability, or
joint venture), (c) member in a limited liability company, (d) any Person
holding warrants, options, or other rights to acquire any equity security or
ownership interest (but excluding any debt security that is convertible into, or
exchangeable for, any equity security or ownership interest), or (e) other
Person having any other form of equity security or ownership interest that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

ERISA – the Employee Retirement Income Security Act of 1974.

Event of Default – as defined in Section 11.1.

Exchange Act – the Securities Exchange Act of 1934.

Excluded Domestic Subsidiaries – Guardian Assets, Inc., a Delaware corporation,
Amkor Technology Limited, a company organized under the laws of the Cayman
Islands, and Amkor Worldwide Services LLC, a Delaware limited liability company.

Excluded Taxes – with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 13



--------------------------------------------------------------------------------

income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located; (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Borrower Agent is
located; (c) any backup withholding tax required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with Section 5.10; (d) in
the case of a Foreign Lender, any United States withholding tax that is
(i) required pursuant to laws in force at the time such Lender becomes a Lender
(or designates a new Lending Office) hereunder, or (ii) attributable to such
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 5.10, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from Borrowers with
respect to such withholding tax; and (e) any United States federal withholding
Taxes imposed pursuant to FATCA.

Existing Indebtedness – Indebtedness of Amkor and its Restricted Subsidiaries in
existence on the date of this Agreement, until such amounts are repaid.

Extraordinary Expenses – all costs, expenses, or advances that the Agent may
incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral, (b) any action, arbitration, or other
proceeding (whether instituted by or against the Agent, any Lender, any Obligor,
any representative of creditors of an Obligor, or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority, or
avoidability of the Agent’s Liens with respect to any Collateral), any Loan
Documents, or the validity, allowance, or amount of any Obligations, including
any lender liability or other Claims asserted against the Agent or any Lender,
(c) the exercise, protection, or enforcement of any rights or remedies of the
Agent in, or the monitoring of, any Insolvency Proceeding, (d) settlement or
satisfaction of any taxes, charges, or Liens with respect to any Collateral,
(e) any Enforcement Action, (f) negotiation and documentation of any
modification, waiver, workout, restructuring, or forbearance with respect to any
Loan Documents or Obligations, or (g) Protective Advances. Such costs, expenses,
and advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses.

FATCA—Sections 1471 through 1474 of the Code (including any amended or successor
version if substantively comparable and not materially more onerous to comply
with).

Federal Funds Rate – a fluctuating interest rate per annum equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System arranged by federal funds brokers, as published for
the applicable day (or, if not a Business Day, for the preceding Business Day)
by the Federal Reserve Bank of New York, or if such rate is not so published,
the average of the quotations for such day on such transactions as determined by
the Agent.

Fee Letters – (a) the fee letter agreement, dated as of the Closing Date, among
the Agent, the Borrowers and Bank of America and (b) each of the fee letter
agreements, dated as of the Closing Date, among the Agent, the Borrowers and
each of the other Lenders, respectively.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 14



--------------------------------------------------------------------------------

Fiscal Quarter – each period of three months, the first of such periods
commencing on the first day of a Fiscal Year.

Fiscal Year – the fiscal year of the Borrowers and the Subsidiaries for
accounting and tax purposes, ending on December 31 of each year.

Fixed Charge Coverage Ratio—with respect to any specified Person for any period,
the ratio of (a) an amount equal to Consolidated Cash Flow minus an amount equal
to any extraordinary gain minus any net gain realized in connection with an
Asset Sale minus any net gain realized in connection with prepayment, retirement
or cancellation of Indebtedness, in each case to the extent any such gains were
included in computing Consolidated Net Income but not excluded in computing
Consolidated Cash Flow, to (b) Fixed Charges, in each case determined for such
period for such Person.

Fixed Charges – the sum of (a) Capital Expenditures, (b) interest expense (other
than payment-in-kind), (c) cash taxes, (d) principal payments made on Borrowed
Money, other than payments made with proceeds of Revolving Loans or Permitted
Refinancing Indebtedness, or available cash, or with respect to which Borrower
has established a cash account pursuant to a Dominion Account at Bank of America
or an additional reserve against the Borrowing Base in an amount equal to the
amount of such payment, and (e) Distributions made to the extent permitted by
this Agreement.

FLSA – the Fair Labor Standards Act of 1938.

Foreign Lender – any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.

Foreign Plan – any employee benefit plan or arrangement maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States, or any employee benefit plan or arrangement mandated by a
government other than the United States for employees of any Obligor or
Subsidiary.

Foreign Subsidiary – a Subsidiary of Amkor that is not a Domestic Subsidiary.

Full Payment – with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including all interest, fees, and other charges under any
Loan Documents and including those accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding), (b) if such Obligations are LC
Obligations or inchoate or contingent in nature, Cash Collateralization thereof,
and (c) a release of any Claims of the Obligors against the Agent, the Lenders,
and the Issuing Bank arising on or before the payment date. The Revolving Loans
shall not be deemed to have been paid in full until the Revolving Commitments
have expired or been terminated.

GAAP – generally accepted accounting principles in the United States in effect
from time to time.

General Intangibles – as defined in the UCC, including choses in action, causes
of action, contract rights, company or other business records, inventions,
blueprints, designs, patents, patent applications, trademarks, trademark
applications, trade names, trade secrets, service marks, goodwill, brand names,
copyrights, registrations, licenses, franchises, customer lists, permits, tax
refund claims, computer programs, operational manuals, internet addresses and
domain names, insurance refunds and premium rebates, all rights to
indemnification, and all other intangible Property of any kind.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 15



--------------------------------------------------------------------------------

Germann Road Property — the property described in Schedule 1.1E commonly known
as 3200 W. Germann Road, Chandler, Arizona.

Goods – as defined in the UCC.

Governmental Approvals – all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority – any federal, state, municipal, foreign, or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory, or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district, or territory thereof, or a foreign entity or
government.

Guarantee – a guarantee other than by endorsement of negotiable instruments for
collection in the ordinary course of business, direct or indirect, in any manner
including, through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness.

Guarantor Payment – as defined in Section 5.11.3.

Guarantor – each Person who guarantees payment or performance of any
Obligations.

Guaranty – each guaranty agreement executed by a Guarantor in favor of the
Agent.

Hedging Agreement – any transaction that provides for an interest rate, foreign
exchange, currency, commodity, credit, or equity swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof, or any
transaction of a similar nature.

Hedging Obligations – with respect to any Person, the indebtedness, liabilities,
and obligations of such Person under Hedging Agreement.

Indebtedness – with respect to any Person, any indebtedness of such Person,
including Contingent Obligations, in respect of (a) borrowed money, (b) bonds,
notes, debentures, or similar instruments or letters of credit (or reimbursement
agreements in respect thereof), (c) banker’s acceptances, (d) Capital Lease
Obligations, (e) the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable, and (f) Hedging Obligations, if and to the extent any of such
indebtedness (other than letters of credit and Hedging Obligations) would appear
as a liability on a balance sheet of the specified Person prepared in accordance
with GAAP. With respect to the Borrowers, all Obligations, other than Bank
Product Debt not covered by clause (a) through clause (f) preceding, shall be
included in the term “Indebtedness”. In addition, the term “Indebtedness”
includes all Indebtedness of others secured by a Lien on any asset of the
specified Person (whether or not such Indebtedness is assumed by the specified
Person measured as the lesser of the fair market value of the assets of such
Person so secured or the amount of such Indebtedness) and, to the extent not
otherwise included, the Guarantee by such Person of any Indebtedness of any
other Person. The amount of any Indebtedness outstanding as of any date shall be
the accreted value

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 16



--------------------------------------------------------------------------------

thereof, in the case of any Indebtedness issued with original issue discount. In
addition, the amount of any Indebtedness shall also include the amount of all
obligations of such Person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock or, with respect to any Restricted
Subsidiary of Amkor, any preferred stock of such Restricted Subsidiary.

Increase Effective Date – as defined in Section 2.1.7.

Indemnified Taxes—Taxes other than Excluded Taxes.

Indemnitees – the Agent Indemnitees, the Lender Indemnitees, the Issuing Bank
Indemnitees, and the Bank of America Indemnitees.

Indentures – Senior Notes Indentures, the Convertible Senior Subordinated Notes
Indentures and the Convertible Subordinated Notes Indenture.

Insolvency Proceeding – any case or proceeding commenced by or against a Person
under any state, federal, or foreign law for, or any agreement of such Person
to, (a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief, or debt adjustment law, (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator, or other custodian
for such Person or any part of its Property, or (c) an assignment or trust
mortgage for the benefit of creditors.

Instrument – as defined in the UCC.

Insurance Assignment – each collateral assignment of insurance pursuant to which
an Obligor assigns to the Agent, for the benefit of the Secured Parties, such
Obligor’s rights under business interruption or other insurance policies as the
Agent deems appropriate, as security for the Obligations.

Intellectual Property – (a) all intellectual and similar Property of a Person,
including inventions, designs, patents, patent applications, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software, and databases;
(b) all embodiments or fixations thereof and all related documentation,
registrations, and franchises; (c) all books and records describing or used in
connection with the foregoing; and (d) all licenses or other rights to use any
of the foregoing.

Intellectual Property Claim – any claim or assertion (whether in writing, by
suit, or otherwise) that a Borrower’s or a Subsidiary’s ownership, use,
marketing, sale, or distribution of any Inventory, Equipment, Intellectual
Property, or other Property violates another Person’s Intellectual Property.

Interest Period – as defined in Section 3.1.3.

Inventory – as defined in the UCC, including (a) all goods intended for sale,
lease, display, or demonstration, (b) all work in process, and (c) all raw
materials, and other materials and supplies of any kind that are or could be
used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease, or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding Equipment).

Investments – with respect to any Person, all investments by such Person in
other Persons (including Affiliates) in the form of direct or indirect loans
(including Guarantees of Indebtedness or other obligations), advances or capital
contributions (excluding commission, travel, and similar

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 17



--------------------------------------------------------------------------------

advances to officers and employees made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
If Amkor or any Restricted Subsidiary of Amkor sells or otherwise disposes of
any Equity Interests of any direct or indirect Restricted Subsidiary of Amkor
such that, after giving effect to any such sale or disposition, such Person is
no longer a Restricted Subsidiary of Amkor, Amkor shall be deemed to have made
an Investment on the date of any such sale or disposition equal to the fair
market value of the Equity Interests of such Restricted Subsidiary not sold or
disposed of in an amount determined as provided in Section 10.2.2.

Investment Property – as defined in the UCC, including all securities (whether
certificated or uncertificated), security entitlements, securities accounts,
commodity contracts, and commodity accounts.

Issuing Bank – Bank of America or an Affiliate of Bank of America.

Issuing Bank Indemnitees – the Issuing Bank and its officers, directors,
employees, Affiliates, agents, and attorneys.

LC Application – an application by the Borrower Agent to the Issuing Bank for
issuance of a Letter of Credit, in form and substance satisfactory to the
Issuing Bank.

LC Conditions – the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed $25,000,000, no
Overadvance exists and, if no Revolving Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from the date of issuance and
(ii) at least 20 Business Days prior to the Termination Date; (d) the Letter of
Credit and payments thereunder are denominated in Dollars; and (e) the form of
the proposed Letter of Credit is satisfactory to the Agent and the Issuing Bank
in their discretion.

LC Documents – all documents, instruments, and agreements (including LC Requests
and LC Applications) delivered by the Borrowers or any other Person to the
Issuing Bank or the Agent in connection with issuance, amendment, or renewal of,
or payment under, any Letter of Credit.

LC Obligations – the sum (without duplication) of (a) all amounts owing by the
Borrowers for any drawings under Letters of Credit, (b) the aggregate undrawn
amount of all outstanding Letters of Credit, and (c) all fees and other amounts
owing with respect to Letters of Credit.

LC Request – a Letter of Credit Request from the Borrowers to the Issuing Bank
in form acceptable to the Issuing Bank in its discretion.

LC Reserve – the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized and (b) if no Event of Default exists, those
constituting charges owing solely to the Issuing Bank.

Lender Indemnitees – the Lenders and their officers, directors, employees,
Affiliates, agents, and attorneys.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 18



--------------------------------------------------------------------------------

Lenders – as defined in the introductory paragraph of this Agreement, including
the Agent in its capacity as a provider of Agent Advances and any other Person
who hereafter becomes a “Lender” pursuant to an Assignment and Acceptance.

Letter of Credit – any standby letter of credit issued by the Issuing Bank for
the account of a Borrower, or any indemnity, guarantee, exposure transmittal
memorandum, or similar form of credit support issued by the Agent or the Issuing
Bank for the benefit of a Borrower. “Letter of Credit” includes, without
limitation, any Original Letter of Credit.

Letter-of-Credit Right – as defined in the UCC.

Lending Office—the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

LIBOR—for any Interest Period with respect to a LIBOR Revolving Loan, the per
annum rate of interest (rounded up, if necessary, to the nearest 1/8th of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Revolving Loan would be offered by Bank of America’s London branch to major
banks in the London interbank Eurodollar market. If the Board of Governors
imposes a Reserve Percentage with respect to LIBOR deposits, then LIBOR shall be
the foregoing rate, divided by 1 minus the Eurodollar Reserve Percentage;

Where,

“Eurodollar Reserve Percentage” means the reserve percentage applicable to
member banks under regulations issued from time to time by the Board of
Governors for determining the maximum reserve requirement (including any
emergency, supplemental, or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) and

LIBOR Revolving Loan—a Revolving Loan that bears interest based on LIBOR.

License – any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution, or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor – any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien — any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute, or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property; provided, that the term “Lien”
shall not include the interest of a lessor in Property that is leased pursuant
to a lease that is classified as an operating lease in accordance with GAAP.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 19



--------------------------------------------------------------------------------

Lien Waiver – an agreement, in form and substance satisfactory to the Agent, by
which (a) for any material Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit the Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral, (b) for any Inventory held
by a warehouseman, processor, or freight forwarder, such Person waives or
subordinates any Lien it may have on the Inventory, agrees to hold any Documents
in its possession relating to the Inventory as agent for the Agent, and agrees
to deliver the Inventory to the Agent upon request, (c) for any Collateral held
by a bailee, such bailee acknowledges the Agent’s Lien, waives or subordinates
any Lien such bailee may have on the Collateral, and agrees to deliver the
Collateral to the Agent upon request, and (d) for any Collateral subject to a
Licensor’s Intellectual Property rights, the Licensor grants to the Agent the
right, vis-à-vis such Licensor, to enforce the Agent’s Liens with respect to the
Collateral, including the right to dispose of the Collateral with the benefit of
the Intellectual Property, whether or not a default exists under any applicable
License.

Loan Account – the loan account established by each Lender on its books pursuant
to Section 5.8.

Loan Documents – this Agreement, the Other Agreements, and the Security
Documents.

Margin Stock – as defined in Regulation U of the Board of Governors.

Material Adverse Effect – the effect of any event or circumstance that, taken
alone or in conjunction with other related events or circumstances, has a
material adverse effect on (a) the business, operations, Properties, or
condition (financial or otherwise) of any Obligor, on the value of any material
Collateral, on the enforceability of any Loan Documents, or on the validity or
priority of the Agent’s Liens on any Collateral, (b) the ability of any Obligor
to perform any obligations under the Loan Documents, including repayment of any
Obligations, or (c) the ability of the Agent or any Lender to enforce or collect
any Obligations or to realize upon any Collateral.

Material Contract – any agreement or arrangement to which a Borrower is party
(other than the Loan Documents) (a) that is deemed to be a material contract
under any securities law applicable to such Obligor, including the Securities
Act of 1933, (b) for which breach, termination, nonperformance, or failure to
renew could reasonably be expected to have a Material Adverse Effect, or
(c) that relates to the Senior Notes, the Convertible Senior Subordinated Notes,
the Convertible Subordinated Notes, or any other Indebtedness of such Obligor in
excess of $10,000,000.

Moody’s – Moody’s Investors Services, Inc., and any successor thereto.

Mortgage – a mortgage, deed of trust, or deed to secure debt, in form and
substance reasonably satisfactory to the Agent, pursuant to which Amkor grants
to the Agent, for the benefit of the Secured Parties, Liens upon all of Amkor’s
right, title, and interest in the Owned Real Estate, as security for the
Obligations.

Multiemployer Plan – as defined in Section 4001(a)(3) of ERISA.

Net Income – with respect to any Person, the net income (or loss) of such Person
and its Restricted Subsidiaries, determined in accordance with GAAP and before
any reduction in respect of preferred stock dividends, excluding, however:
(a) any gain (but not loss), together with any related provision for taxes on
such gain (but not loss), realized in connection with (i) any

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 20



--------------------------------------------------------------------------------

Asset Sale or (ii) the disposition of any securities by such Person or any of
its Restricted Subsidiaries or the extinguishment of any Indebtedness of such
Person or any of its Restricted Subsidiaries, (b) any extraordinary gain (but
not loss), together with any related provision for taxes on such extraordinary
gain (but not loss), (c) any gain or loss relating to foreign currency
translation or exchange, and (d) any income or loss related to any discontinued
operation.

Net Proceeds – the aggregate cash proceeds received by Amkor or any of its
Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting, and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result thereof, taxes paid or payable as a result thereof, in each
case after taking into account any available tax credits or deductions and any
tax sharing arrangements and amounts required to be applied to the repayment of
Indebtedness, other than the Obligations, secured by a Lien on the asset or
assets that were the subject of such Asset Sale.

Non-Recourse Debt – Indebtedness (a) as to which neither Amkor nor any of its
Restricted Subsidiaries (i) provides credit support of any kind (including any
obligation that would constitute Indebtedness) or (ii) is directly or indirectly
liable as a guarantor or otherwise, other than in the form of a Lien on the
Equity Interests of an Unrestricted Subsidiary held by Amkor or any Restricted
Subsidiary in favor of any holder of Non-Recourse Debt of such Unrestricted
Subsidiary, (b) no default with respect to which (including any rights that the
holders thereof may have to take enforcement action against an Unrestricted
Subsidiary) would permit, upon notice, lapse of time, or both, any holder of any
other Indebtedness (other than the Obligations) of Amkor or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its stated maturity,
and (c) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of Amkor or any of its Restricted
Subsidiaries (other than against the Equity Interests of such Unrestricted
Subsidiary, if any).

Notes – each Revolving Note or other promissory note executed by the Borrowers
to evidence any Obligations.

Notice of Borrowing – a Notice of Borrowing to be submitted by the Borrower
Agent to request the funding of a Borrowing of Revolving Loans, either
electronically according to such procedures as may be established by the Agent
or in the form of Exhibit B.

Notice of Conversion/Continuation – a Notice of Conversion/Continuation to be
submitted by the Borrower Agent to request a conversion or continuation of any
Revolving Loans as LIBOR Revolving Loans, either electronically according to
such procedures as may be established by the Agent or in the form of Exhibit C.

Obligations – all (a) principal of and premium, if any, on the Revolving Loans,
(b) LC Obligations and other obligations of the Obligors with respect to Letters
of Credit, (c) interest, expenses, fees, and other sums payable by the Obligors
under the Loan Documents, (d) obligations of the Obligors under any indemnity
for Claims, (e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other
Indebtedness, obligations, and liabilities of any kind owing by the Obligors
pursuant to the Loan Documents, whether now existing or hereafter arising,
whether evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification, or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 21



--------------------------------------------------------------------------------

Obligor –Borrower, and each Guarantor or other Person that is liable for payment
of any Obligations or that has granted a Lien in favor of the Agent on such
Guarantor’s or other Person’s assets to secure any Obligations.

Officer – with respect to any Person, the chairman of the board, the chief
executive officer, the president, the chief operating officer, the chief
financial officer, the treasurer, any assistant treasurer, the controller, the
secretary, or any vice president of such Person.

Officers’ Certificate – a certificate signed on behalf of Amkor by two Officers
of Amkor, one of whom must be the principal executive officer, the principal
financial officer, the treasurer or the principal accounting officer of Amkor,
in form and substance satisfactory to the Agent.

Ordinary Course of Business – the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith (and not
for the purpose of evading any provision of a Loan Document).

Organic Documents – with respect to any Person, its charter, certificate, or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

Original Letters of Credit – the “Letters of Credit” as defined by and issued
under the Original Loan and Security Agreement and that are outstanding on the
Closing Date and listed on Exhibit G.

Original Loan and Security Agreement – the certain Amended and Restated Loan and
Security Agreement dated as of April 16, 2009, among Amkor and its Subsidiaries
party thereto, and the Agent and the “Lenders” (as defined therein) party
thereto, as amended by the First Amendment to Amended and Restated Loan and
Security Agreement dated as of September 10, 2010.

Original Loan Documents – the “Loan Documents” as defined by the Original Loan
and Security Agreement.

Original Obligations – the “Obligations” as defined by the Original Loan and
Security Agreement and which are outstanding on the Closing Date.

Original Security Documents – the “Security Documents” as defined in and
executed in connection with the Original Loan and Security Agreement, and any
other security agreement, pledge, mortgage or other agreement pursuant to which
a Lien is granted to secure the Original Obligations in connection with the
Original Loan and Security Agreement.

OSHA – the Occupational Safety and Hazard Act of 1970.

Other Agreement – each Note, LC Document, Fee Letters, Lien Waiver, Related Real
Estate Document, Borrowing Base Certificate, Compliance Certificate, financial
statement, or report delivered hereunder, or any other document, instrument, or
agreement (other than this Agreement, a Security Document, or any of the items
listed in clause (b) through clause (d) of the definition of Related Real Estate
Documents) now or hereafter delivered by an Obligor or other Person to the Agent
or a Lender in connection with any transactions contemplated by the Loan
Documents.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 22



--------------------------------------------------------------------------------

Other Taxes—all present or future stamp or documentary taxes or any other excise
or property taxes, charges or similar levies arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

Overadvance – as defined in Section 2.1.5.

Overadvance Loan – a Base Rate Revolving Loan made when an Overadvance exists or
is caused by the funding thereof.

Owned Real Estate – that certain real property owned by Amkor located at 1990
South Price Road, Chandler, Arizona and 3200 W. Germann Road, Chandler, Arizona,
such property being more particularly described in Schedule 1.1D.

Participant – as defined in Section 13.2.

Patent Security Agreement – each patent security agreement pursuant to which an
Obligor grants to the Agent, for the benefit of the Secured Parties, a Lien on
such Obligor’s interests in patents, as security for the Obligations.

Patriot Act – the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Intangible – as defined in the UCC.

Payment Item – each check, draft, or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.

Permitted Accounts Liens – any of the following Liens: (a) Liens in favor of the
Agent; (b) Liens for Taxes not yet due or being Properly Contested;
(c) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Borrower or Subsidiary; and (d) Liens
arising by virtue of a judgment or judicial order against any Borrower or
Subsidiary, or any Property of a Borrower or Subsidiary, as long as such Liens
are (i) in existence for less than 30 consecutive days or being Properly
Contested, and (ii) at all times junior to the Agent’s Liens.

Permitted Bank Debt – Indebtedness incurred by Amkor or any Restricted
Subsidiary pursuant to the Credit Facilities, any Receivables Program, any
indenture, or one or more other term loan and/or revolving credit or commercial
paper facilities (including any letter of credit subfacilities) entered into
with commercial banks and/or institutional lenders, and any replacement,
extension, renewal, refinancing or refunding thereof, but excluding the
Obligations.

Permitted Business – the business of Amkor and its Subsidiaries, taken as a
whole, operated in a manner consistent with past operations, and any business
that is reasonably related thereto or supplements such business or is a
reasonable extension thereof.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 23



--------------------------------------------------------------------------------

Permitted Debt – as defined in Section 10.2.4(b).

Permitted Holder – each of James J. Kim and his estate, spouse, siblings,
ancestors, heirs, and lineal descendants, and spouses of any such persons, the
legal representatives of any of the foregoing, and the trustee of any bona fide
trust of which one or more of the foregoing are the principal beneficiaries or
the grantors, or any other Person that is controlled by any of the foregoing.

Permitted Investments — (a) any Investment in Amkor or in a Restricted
Subsidiary, (b) any Investment in Cash Equivalents, (c) any Investment by Amkor
or any Restricted Subsidiary of Amkor in a Person, if as a result of such
Investment or in connection with the transaction pursuant to which such
Investment is made (i) such Person becomes a Restricted Subsidiary of Amkor, or
(ii) such Person is merged, consolidated, or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
Amkor or a Restricted Subsidiary of Amkor, (d) any Investment made as a result
of the receipt of non-cash consideration from an Asset Sale that was made
pursuant to and in compliance with Section 10.2.5, (e) any acquisition of assets
solely in exchange for the issuance of Equity Interests (other than Disqualified
Stock) of Amkor, (f) any Investment in connection with Hedging Obligations,
(g) any Investments received (i) in satisfaction of judgments or (ii) as payment
on a claim made in connection with any bankruptcy, liquidation, receivership, or
other insolvency proceeding, (h) Investments in (i) prepaid expenses and
negotiable instruments held for collection, (ii) accounts receivable arising in
the Ordinary Course of Business (and Investments obtained in exchange or
settlement of accounts receivable for which Amkor or any Restricted Subsidiary
has determined that collection is not likely), and (iii) lease, utility, and
worker’s compensation, performance, and other similar deposits arising in the
Ordinary Course of Business, (i) any Strategic Investment, provided that the
aggregate amount of all Investments by Amkor and any Restricted Subsidiaries in
Strategic Investments shall not exceed the greater of (x) $100,000,000 or (y) 5%
of Amkor’s consolidated total assets determined as of the date of the last day
of Amkor’s most recently ended Fiscal Quarter, and (j) Investments purchased or
received in exchange for Permitted Investments existing as of the Closing Date
or made thereafter; provided that any additional consideration provided by Amkor
or any Restricted Subsidiary in such exchange shall not be permitted pursuant to
this clause (j); and provided, further, that such purchased or exchanged
Investments shall have a fair market value (as determined by an Officer of Amkor
unless such fair market value exceeds $25,000,000 in which case, as determined
by the board of directors) equal to or exceeding the Permitted Investments
exchanged therefor; provided, further, that, notwithstanding the preceding, any
extension of credit or advance by Amkor or any of its Subsidiaries to a customer
or supplier of Amkor or its Subsidiaries shall not be a Permitted Investment.

Permitted Liens – the following Liens on property of any Borrower (a) Liens on
the assets, excluding the Collateral, of any such Borrower securing Permitted
Bank Debt that was permitted by the terms of this Agreement to be incurred,
(b) Liens on the assets of any Foreign Subsidiary securing Indebtedness and
other obligations under Indebtedness of such Foreign Subsidiary that were
permitted by the terms of this Agreement to be incurred, (c) Liens in favor of
Amkor or any Restricted Subsidiary; provided that any such Lien on property of
any Borrower shall not extend to any Collateral, (d) Liens on property of a
Person existing at the time such Person is merged with or into or consolidated
with any Borrower; provided that such Liens were not incurred in contemplation
of such merger or consolidation and do not extend to any assets which constitute
Collateral, (e) Liens on property existing at the time of acquisition thereof by
any Borrower; provided that such Liens were not incurred in contemplation of
such acquisition and do not extend to any assets which constitute Collateral,
(f) Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds, or other obligations of a like

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 24



--------------------------------------------------------------------------------

nature incurred in the Ordinary Course of Business, (g) Liens to secure
obligations in respect of Indebtedness (including Capital Lease Obligations)
permitted by Section 10.2.4(b)(iv) covering only the assets acquired with such
Indebtedness, including accessions, additions, parts, attachments, improvements,
fixtures, leasehold improvements, or proceeds, if any, related thereto,
(h) Liens existing on the effective date of any of the Senior Notes Indentures,
excluding Liens on Collateral, (i) Liens for taxes, assessments, or governmental
charges or claims that are not yet delinquent or that are being Properly
Contested, (j) Liens imposed by law or arising by operation of law, including,
landlords’, mechanics’, carriers’, warehousemen’s, materialmen’s, suppliers’,
and vendors’ Liens, Liens for master’s and crew’s wages and other similar Liens,
in each case which are incurred in the Ordinary Course of Business for sums not
yet delinquent or being Properly Contested, (k) Liens incurred or pledges and
deposits made in the Ordinary Course of Business in connection with workers’
compensation and unemployment insurance and other types of social security,
(l) Liens to secure any extension, renewal, refinancing, or refunding (or
successive extensions, renewals, refinancings, or refundings), in whole or in
part, of any Indebtedness secured by Liens referred to in clause (d),
clause (e), clause (g), and clause (h) of this definition; provided that such
Liens do not extend to any other property of any Borrower and the principal
amount of the Indebtedness secured by such Lien is not increased, (m) judgment
Liens not giving rise to an Event of Default so long as such Lien is adequately
bonded and any appropriate legal proceedings that may have been initiated for
the review of such judgment, decree, or order shall not have been finally
terminated or the period within which such proceedings may be initiated shall
not have expired, (n) Liens on property of a Borrower other than Collateral
securing obligations of a Borrower under Hedging Obligations permitted by
Section 10.2.4(b)(vii) or any collateral for the Indebtedness to which such
Hedging Obligations relate, (p) Liens upon specific items of inventory or other
goods and proceeds securing such Borrower’s obligations in respect of banker’s
acceptances issued or credited for the account of such Borrower to facilitate
the purchase, shipment, or storage of such inventory or goods, (q) Liens
securing reimbursement obligations with respect to commercial letters of credit
which encumber documents and other property relating to such letters of credit
and products and proceeds thereof, (r) Liens arising out of consignment or
similar arrangements for the sale of goods in the Ordinary Course of Business,
(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
(t) Liens on property of a Borrower other than the Collateral securing other
Indebtedness not exceeding $25,000,000 at any time outstanding, (u) Liens
securing Permitted Refinancing Indebtedness, provided that such Liens do not
extend to any other property of such Borrower and the principal amount of such
Indebtedness secured by such Lien is not increased, (v) Liens on the Equity
Interests of Unrestricted Subsidiaries securing obligations of Unrestricted
Subsidiaries not otherwise prohibited by this Agreement, and (w) the Liens
specified in Schedule 1.1C.

Permitted Other Liens – the following Liens on property of any of Amkor’s
Subsidiaries which is not a Borrower (a) Liens on the assets of any such
Restricted Subsidiary securing Permitted Bank Debt that was permitted by the
terms of this Agreement to be incurred, (b) Liens on the assets of any Foreign
Subsidiary securing Indebtedness and other obligations under Indebtedness of
such Foreign Subsidiary that were permitted by the terms of this Agreement to be
incurred, (c) Liens in favor of Amkor or any Restricted Subsidiary, (d) Liens on
property of a Person existing at the time such Person is merged with or into or
consolidated with any Subsidiary of Amkor which is not a Borrower; provided that
such Liens were not incurred in contemplation of such merger or consolidation
and do not extend to any assets other than those of the Person merged into or
consolidated with such Subsidiary, (e) Liens on property existing at the time of
acquisition thereof by any Restricted Subsidiary of Amkor which is not a
Borrower; provided that such Liens were not incurred in contemplation of such
acquisition, (f) Liens to

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 25



--------------------------------------------------------------------------------

secure the performance of statutory obligations, surety or appeal bonds,
performance bonds, or other obligations of a like nature incurred in the
Ordinary Course of Business, (g) Liens to secure obligations in respect of
Indebtedness (including Capital Lease Obligations) permitted by
Section 10.2.4(b)(iv) covering only the assets acquired with such Indebtedness,
including accessions, additions, parts, attachments, improvements, fixtures,
leasehold improvements, or proceeds, if any, related thereto, (h) Liens existing
on the effective date of any of the Senior Notes Indentures other than those
securing Permitted Bank Debt, (i) Liens securing obligations of a Restricted
Subsidiary of Amkor that is not a Borrower in respect of any Receivables
Program, (j) Liens for taxes, assessments, or governmental charges or claims
that are not yet delinquent or that are being Properly Contested, (k) Liens
imposed by law or arising by operation of law, including, landlords’,
mechanics’, carriers’, warehousemen’s, materialmen’s, suppliers’, and vendors’
Liens, Liens for master’s and crew’s wages and other similar Liens, in each case
which are incurred in the Ordinary Course of Business for sums not yet
delinquent or being Properly Contested, (l) Liens incurred or pledges and
deposits made in the Ordinary Course of Business in connection with workers’
compensation and unemployment insurance and other types of social security,
(m) Liens to secure any extension, renewal, refinancing, or refunding (or
successive extensions, renewals, refinancings, or refundings), in whole or in
part, of any Indebtedness secured by Liens referred to in clause (d),
clause (e), clause (g), and clause (h) of this definition; provided that such
Liens do not extend to any other property of any Restricted Subsidiary of Amkor
and the principal amount of the Indebtedness secured by such Lien is not
increased, (n) judgment Liens not giving rise to an Event of Default so long as
such Lien is adequately bonded and any appropriate legal proceedings that may
have been initiated for the review of such judgment, decree, or order shall not
have been finally terminated or the period within which such proceedings may be
initiated shall not have expired, (o) Liens securing obligations of a Restricted
Subsidiary of Amkor that is not a Borrower under Hedging Obligations permitted
by Section 10.2.4(b)(vii) or any collateral for the Indebtedness to which such
Hedging Obligations relate, (p) Liens upon specific items of inventory or other
goods and proceeds securing such Restricted Subsidiary of Amkor’s which is not a
Borrower obligations in respect of banker’s acceptances issued or credited for
the account of such Restricted Subsidiary of Amkor which is not a Borrower to
facilitate the purchase, shipment, or storage of such inventory or goods,
(q) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other property relating to such letters
of credit and products and proceeds thereof, (r) Liens arising out of
consignment or similar arrangements for the sale of goods in the Ordinary Course
of Business, (s) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods, (t) Liens securing other Indebtedness not exceeding
$25,000,000 at any time outstanding, (u) Liens securing Permitted Refinancing
Indebtedness, provided that such Liens do not extend to any other property of
such Restricted Subsidiary which is not a Borrower and the principal amount of
such Indebtedness secured by such Lien is not increased, and (v) Liens on the
Equity Interests of Unrestricted Subsidiaries securing obligations of
Unrestricted Subsidiaries not otherwise prohibited by this Agreement.

Permitted Refinancing Indebtedness – any Indebtedness of Amkor or any of its
Restricted Subsidiaries issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease, or refund other Indebtedness
of Amkor or any of its Restricted Subsidiaries (other than intercompany
Indebtedness); provided that: (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount of (or accreted value, if applicable), plus accrued interest or
premium (including any make-whole premium), if any, on, the Indebtedness so
extended, refinanced, renewed, replaced, defeased, or refunded (plus the amount
of reasonable expenses incurred in connection therewith), (b) such Permitted
Refinancing Indebtedness has a final maturity date later than the

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 26



--------------------------------------------------------------------------------

final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased, or refunded; provided that if
the original maturity date of such Indebtedness is after the Termination Date,
then such Permitted Refinancing Indebtedness shall have a maturity at least 180
days after the Termination Date, (c) if the Indebtedness being extended,
refinanced, renewed, replaced, defeased, or refunded is subordinated in right of
payment to the Obligations, such Permitted Refinancing Indebtedness has a final
maturity date later than the Termination Date and is subordinated in right of
payment to the Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased, or refunded, and (d) such Indebtedness
is incurred either by Amkor or by the Restricted Subsidiary who is the obligor
on the Indebtedness being extended, refinanced, renewed, replaced, defeased, or
refunded.

Person – any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority, or other entity.

Plan – an employee pension benefit plan that is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Internal
Revenue Code and that is either (a) maintained by a Borrower or Subsidiary for
employees or (b) maintained pursuant to a collective bargaining agreement or
other arrangement under which more than one employer makes contributions and to
which a Borrower or Subsidiary is making or accruing an obligation to make
contributions or has within the preceding five years made or accrued such
contributions.

Pro Rata – with respect to any Lender, a percentage (expressed as a decimal,
rounded to the ninth decimal place) determined (a) while Revolving Commitments
are outstanding, by dividing the amount of such Lender’s Revolving Commitment by
the aggregate amount of all Revolving Commitments and (b) at any other time, by
dividing the amount of such Lender’s Revolving Loans by the aggregate amount of
all outstanding Revolving Loans.

Properly Contested – with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay, (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued,
(c) appropriate reserves have been established in accordance with GAAP,
(d) non-payment could not reasonably be expected to have a Material Adverse
Effect, nor result in forfeiture or sale of any assets of the Obligor, (e) no
Lien is imposed on assets of the Obligor, and (f) if the obligation results from
entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review.

Property – any interest in any kind of property or asset, whether real,
personal, or mixed, or tangible or intangible.

Protective Advances – as defined in Section 2.1.6.

Qualified Proceeds – any of the following or any combination of the following:
(a) any Cash Equivalents other than (i) currency of any sovereign nation other
than the United States and (ii) certificates of deposit, eurodollar time
deposits, bankers’ acceptances, and overnight bank deposits with any commercial
bank organized under the laws of a foreign country, (b) any liabilities (as
would be shown on Amkor’s or such Restricted Subsidiary’s balance sheet if
prepared in accordance with GAAP on the date of the corresponding Asset Sale) of
Amkor or any Restricted Subsidiary (other than contingent liabilities and
liabilities that are by their terms

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 27



--------------------------------------------------------------------------------

subordinated to the Obligations) that are assumed by the transferee of any such
assets pursuant to a customary novation agreement that releases or indemnifies
Amkor or such Restricted Subsidiary from further liability, (c) any securities,
notes, or other obligations received by Amkor or any such Restricted Subsidiary
from such transferee that are converted by Amkor or such Restricted Subsidiary
into cash within 90 days after such Asset Sale (to the extent of the cash
received in that conversion), (d) long-term assets that are used or useful in a
Permitted Business, and (e) all or substantially all of the assets of, or a
majority of the voting Equity Interests of, any Permitted Business; provided
that in the case of clause (d) and clause (e) preceding, the Asset Sale
transaction shall be with a non-Affiliate and the amount of long-term assets or
voting Equity Interests received in the Asset Sale transaction shall not exceed
10.0% of the consideration received.

RCRA – the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate – all right, title, and interest (whether as owner, lessor, or
lessee) in any real Property or any buildings, structures, parking areas, or
other improvements thereon.

Receivables Program – with respect to any Person, an agreement or other
arrangement or program providing for the advance of funds to such Person against
the pledge, contribution, sale, or other transfer of encumbrances of Receivables
Program Assets of such Person or such Person and/or one or more of its
Subsidiaries.

Receivables Program Assets – all of the following property and interests in
property, including any undivided interest in any pool of any such property or
interests, whether now existing or existing in the future or hereafter arising
or acquired: (a) accounts; (b) accounts receivable, general intangibles,
instruments, contract rights, documents, and chattel paper (including, without
limitation, all rights to payment created by or arising from sales of goods,
leases of goods, or the rendition of services, no matter how evidenced, whether
or not earned by performance); (c) all unpaid seller’s or lessor’s rights
(including, without limitation, rescission, replevin, reclamation, and stoppage
in transit) relating to any of the foregoing or arising therefrom; (d) all
rights to any goods or merchandise represented by any of the foregoing
(including, without limitation, returned or repossessed goods); (e) all reserves
and credit balances with respect to any such accounts receivable or account
debtors; (f) all letters of credit, security, or Guarantees of any of the
foregoing; (g) all insurance policies or reports relating to any of the
foregoing; (h) all collection or deposit accounts relating to any of the
foregoing; (i) all books and records relating to any of the foregoing; (j) all
instruments, contract rights, chattel paper, documents, and general intangibles
relating to any of the foregoing; and (k) all proceeds of any of the foregoing.

Regulation D – Regulation D of the Board of Governors.

Reimbursement Date – as defined in Section 2.3.2.

Related Real Estate Documents – with respect to the Owned Real Estate, the
following, in form and substance satisfactory to the Agent, (a) such assignments
of leases, estoppel letters, attornment agreements, consents, waivers, and
releases as the Agent may require with respect to other Persons having an
interest in the Owned Real Estate, (b) flood insurance in an amount, with
endorsements and by an insurer, acceptable to the Agent if the Owned Real Estate
is within a flood plain, (c) to the extent required by this Agreement and
requested by the Agent, any appraisal of the Owned Real Estate, prepared by an
appraiser acceptable to the Agent, in form satisfactory to the Agent, and (d) to
the extent required by the Mortgage or this Agreement and

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 28



--------------------------------------------------------------------------------

requested by the Agent, any environmental assessment received by the Agent,
prepared by an environmental engineer acceptable to the Agent, and accompanied
by such reports, certificates, studies, or data as the Agent may reasonably
require, in form reasonably satisfactory to the Agent.

Report – as defined in Section 12.2.3.

Reportable Event – any event set forth in Section 4043(b) of ERISA.

Requisite Lenders – Lenders (subject to Section 4.2) having (a) Revolving
Commitments in excess of 50.0% of the aggregate Revolving Commitments and (b) if
the Revolving Commitments have terminated, Revolving Loans in excess of 50.0% of
all outstanding Revolving Loans, provided, that at any time when there are three
(3) or fewer Lenders (subject to Section 4.2), Requisite Lenders means at least
two (2) of the Lenders (which shall not be Affiliates of one another) described
in the portion of this sentence that precedes this proviso, one of which is the
Agent.

Reserves – means (a) any and all reserves that the Agent deems necessary in its
discretion to maintain with respect to the Collateral or any Borrower which
limit the availability of Borrowings hereunder or which represent amounts the
Agent or any Lender may be obligated to pay in the future on behalf of a
Borrower (including (i) reserves for Bank Products, (ii) reserves for accrued,
unpaid interest on the Obligations, (iii) reserves for dilution of Accounts, and
(iv) reserves for taxes, fees, assessments, and other governmental charges and
(b) any reserve established by the Agent and Borrowers as described in clause
(d) of the definition of “Fixed Charges” or clause (ii) of Section 11.1(m).

Restricted Investment – any Investment which is not a Permitted Investment.

Restricted Payment – as defined in Section 10.2.2.

Restricted Subsidiary – with respect to any Person, any Subsidiary of such
Person that is not an Unrestricted Subsidiary.

Restrictive Agreement – an agreement (other than a Loan Document) that
conditions or restricts the right of any Borrower or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend, or renew any agreement evidencing Borrowed
Money, or to repay any Indebtedness owing to each other.

Revolving Commitment – for any Lender, its obligation to make Revolving Loans
and to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1A, or as specified hereafter in the most recent Assignment and
Acceptance to which such Lender is a party. “Revolving Commitments” means the
aggregate amount of such commitments of all Lenders.

Revolving Loan means a loan made pursuant to Section 2.1, any Agent Advance,
Overadvance Loan, or Protective Advance, also includes the “Revolving Loans”
outstanding under the Original Loan and Security Agreement as renewed and
continued under this Agreement on the Closing Date as provided by Section 14.14.

Revolving Note – a promissory note to be executed by the Borrowers in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Revolving Commitment and shall evidence the Revolving Loans made by such Lender.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 29



--------------------------------------------------------------------------------

Royalties – all royalties, fees, expense reimbursements, and other amounts
payable by a Borrower under a License.

S&P – Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., and any
successor thereto.

Secured Parties – the Agent, the Issuing Bank, the Lenders, and providers of
Bank Products.

Security Documents – the Guaranties, Mortgages, Patent Security Agreements,
Trademark Security Agreements, Copyright Security Agreements, Deposit Account
Control Agreements, and all other documents, instruments, and agreements now or
hereafter securing (or given with the intent to secure) any Obligations.

Senior Notes – (a) Amkor’s 7.375% Senior Notes due May 1, 2018 issued pursuant
to the Senior Notes (2018) Indenture and (b) Amkor’s 6.625% Senior Notes due
June 1, 2021 issued pursuant to the Senior Notes (2021) Indenture.

Senior Notes Indentures – (a) the Senior Notes (2018) Indenture and (b) the
Senior Notes (2021) Indenture.

Senior Notes (2018) Indenture – that certain Indenture between Amkor and U.S.
Bank National Association, as Trustee, dated as of May 4, 2010, as such
Indenture may be amended or supplemented from time to time, relating to Amkor’s
7.375% Senior Notes due May 1, 2018.

Senior Notes (2021) Indenture – that certain Indenture between Amkor and U.S.
Bank National Association, as Trustee, dated as of May 20, 2011, as such
Indenture may be amended or supplemented from time to time, relating to Amkor’s
6.625% Senior Notes due June 1, 2021.

Senior Officer – the chairman of the board, chief executive officer, president,
chief financial officer, treasurer, or general counsel of a Borrower or, if the
context requires, an Obligor.

Settlement Report – a report delivered by the Agent to the Lenders summarizing
the Revolving Loans and participations in LC Obligations outstanding as of a
given settlement date, allocated to the Lenders on a Pro Rata basis in
accordance with their Revolving Commitments.

Software – as defined in the UCC.

Solvent – as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured, and unliquidated liabilities), (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities) of such Person as they become absolute and matured,
(c) is able to pay all of its debts as they mature, (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage, (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code, and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay, or defraud either present or future creditors of such Person or
any of its Affiliates. As used in this definition, “fair salable value” means
the amount that could be obtained for assets within a reasonable time, either
through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 30



--------------------------------------------------------------------------------

Specified Allowance Condition – either (A) pro-forma Availability is greater
than 30.0% of Revolving Commitments or (B) pro-forma Availability is greater
than 20.0% of Revolving Commitments and pro forma Fixed Charge Coverage Ratio
calculated for Borrower equals or exceeds 1.10 to 1.00.

Stated Maturity – with respect to any installment of interest or principal on
any series of Indebtedness, the date on which such payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and shall not include any contingent obligations to repay, redeem,
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

Statutory Reserves – the percentage (expressed as a decimal) established by the
Board of Governors as the then stated maximum rate for all reserves (including
those imposed by Regulation D, all basic, emergency, supplemental, or other
marginal reserve requirements, and any transitional adjustments or other
scheduled changes in reserve requirements) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency Liabilities (or any successor
category of liabilities under Regulation D).

Strategic Investment – any Investment in any Person (other than an Unrestricted
Subsidiary) whose primary business is related, ancillary, or complementary to a
Permitted Business, and such Investment is determined in good faith by the board
of directors of Amkor (or senior officers of Amkor to whom the board of
directors has duly delegated the authority to make such a determination), whose
determination shall be conclusive and evidenced by a resolution, to promote or
significantly benefit the businesses of Amkor and its Restricted Subsidiaries on
the date of such Investment; provided, that, with respect to any Strategic
Investment or series of related Strategic Investments involving aggregate
consideration in excess of $10,000,000, Amkor shall deliver to the Agent a
resolution of its board of directors set forth in an Officer’s Certificate
certifying that such Investment qualifies as a Strategic Investment pursuant to
this definition.

Subordinated Debt – any Indebtedness of Amkor or its Subsidiaries which is
subordinated in right of payment to the Obligations, including the Convertible
Senior Subordinated Notes and the Convertible Subordinated Notes.

Subsidiary – any entity at least 50.0% of whose voting securities or Equity
Interests are owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which such Borrower
directly or indirectly owns 50.0% of the voting securities or Equity Interests).

Subsidiary Guarantor – a “Guarantor” as defined in the Senior Notes Indentures.

Supporting Obligation – as defined in the UCC.

Taxes – all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 31



--------------------------------------------------------------------------------

Termination Date – the earliest to occur of (a) June 28, 2017, (b) the date on
which the Borrowers terminate the Revolving Commitments pursuant to
Section 2.1.4, or (c) the date on which the Revolving Commitments are terminated
pursuant to Section 11.2.

Total Tangible Assets of the Foreign Subsidiaries – as of any date, the total
assets of all of the Foreign Subsidiaries of Amkor as of such date, less the
amount of the intangible assets of the Foreign Subsidiaries of Amkor as of such
date.

Trademark Security Agreement – each trademark security agreement pursuant to
which an Obligor grants to the Agent, for the benefit of the Secured Parties, a
Lien on such Obligor’s interests in trademarks, as security for the Obligations.

Transferee – any actual or potential Eligible Assignee, Participant, or other
Person acquiring an interest in any Obligations.

Triggered Activation Period—any period beginning on any day on which
Availability is below an amount equal to 17.50% of the aggregate Revolving
Commitments on such day, and continuing through and including the first day, if
any, when Availability has exceeded, for sixty (60) consecutive days, 17.50% of
the aggregate Revolving Commitments on each of such consecutive days.

Type – any type of a Revolving Loan (i.e., Base Rate Revolving Loan or LIBOR
Revolving Loan) that has the same interest option and, in the case of LIBOR
Revolving Loans, the same Interest Period.

UCC – the Uniform Commercial Code as in effect in the State of Texas or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

United States – the United States of America.

Unrestricted Subsidiary – any Subsidiary of Amkor that is designated by its
board of directors as an Unrestricted Subsidiary pursuant to a board resolution,
but only to the extent that such Subsidiary (a) has no Indebtedness other than
Non-Recourse Debt, (b) is a Person with respect to which neither Amkor nor any
of its Restricted Subsidiaries has any direct or indirect obligation (i) to
subscribe for additional Equity Interests or (ii) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results, (c) has not Guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of Amkor or any of its
Restricted Subsidiaries, and (d) has at least one director on its board of
directors that is not a director or executive officer of Amkor or any of its
Restricted Subsidiaries and has at least one executive officer that is not a
director or executive officer of Amkor or any of its Restricted Subsidiaries.
Any designation of a Subsidiary of Amkor as an Unrestricted Subsidiary shall be
effective upon the Agent’s receipt from Amkor of a certified copy of the
resolution of Amkor’s board of directors giving effect to such designation and
an Officers’ Certificate certifying that such designation complied with the
preceding conditions and was permitted by Section 10.1.10. If, at any time, any
Unrestricted Subsidiary would fail to meet the preceding requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and any Indebtedness of such
Subsidiary shall be deemed to be incurred by a Restricted Subsidiary of Amkor as
of such date and, if such Indebtedness is not permitted to be incurred as of
such date under Section 10.1.10, Amkor shall be in default of such covenant.
Amkor’s board of directors may at any time designate any

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 32



--------------------------------------------------------------------------------

Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation shall be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of Amkor of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation shall only be permitted if (y) such Indebtedness
is permitted under Section 10.1.10, calculated on a pro forma basis as if such
designation had occurred at the beginning of the four-quarter reference period
and (z) no Default or Event of Default would be in existence following such
designation.

Unused Line Fee Percentage—with respect to the unused line fee to be paid
pursuant to Section 3.2.1, the per annum percentage specified below adjacent to
the applicable level of the Average Total Usage, determined as of the first day
of a calendar month with respect to Average Total Usage for the previous
calendar month:

 

Average Total Usage

for preceding calendar month

   Unused Line Fee Percentage  

Greater than 50.0% of the aggregate Revolving Commitments

     0.250 % 

Less than or equal to 50.0% of the aggregate Revolving Commitments

     0.375 % 

Value – the value of Inventory determined by the Agent in good faith on the
basis of the lower of cost or market, calculated on a first-in, first-out basis.

Voting Stock – with respect to any Person as of any date, the Equity Interests
of such Person that are at the time entitled to vote in the election of the
board of directors (or other equivalent governing body) of such Person.

Weighted Average Life to Maturity – when applied to any Indebtedness at any
date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity, or other required payments of principal,
including payment at final maturity, in respect thereof, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment, by (b) the then outstanding principal amount of
such Indebtedness.

Wholly Owned Restricted Subsidiary – with respect to any Person, a Restricted
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than directors’ qualifying shares or similar shares required by law to be
held by third parties) shall at the time be owned by such Person and/or by one
or more Wholly Owned Restricted Subsidiaries of such Person.

1.2. Accounting Terms. Except as otherwise specified herein, under the Loan
Documents all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of the Borrowers delivered to the Agent before the Closing
Date and using the same inventory valuation method as used in such financial
statements, except for any change required or permitted by GAAP if the
Borrowers’ certified public accountants concur in such change, the change is
disclosed to the Agent, and Section 10.3 is amended in a manner reasonably
satisfactory to the Borrowers and the Requisite Lenders to preserve the original
intent thereof in light of the effects of the change.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 33



--------------------------------------------------------------------------------

1.3. Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder,”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph, or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments, and successor provisions, (b) any document,
instrument, or agreement include any amendments, waivers, and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents), (c) any Section mean, unless the context otherwise requires, a
Section of this Agreement, (d) any Exhibits or Schedules mean, unless the
context otherwise requires, Exhibits and Schedules attached hereto, which are
hereby incorporated by reference, (e) any Person include successors and assigns,
(f) time of day means time of day at the Agent’s notice address under
Section 14.4.1, or (g) discretion of the Agent, the Issuing Bank, or any Lender
mean the sole and absolute discretion of such Person. All calculations of Value,
fundings of Revolving Loans, issuances of Letters of Credit, and payments of
Obligations shall be in Dollars and, unless the context otherwise requires, all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be made in a manner consistent with historical methods of valuation and
calculation, and otherwise satisfactory to the Agent (and not necessarily in
accordance with GAAP). The Borrowers shall have the burden of establishing any
alleged negligence, misconduct, or lack of good faith by the Agent, the Issuing
Bank, or any Lender under any Loan Documents. No provision of any Loan Documents
shall be construed against any party by reason of such party having, or being
deemed to have, drafted the provision. Whenever the phrase “to the best of the
Borrowers’ knowledge” or words of similar import are used in any Loan Documents,
such phrase means actual knowledge of a Senior Officer, or knowledge that a
Senior Officer would have obtained if he or she had engaged in good faith and
diligent performance of his or her duties, including reasonably specific
inquiries of employees or agents and a good faith attempt to ascertain the
matter to which such phrase relates.

SECTION 2. CREDIT FACILITIES

2.1. Revolving Commitment.

2.1.1. Revolving Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolving Commitment, on the terms set forth herein, to make Revolving Loans
to the Borrowers from time to time through the Termination Date. The Revolving
Loans may be repaid and reborrowed as provided herein. In no event shall the
Lenders have any obligation to honor a request for a Revolving Loan if the
unpaid balance of Revolving Loans outstanding at such time (including the
requested Revolving Loan) would exceed the Borrowing Base.

2.1.2. Revolving Notes. The Revolving Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of the Agent and such Lender.
At the request of any Lender, the Borrowers shall deliver a Revolving Note to
such Lender.

2.1.3. Use of Proceeds. The proceeds of the Revolving Loans shall be used by the
Borrowers solely (a) to satisfy Existing Indebtedness, (b) to pay fees and
transaction expenses associated with the closing of this credit facility, (c) to
pay Obligations in accordance with this Agreement, (d) for Capital Expenditures
made in the Ordinary Course of Business, and (e) for working capital and other
lawful corporate purposes of the Borrowers.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 34



--------------------------------------------------------------------------------

2.1.4. Termination of Revolving Commitments. The Revolving Commitments shall
terminate on the Termination Date, unless sooner terminated in accordance with
this Agreement. Upon at least ten days prior written notice to the Agent, the
Borrowers may, at their option, terminate the Revolving Commitments and this
credit facility. Any notice of termination given by the Borrowers shall be
irrevocable. On the termination date, the Borrowers shall make Full Payment of
all Obligations.

2.1.5. Overadvances. If the aggregate Revolving Loans exceed the Borrowing Base
(“Overadvance”) or the aggregate Revolving Commitments at any time, the excess
amount shall be payable by the Borrowers on demand by the Agent, but all such
Revolving Loans shall nevertheless constitute Obligations secured by the
Collateral and entitled to all benefits of the Loan Documents. Unless its
authority is revoked in writing by written notice to the Agent signed by (A) at
any time when there are more than three (3) Lenders (subject to Section 4.2),
Requisite Lenders as defined by the definition of “Requisite Lenders” without
giving effect to the proviso thereof or (B) at any time when there are three
(3) or fewer Lenders (subject to Section 4.2), all Lenders other than the Agent,
the Agent may require the Lenders to honor requests for Overadvance Loans and to
forbear from requiring the Borrowers to cure an Overadvance (a) when no other
Event of Default is known to the Agent (i) as long as the Overadvance was not
created by a funding of Revolving Loans pursuant to this Section and such
Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required) and (ii) if the Overadvance was created
by funding pursuant to this Section, the aggregate amount thereof is not known
by the Agent to exceed $10,000,000 and (b) if an Event of Default is known to
exist (other than an Event of Default arising from the existence of the
Overadvance), if the Agent discovers an Overadvance not previously known by it
to exist, as long as from the date of such discovery the Overadvance (i) is not
increased by more than $5,000,000 and (ii) does not continue for more than 30
consecutive days. In no event shall Overadvance Loans be required that would
cause the outstanding Revolving Loans and LC Obligations to exceed the aggregate
Revolving Commitments. Any funding of an Overadvance Loan or sufferance of an
Overadvance shall not constitute a waiver by the Agent or the Lenders of the
Event of Default caused thereby. In no event shall any Borrower or other Obligor
be deemed a beneficiary of this Section nor authorized to enforce any of its
terms.

2.1.6. Protective Advances. The Agent shall be authorized, in its discretion, at
any time that a Default or Event of Default exists or any conditions in
Section 6 are not satisfied, to make Base Rate Revolving Loans (“Protective
Advances”) (a) up to an aggregate amount of $10,000,000 outstanding at any time,
if the Agent deems such Revolving Loans necessary or desirable to preserve or
protect any Collateral, or to enhance the collectibility or repayment of
Obligations or (b) to pay any other amounts chargeable to the Obligors under any
Loan Documents, including costs, fees, and expenses; provided, that without the
consent of the Lenders, Protective Advances pursuant to clause (a) preceding
shall not cause the outstanding Revolving Loans and LC Obligations to exceed the
aggregate Revolving Commitments. All Protective Advances shall be Obligations,
secured by the Collateral, and shall be treated for all purposes as
Extraordinary Expenses. Each Lender shall participate in each Protective Advance
on a Pro Rata basis. The Agent’s authorization to make further Protective
Advances may be revoked by written notice to the Agent signed by (a) at any time
when there are more than three (3) Lenders (subject to Section 4.2), Requisite
Lenders as defined by the definition of “Requisite Lenders” without giving
effect to the proviso thereof or (b) at any time when there are three (3) or
fewer Lenders (subject to Section 4.2), all Lenders other than the Agent. Absent
such revocation, the Agent’s determination that funding of a Protective Advance
is appropriate shall be conclusive.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 35



--------------------------------------------------------------------------------

2.1.7. Increase of Revolving Commitments.

(a) Upon notice to the Agent (who shall promptly notify the Lenders), the
Borrowers may, from time to time, request an increase in the aggregate Revolving
Commitments of the Lenders up to an aggregate of $250,000,000; provided that any
such increase in the aggregate Revolving Commitments of the Lenders shall be in
increments of $25,000,000. Any increase in the Revolving Commitments pursuant to
this Section 2.1.7 is subject to approval by the Agent. At the time of sending
the notice referred to in the first sentence of this clause (a), the Borrowers
(in consultation with the Agent) shall specify the time period within which each
Lender is requested to respond to such request. Each Lender shall respond within
such time period to the Agent and shall indicate whether or not such Lender
agrees to increase its Revolving Commitment and, if so, whether by an amount
equal to or less than its Pro Rata amount of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Revolving Commitment. The Agent shall notify the Borrowers and each
Lender of the Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested increase, the Borrowers may also (i) request that one
or more other Lenders, in their sole and absolute discretion, nonratably
increase their Revolving Commitment(s), (ii) and/or invite additional Persons to
become Lenders under the terms of this Agreement.

(b) If any Revolving Commitments are increased in accordance with this Section,
the Agent and the Borrowers shall determine the effective date of such increase
(the “Increase Effective Date”). The Agent and the Borrowers shall promptly
confirm in writing to the Lenders the final allocation of such increase and the
Increase Effective Date. As a condition precedent to such increase, the Borrower
Agent shall deliver to the Agent an Officer’s Certificate, dated as of the
Increase Effective Date (in sufficient copies for each Lender) (i) certifying
and attaching the resolutions adopted by the Borrowers approving or consenting
to such increase, (ii) certifying that before and after giving effect to such
increase, the representations and warranties contained in Section 9 are true and
correct on and as of the Increase Effective Date and no Default or Event of
Default exists, and (iii) certifying that the aggregate amount of the Revolving
Commitments, after giving effect to such increase, as of the Increase Effective
Date may be borrowed hereunder and will not constitute a default or event of
default under the Indentures or give rise to or result in any Lien other than a
Permitted Lien, if any. In connection with any such increase, on request of the
Agent the Borrowers shall deliver such agreements or other documents, including
without limitation a modification of any Mortgage, as the Agent deems
appropriate to continue evidencing and perfecting its Lien on any Collateral.
The Borrowers shall pay any commitment fees and other expenses incurred in
connection with any such increase and shall prepay any LIBOR Revolving Loans
outstanding on the Increase Effective Date (and pay any costs incurred in
connection with such prepayment pursuant to Section 3.9) to the extent necessary
to keep outstanding LIBOR Revolving Loans ratable with any revised Pro Rata
percentages arising from any nonratable increase in the Revolving Commitments
under this Section.

(c) This Section shall supersede any provisions in Section 14.1 to the contrary.

2.2. Reserved.

2.3. Letter of Credit Facility.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 36



--------------------------------------------------------------------------------

2.3.1. Issuance of Letters of Credit. The Issuing Bank agrees to issue Letters
of Credit from time to time until 30 days prior to the Termination Date as
determined pursuant to clause (a) of the definition of Termination Date (or
until the Termination Date, if earlier), on the terms set forth herein,
including the following:

(a) Each Borrower acknowledges that the Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon the Issuing Bank’s receipt of a LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as the Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount. The Issuing Bank
shall have no obligation to issue any Letter of Credit unless (i) the Issuing
Bank receives a LC Request and LC Application at least three Business Days prior
to the requested date of issuance, (ii) each LC Condition is satisfied and
(iii) if a Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to the Agent and the Issuing Bank to eliminate any
funding risk associated with the Defaulting Lender. If the Issuing Bank receives
written notice from a Lender at least one Business Day before issuance of a
Letter of Credit that any LC Condition has not been satisfied, the Issuing Bank
shall have no obligation to issue the requested Letter of Credit (or any other)
until such notice is withdrawn in writing by that Lender or until the Requisite
Lenders have waived such condition in accordance with this Agreement. Prior to
receipt of any such notice, the Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions.

(b) Letters of Credit may be requested by a Borrower only (i) to support
obligations of such Borrower incurred in the Ordinary Course of Business, on a
standby basis or (ii) for other purposes as the Agent and the Lenders may
approve from time to time in writing. The renewal or extension of any Letter of
Credit shall be treated as the issuance of a new Letter of Credit, except that
delivery of a new LC Application shall be required at the discretion of the
Issuing Bank.

(c) The Borrowers assume all risks of the acts, omissions, or misuses of any
Letter of Credit by the beneficiary. In connection with issuance of any Letter
of Credit, none of the Agent, the Issuing Bank, or any Lender shall be
responsible for (i) the existence, character, quality, quantity, condition,
packing, value, or delivery of any goods purported to be represented by any
Documents, (ii) any differences or variation in the character, quality,
quantity, condition, packing, value, or delivery of any goods from that
expressed in any Documents, (iii) the form, validity, sufficiency, accuracy,
genuineness, or legal effect of any Documents or of any endorsements thereon,
(iv) the time, place, manner, or order in which shipment of goods is made,
(v) partial or incomplete shipment of, or failure to ship, any goods referred to
in a Letter of Credit or Documents, (vi) any deviation from instructions, delay,
default, or fraud by any shipper or other Person in connection with any goods,
shipment, or delivery, (vii) any breach of contract between a shipper or vendor
and a Borrower, (viii) errors, omissions, interruptions, or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone, or otherwise, (ix) errors in interpretation of
technical terms, (x) the misapplication by a beneficiary of any Letter of Credit
or the proceeds thereof, (xi) or any consequences arising from causes beyond the
control of the Issuing Bank, the Agent, or any Lender, including any act or
omission of a Governmental Authority. The rights and remedies of the Issuing
Bank under the Loan Documents shall be cumulative. The Issuing Bank shall be
fully subrogated to the rights and remedies of each beneficiary whose claims
against the Borrowers are discharged with proceeds of any Letter of Credit.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 37



--------------------------------------------------------------------------------

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, the Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
notice, or other communication in whatever form believed by the Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. The Issuing Bank may consult with and employ legal counsel,
accountants, and other experts to advise it concerning its obligations, rights,
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
The Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of any such agents or attorneys-in-fact
selected with reasonable care.

2.3.2. Reimbursement; Participations.

(a) If the Issuing Bank honors any request for payment under a Letter of Credit,
the Borrowers shall pay to the Issuing Bank, in Dollars on the same day (the
“Reimbursement Date”), the amount paid by the Issuing Bank under such Letter of
Credit, together with interest at the interest rate for Base Rate Revolving
Loans from the Reimbursement Date until payment by the Borrowers. The obligation
of the Borrowers to reimburse the Issuing Bank for any payment made under a
Letter of Credit shall be absolute, unconditional, irrevocable, and joint and
several, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense, or other right that the Borrowers may have at any time against the
beneficiary. Whether or not the Borrower Agent submits a Notice of Borrowing,
the Borrowers shall be deemed to have requested a Borrowing of Base Rate
Revolving Loans in an amount necessary to pay all amounts due the Issuing Bank
on any Reimbursement Date and each Lender agrees to fund its Pro Rata share of
such Borrowing whether or not the Revolving Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

(b) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from the Issuing Bank, without
recourse or warranty, an undivided Pro Rata interest and participation in all LC
Obligations relating to such Letter of Credit. If the Issuing Bank makes any
payment under a Letter of Credit and the Borrowers do not reimburse such payment
on the Reimbursement Date, the Agent shall promptly notify the Lenders and each
Lender shall promptly (within one Business Day) and unconditionally pay to the
Agent, for the benefit of the Issuing Bank, such Lender’s Pro Rata share of such
payment. Upon request by a Lender, the Issuing Bank shall furnish copies of any
Letters of Credit and LC Documents in its possession at such time.

(c) The obligation of each Lender to make payments to the Agent for the account
of the Issuing Bank in connection with the Issuing Bank’s payment under a Letter
of Credit shall be absolute, unconditional, and irrevocable, not subject to
(i) any counterclaim, setoff, qualification, or exception whatsoever, and shall
be made in accordance with this Agreement under all circumstances, irrespective
of any lack of validity or unenforceability of any Loan Documents, (ii) any
draft, certificate, or other document presented under a Letter of Credit having
been determined to be forged, fraudulent, invalid, or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect, or
(iii) the existence of any setoff or defense that any Obligor

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 38



--------------------------------------------------------------------------------

may have with respect to any Obligations. The Issuing Bank does not assume any
responsibility for any failure or delay in performance or any breach by any
Borrower or other Person of any obligations under any LC Documents. The Issuing
Bank does not make to the Lenders any express or implied warranty,
representation, or guaranty with respect to the Collateral, the LC Documents, or
any Obligor. The Issuing Bank shall not be responsible to any Lender for (x) any
recitals, statements, information, representations, or warranties contained in,
or for the execution, validity, genuineness, effectiveness, or enforceability of
any LC Documents, (y) the validity, genuineness, enforceability, collectibility,
value, or sufficiency of any Collateral or the perfection of any Lien therein
(z) or the assets, liabilities, financial condition, results of operations,
business, creditworthiness, or legal status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of such Issuing Bank Indemnitee’s actual gross negligence or
willful misconduct. The Issuing Bank shall not have any liability to any Lender
if the Issuing Bank refrains from any action under any Letter of Credit or LC
Documents until it receives written instructions from the Requisite Lenders.

2.3.3. Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Termination Date, or (d) within ten days prior to the Termination Date, then the
Borrowers shall, at the Issuing Bank’s or the Agent’s request, Cash
Collateralize the stated amount of all outstanding Letters of Credit and pay to
the Issuing Bank the amount of all other outstanding LC Obligations. The
Borrowers shall, on demand by the Issuing Bank or the Agent from time to time,
Cash Collateralize the LC Obligations of any Defaulting Lender. If the Borrowers
fail to Cash Collateralize outstanding Letters of Credit as required herein, the
Lenders may (and shall upon direction of the Agent) advance, as Revolving Loans,
the amount of the Cash Collateral required (whether or not the Revolving
Commitments have terminated, an Overadvance exists, or the conditions in
Section 6 are satisfied).

SECTION 3. INTEREST, FEES, AND CHARGES

3.1. Interest.

3.1.1. Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a Base Rate Revolving Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin, (ii) if a
LIBOR Revolving Loan, at LIBOR for the applicable Interest Period, plus the
Applicable Margin; and (iii) if any other Obligation (including, to the extent
permitted by law, interest not paid when due), at the Base Rate in effect from
time to time, plus the Applicable Margin for Base Rate Revolving Loans. Interest
shall accrue from the date the Revolving Loan is advanced or the Obligation is
incurred or payable, until paid by the Borrowers. If a Revolving Loan is repaid
on the same day made, one day’s interest shall accrue.

(b) During an Insolvency Proceeding with respect to any Borrower, or during the
existence of any other Event of Default if the Agent or the Requisite Lenders in
their discretion so elect, the Obligations shall bear interest at the Default
Rate. Each Borrower acknowledges that the cost and expense to the Agent and each
Lender due to an Event of Default are difficult to ascertain and that the
Default Rate is a fair and reasonable estimate to compensate the Agent and the
Lenders for such added cost and expense.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 39



--------------------------------------------------------------------------------

(c) Interest accrued on the Revolving Loans shall be due and payable in arrears,
(i) on the first day of each month, (ii) on any date of prepayment, with respect
to the principal of the Revolving Loans being prepaid, and (iii) on the
Termination Date. Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and, if no payment date is specified,
shall be due and payable on demand. Notwithstanding the foregoing, interest
accrued at the Default Rate shall be due and payable on demand.

3.1.2. Application of LIBOR to Outstanding Revolving Loans.

(a) The Borrowers may on any Business Day, subject to submission of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Revolving
Loans to, or to continue any LIBOR Revolving Loan at the end of its Interest
Period as, a LIBOR Revolving Loan. During any Event of Default, the Agent may
(and shall at the direction of the Requisite Lenders) declare that no Revolving
Loan may be made, converted, or continued as a LIBOR Revolving Loan.

(b) Whenever the Borrowers desire to convert or continue Revolving Loans as
LIBOR Revolving Loans, the Borrower Agent shall submit a Notice of
Conversion/Continuation to the Agent no later than 11:00 a.m. at least three
Business Days before the requested conversion or continuation date. Promptly
after receiving any such notice, the Agent shall notify each Lender thereof.
Each Notice of Conversion/Continuation shall be irrevocable and shall specify
the aggregate principal amount of Revolving Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be one month if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Revolving Loans, the Borrowers shall have failed to submit a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Revolving Loans into Base Rate Revolving Loans.

3.1.3. Interest Periods. In connection with the making, conversion, or
continuation of any LIBOR Revolving Loans, the Borrowers shall select an
interest period (“Interest Period”) to apply, which interest period shall be
one, two, or three months; provided that:

(a) the Interest Period shall commence on the date the Revolving Loan is made or
continued as, or converted into, a LIBOR Revolving Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;

(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month, and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond the Termination Date.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 40



--------------------------------------------------------------------------------

3.1.4. Interest Rate Not Ascertainable. If the Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then the Agent shall immediately notify the
Borrowers of such determination. Until the Agent notifies the Borrowers that
such circumstance no longer exists, the obligation of the Lenders to make LIBOR
Revolving Loans shall be suspended, and no further Revolving Loans may be
converted into or continued as LIBOR Revolving Loans.

 

  3.2. Fees.

3.2.1. Unused Line Fee. The Borrowers shall pay to the Agent, for the Pro Rata
benefit of the Lenders, a fee equal to the per annum percentage specified in the
definition of Unused Line Fee Percentage multiplied by the amount by which the
Revolving Commitments exceed the average daily balance of Revolving Loans and
stated amount of Letters of Credit during each month. Such fee shall be payable
in arrears, on the first Business Day of each month and on the Termination Date.

3.2.2. LC Facility Fees. The Borrowers shall pay (a) to the Agent, for the Pro
Rata benefit of the Lenders, a fee equal to the Applicable Margin in effect for
LIBOR Revolving Loans, multiplied by the average daily stated amount of Letters
of Credit, which fee shall be payable monthly in arrears, on the first Business
Day of each month, (b) to the Agent, for its own account, a fronting fee of
0.25% per annum, multiplied by the average daily stated amount of Letters of
Credit, which fee shall be payable monthly in arrears, on the first Business Day
of each month, and (c) to the Issuing Bank, for its own account, all customary
charges associated with the issuance, amending, negotiating, payment,
processing, transfer, and administration of Letters of Credit, which charges
shall be paid as and when incurred. During an Event of Default, the fee payable
under clause (a) preceding shall be equal to the Applicable Margin in effect for
LIBOR Revolving Loans, plus 2.00% per annum, multiplied by the average daily
stated amount of Letters of Credit.

3.2.3. Fee Letters. The Borrowers shall pay the fees as provided by the Fee
Letters.

3.3. Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by the
Agent of any interest, fees, or interest rate hereunder shall be final,
conclusive, and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate or refund, nor
subject to proration except as specifically provided herein. All fees payable
under Section 3.2 are compensation for services and are not, and shall not be
deemed to be, interest or any other charge for the use, forbearance, or
detention of money. A certificate as to amounts payable by the Borrowers under
Section 3.4, Section 3.6, Section 3.7, Section 3.9, or Section 5.9, submitted to
the Borrowers by the Agent or the affected Lender, as applicable, shall be
final, conclusive, and binding for all purposes, absent manifest error.

3.4. Reimbursement Obligations. The Borrowers shall reimburse the Agent for all
Extraordinary Expenses incurred by it. The Borrowers shall also reimburse the
Agent for all accounting, appraisal, consulting, reasonable legal, and other
fees, costs, and expenses incurred by it in connection with (a) negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof, (b) administration of and actions relating to any Collateral, Loan
Documents, and transactions contemplated thereby, including any actions taken to
perfect or maintain priority of the Agent’s Liens on any Collateral, to maintain
any insurance required hereunder, or to verify Collateral, and (c) subject to
the limits of Section 10.1.1(b), each inspection, audit, or appraisal with
respect to any Obligor or Collateral. All amounts reimbursable by the Borrowers
under this Section shall constitute Obligations secured by the Collateral and
shall be payable on demand.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 41



--------------------------------------------------------------------------------

3.5. Illegality. Notwithstanding anything to the contrary herein, if (a) any
change in any law or interpretation thereof by any Governmental Authority makes
it unlawful for a Lender to make or maintain a LIBOR Revolving Loan or to
maintain any Revolving Commitment with respect to LIBOR Revolving Loans or (b) a
Lender determines that the making or continuance of a LIBOR Revolving Loan has
become impracticable as a result of a circumstance that adversely affects the
London interbank market or the position of such Lender in such market, then such
Lender shall give notice thereof (which notice shall include supporting
documentation) to the Agent and the Borrowers and may (y) declare that LIBOR
Revolving Loans will not thereafter be made by such Lender, whereupon any
request for a LIBOR Revolving Loan from such Lender shall be deemed to be a
request for a Base Rate Revolving Loan unless such Lender’s declaration has been
withdrawn (and it shall be withdrawn promptly upon cessation of the
circumstances described in clause (a) or clause (b) preceding) and/or
(z) require that all outstanding LIBOR Revolving Loans made by such Lender be
converted to Base Rate Revolving Loans immediately, in which event all
outstanding LIBOR Revolving Loans of such Lender shall be immediately converted
to Base Rate Revolving Loans.

3.6. Increased Costs. If, by reason of (y) the introduction of or any change
(including any change by way of imposition or increase of Statutory Reserves or
other reserve requirements) in any law or interpretation thereof or (z) the
compliance with any guideline or request from any Governmental Authority or
other Person exercising control over banks or financial institutions generally
(whether or not having the force of law):

(a) a Lender shall be subject to any Tax with respect to any LIBOR Revolving
Loan or Letter of Credit or its obligation to make LIBOR Revolving Loans, issue
Letters of Credit, or participate in LC Obligations, or a change shall result in
the rate or basis of taxation of any payment to a Lender with respect to its
LIBOR Revolving Loans or its obligation to make LIBOR Revolving Loans, issue
Letters of Credit, or participate in LC Obligations (except for, in each case,
for Indemnified Taxes or Other Taxes which are covered by Section 5.9, and
Excluded Taxes); or

(b) any reserve (including any imposed by the Board of Governors), special
deposits, or similar requirement against assets of, deposits with, or for the
account of, or credit extended by, a Lender shall be imposed or deemed
applicable, or any other condition affecting a Lender’s LIBOR Revolving Loans or
obligation to make LIBOR Revolving Loans, issue Letters of Credit, or
participate in LC Obligations shall be imposed on such Lender or the London
interbank market;

and as a result there shall be an increase in the cost to such Lender of
agreeing to make or making, funding, or maintaining LIBOR Revolving Loans,
Letters of Credit, or participations in LC Obligations (except to the extent
already included in determination of LIBOR), or there shall be a reduction in
the amount receivable by such Lender, then the Lender shall promptly notify the
Borrowers and the Agent of such event (which notice shall include supporting
documentation), and the Borrowers shall, within ten days following demand
therefor, pay such Lender the amount of such increased costs or reduced amounts.
If a Lender determines that, because of circumstances described above or any
other circumstances arising hereafter affecting such Lender, the London
interbank market or such Lender’s position in such market, LIBOR or its
Applicable Margin, as applicable, will not adequately and fairly reflect the
cost to such Lender of funding LIBOR Revolving Loans, issuing Letters of Credit,
or participating in LC Obligations, then (A) such Lender shall promptly notify
the Borrowers and the Agent of such event (which notice shall include supporting
documentation), (B) such Lender’s obligation to make LIBOR Revolving Loans,
issue

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 42



--------------------------------------------------------------------------------

Letters of Credit, or participate in LC Obligations shall be immediately
suspended, until each condition giving rise to such suspension no longer exists,
and (C) such Lender shall make a Base Rate Revolving Loan as part of any
requested Borrowing of LIBOR Revolving Loans, which Base Rate Revolving Loan
shall, for all purposes, be considered part of such Borrowing.

3.7. Capital Adequacy. If a Lender determines that any introduction of or any
change in a Capital Adequacy Regulation, any change in the interpretation or
administration of a Capital Adequacy Regulation by a Governmental Authority
charged with interpretation or administration thereof, or any compliance by such
Lender or any Person controlling such Lender with a Capital Adequacy Regulation,
increases the amount of capital required or expected to be maintained by such
Lender or Person (taking into consideration its capital adequacy policies and
desired return on capital) as a consequence of such Lender’s Revolving
Commitments, Revolving Loans, participations in LC Obligations, or other
obligations under the Loan Documents, then the Borrowers shall, within ten days
following demand therefor, pay such Lender an amount sufficient to compensate
for such increase. A Lender’s demand for payment shall set forth the nature of
the occurrence giving rise to such compensation (which notice shall include
supporting documentation) and a calculation of the amount to be paid. In
determining such amount, the Lender may use any reasonable averaging and
attribution method.

3.8. Mitigation. Each Lender agrees that, upon becoming aware that it is subject
to Section 3.5, Section 3.6, Section 3.7, or Section 5.9, it will take
reasonable measures to reduce the Borrowers’ obligations under such Sections,
including funding or maintaining its Revolving Commitments or Revolving Loans
through another office, as long as use of such measures would not adversely
affect such Lender’s Revolving Commitments, Revolving Loans, business, or
interests, and would not be inconsistent with any internal policy or applicable
legal or regulatory restriction.

3.9. Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to, or continuation of, a LIBOR Revolving Loan does
not occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Revolving Loan occurs on a day other than the end of its
Interest Period, or (c) the Borrowers fail to repay a LIBOR Revolving Loan when
required hereunder, then the Borrowers shall pay to the Agent its customary
administrative charge and to each Lender all losses and expenses that it
sustains as a consequence thereof, including any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. The Lenders shall not be required to purchase Dollar deposits
in the London interbank market or any other offshore Dollar market to fund any
LIBOR Revolving Loan, but the provisions hereof shall be deemed to apply as if
each Lender had purchased such deposits to fund its LIBOR Revolving Loans.

3.10. Maximum Interest. In no event shall interest, charges, or other amounts
that are contracted for, charged, or received by the Agent and the Lenders
pursuant to any Loan Documents and that are deemed interest under Applicable Law
(“interest”) exceed the highest rate permissible under Applicable Law (“maximum
rate”). If, in any month, any interest rate, absent the foregoing limitation,
would have exceeded the maximum rate, then the interest rate for that month
shall be the maximum rate and, if in a future month, that interest rate would
otherwise be less than the maximum rate, then the rate shall remain at the
maximum rate until the amount of interest actually paid equals the amount of
interest which would have accrued if it had not been limited by the maximum
rate. If, upon Full Payment of the Obligations, the total amount of interest
actually paid under the Loan Documents is less than the total amount of interest
that would, but for this Section, have accrued under the Loan Documents, then
the Borrowers shall, to the extent permitted by Applicable Law, pay to the
Agent, for the account of the Lenders, (a) the lesser of (i) the amount of
interest that would have been charged if the maximum rate had been in effect at
all times or (ii) the amount of interest that would have accrued had the
interest rate otherwise set forth in the Loan Documents been in effect, minus
(b) the amount of interest actually paid

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 43



--------------------------------------------------------------------------------

under the Loan Documents. If a court of competent jurisdiction determines that
the Agent or any Lender has received interest in excess of the maximum amount
allowed under Applicable Law, such excess shall be deemed received on account
of, and shall automatically be applied to reduce, the Obligations other than
interest (regardless of any erroneous application thereof by the Agent or any
Lender), and upon Full Payment of the Obligations, any balance shall be refunded
to the Borrowers. In determining whether any excess interest has been charged or
received by the Agent or any Lender, all interest at any time charged or
received from the Borrowers in connection with the Loan Documents shall, to the
extent permitted by Applicable Law, be amortized, prorated, allocated, and
spread in equal parts throughout the full term of the Obligations.

SECTION 4. LOAN ADMINISTRATION

 

  4.1. Manner of Borrowing and Funding Revolving Loans.

4.1.1. Notice of Borrowing.

(a) Whenever the Borrowers desire funding of a Borrowing of Revolving Loans, the
Borrower Agent shall submit a Notice of Borrowing to the Agent. Such notice must
be received by the Agent no later than 11:00 a.m. (i) on the Business Day of the
requested funding date, in the case of Base Rate Revolving Loans, and (ii) at
least three Business Days prior to the requested funding date, in the case of
LIBOR Revolving Loans. Notices received after 11:00 a.m. shall be deemed
received on the next Business Day. Each Notice of Borrowing shall be irrevocable
and shall specify (w) the principal amount of the Borrowing, (x) the requested
funding date (which must be a Business Day), (y) whether the Borrowing is to be
made as Base Rate Revolving Loans or LIBOR Revolving Loans, and (z) in the case
of LIBOR Revolving Loans, the duration of the applicable Interest Period (which
shall be deemed to be one month if not specified).

(b) Unless payment is otherwise timely made by the Borrowers, the becoming due
of any Obligations (whether principal, interest, fees, or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral, and Bank
Product Debt) shall be deemed irrevocably to be a request (without any
requirement for a Notice of Borrowing) for Base Rate Revolving Loans on the due
date, in the amount of such Obligations. The proceeds of such Revolving Loans
shall be disbursed as direct payment of the relevant Obligation.

(c) If the Borrowers establish a controlled disbursement account with the Agent
or any Affiliate of the Agent, then the presentation for payment of any check or
other item of payment drawn on such account at a time when there are
insufficient funds to cover it shall be deemed to be a request (without any
requirement for a Notice of Borrowing) for Base Rate Revolving Loans on the date
of such presentation, in the amount of the check and items presented for
payment. The proceeds of such Revolving Loans may be disbursed directly to the
controlled disbursement account.

(d) Neither the Agent nor any Lender shall have any obligation to the Borrowers
to honor any deemed request for a Revolving Loan on or after the Termination
Date, when an Overadvance exists or would result therefrom, or when any
condition in Section 6 is not satisfied, but may do so in their discretion,
without being deemed to have waived any Default or Event of Default.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 44



--------------------------------------------------------------------------------

4.1.2. Fundings by the Lenders. Each Lender shall timely honor its Revolving
Commitment by funding its Pro Rata share of each Borrowing of Revolving Loans
that is properly requested hereunder. The Agent shall endeavor to notify the
Lenders of each Notice of Borrowing (or deemed request for a Borrowing) by 12:00
noon on the proposed funding date for Base Rate Revolving Loans or by 3:00 p.m.
at least two Business Days before any proposed funding of LIBOR Revolving Loans.
Each Lender shall fund to the Agent such Lender’s Pro Rata share of the
Borrowing to the account specified by the Agent in immediately available funds
not later than 2:00 p.m. on the requested funding date, unless the Agent’s
notice is received after the times provided above, in which event each Lender
shall fund its Pro Rata share by 11:00 a.m. on the next Business Day. Subject to
its receipt of such amounts from the Lenders, the Agent may make the proceeds of
the Revolving Loans available to the Borrowers by disbursing same to the
Designated Account. Unless the Agent shall have received (in sufficient time to
act) written notice from a Lender that it does not intend to fund its Pro Rata
share of a Borrowing, the Agent may assume that such Lender has deposited or
promptly will deposit its share with the Agent, and the Agent may disburse a
corresponding amount to the Borrowers. If a Lender’s share of any Borrowing or
of any settlement pursuant to Section 4.1.3(b) is not in fact received by the
Agent, then the Borrowers agree to repay to the Agent on demand the amount of
such share, together with interest thereon from the date disbursed until repaid,
at the rate applicable to such Borrowing.

4.1.3. Agent Advances; Settlement.

(a) The Agent may, but shall not be obligated to, advance Agent Advances to the
Borrowers out of the Agent’s own funds unless the funding is specifically
required to be made by all Lenders hereunder. Each Agent Advance shall
constitute a Revolving Loan for all purposes, except that payments thereon shall
be made to the Agent for its own account. The obligation of the Borrowers to
repay Agent Advances shall be evidenced by the records of the Agent and need not
be evidenced by any promissory note. Agent Advances shall be immediately due and
payable by the Borrowers at any time on demand by the Agent in its discretion,
whether due to the failure of any Lender to make settlement on a settlement date
as provided below or for any other reason.

(b) To facilitate administration of the Revolving Loans, the Lenders and the
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that settlement among them with respect to Agent
Advances and other Revolving Loans may take place on a date determined from time
to time by the Agent, which shall occur at least once every five Business Days.
On each settlement date, settlement shall be made with each Lender in accordance
with the Settlement Report delivered by the Agent to the Lenders. Between
settlement dates, the Agent may in its discretion apply payments on Revolving
Loans to Agent Advances, regardless of any designation by any Borrower or any
provision herein to the contrary. Each Lender’s obligation to make settlements
with the Agent is absolute and unconditional (subject to the second sentence of
Section 4.2), without offset, counterclaim, or other defense, and whether or not
the Revolving Commitments have terminated, an Overadvance exists, or the
conditions in Section 6 are satisfied. If, due to an Insolvency Proceeding with
respect to a Borrower or otherwise, any Agent Advances may not be settled among
the Lenders hereunder, then each Lender shall be deemed to have purchased from
the Agent a Pro Rata participation in each unpaid Agent Advance and shall
transfer the amount of such participation to the Agent, in immediately available
funds, within one Business Day after the Agent’s request therefor.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 45



--------------------------------------------------------------------------------

4.1.4. Telephonic Notices. Each Borrower authorizes the Agent and the Lenders to
extend Base Rate Revolving Loans and transfer funds to or on behalf of the
Borrowers based on telephonic instructions. If requested by the Agent, the
Borrowers shall confirm each such telephonic request by prompt submission to the
Agent of a Notice of Borrowing or other written request, as applicable. If any
Notice of Borrowing or other written request submitted to the Agent differs in
any material respect from the action taken by the Agent or the Lenders, the
records of the Agent and the Lenders shall govern. Neither the Agent nor any
Lender shall have any liability for any loss suffered by a Borrower as a result
of the Agent or any Lender acting upon its understanding of telephonic
instructions from a person believed in good faith by the Agent or any Lender to
be a person authorized to give such instructions on a Borrower’s behalf. The
Agent may in its sole discretion refuse to act upon any telephonic instructions
received from the Borrower Agent or any Borrower.

4.1.5. Original Obligations. Settlement shall be made among the Lender’s on the
Closing Date in respect of Original Obligations outstanding on the Closing Date
in accordance with each such Lender’s respective Pro Rata percentage.

4.2. Defaulting Lender. The Agent may (but shall not be required to), in its
discretion, retain any payments or other funds received by the Agent that are to
be provided to a Defaulting Lender hereunder, and may apply such funds to such
Lender’s defaulted obligations or readvance the funds to Borrowers in accordance
with this Agreement. The failure of any Lender to fund a Loan, to make any
payment in respect of LC Obligations or to otherwise perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender. The Lenders and the Agent
agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that, solely for purposes of determining a
Defaulting Lender’s right to vote on matters relating to the Loan Documents and
to share in payments, fees and Collateral proceeds thereunder, a Defaulting
Lender shall not be deemed to be a “Lender” until all its defaulted obligations
have been cured.

4.3. Number and Amount of LIBOR Revolving Loans; Determination of Rate. For ease
of administration, all LIBOR Revolving Loans having the same length and
beginning date of their Interest Periods shall be aggregated together, and such
Revolving Loans shall be allocated among the Lenders on a Pro Rata basis. No
more than six (6) aggregated LIBOR Revolving Loans may be outstanding at any
time, and each aggregate LIBOR Revolving Loan when made, continued, or converted
shall be in a minimum amount of $5,000,000, or a multiple of $1,000,000 in
excess thereof. Upon determining LIBOR for any Interest Period requested by the
Borrowers, the Agent shall promptly notify the Borrowers thereof by telephone or
electronically and, if requested by the Borrowers, shall confirm any telephonic
notice in writing.

4.4. Borrower Agent. Each Borrower hereby designates Amkor (the “Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including (a) requests for Revolving Loans and Letters of Credit,
(b) designation of interest rates, (c) delivery or receipt of communications
with the Agent, the Issuing Bank, or any Lender, (d) preparation and delivery of
Borrowing Base Certificates and financial reports, (e) receipt and payment of
Obligations, (f) requests for waivers, amendments, or other accommodations,
(g) actions under the Loan Documents (including in respect of compliance with
covenants), and (h) all other dealings with the Agent, the Issuing Bank, or any
Lender. The Borrower Agent hereby accepts such appointment. The Agent and the
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication (including any Notice of Borrowing or any
Notice of Conversion/Continuation) delivered by the Borrower Agent on behalf of
any Borrower. The Agent and the Lenders may give any notice or communication
with a Borrower hereunder to the Borrower Agent on behalf of such Borrower. The
Agent shall have the right,

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 46



--------------------------------------------------------------------------------

in its discretion, to deal exclusively with the Borrower Agent for any or all
purposes under the Loan Documents. Each Borrower agrees that any notice,
election, communication, representation, agreement, or undertaking made on its
behalf by the Borrower Agent shall be binding upon and enforceable against it.

4.5. One Obligation. The Revolving Loans, LC Obligations, and other Obligations
shall constitute one general obligation of the Borrowers and (unless otherwise
expressly provided in any Loan Document) shall be secured by the Agent’s Lien
upon all Collateral; provided that the Agent and each Lender shall be deemed to
be a creditor of, and the holder of a separate claim against, each Borrower to
the extent of any Obligations jointly or severally owed by such Borrower.

4.6. Effect of Termination. On the effective date of any termination of the
Revolving Commitments, all Obligations shall be immediately due and payable, and
Bank of America and its Affiliates may terminate their respective Bank Products
(including, with the consent of the Agent, any Cash Management Services). All
undertakings of the Borrowers contained in the Loan Documents shall survive any
termination, and the Agent shall retain its Liens in the Collateral and all of
its rights and remedies under the Loan Documents until Full Payment of the
Obligations. Notwithstanding Full Payment of the Obligations, the Agent shall
not be required to terminate its Liens in any Collateral unless, with respect to
any damages the Agent may incur as a result of the dishonor or return of Payment
Items applied to Obligations, the Agent receives (a) a written agreement,
executed by the Borrowers and any Person whose advances are used in whole or in
part to satisfy the Obligations, indemnifying the Agent and the Lenders from any
such damages or (b) such Cash Collateral as the Agent, in its discretion, deems
necessary to protect against any such damages. The provisions of Sections 2.3,
3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 12, 14.2, 14.3, and this Section shall survive
Full Payment of the Obligations and (unless expressly provided) any release
relating to this credit facility.

SECTION 5. PAYMENTS

5.1. General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim, or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date. Any payment after such time shall be deemed
made on the next Business Day. The Borrowers may, at the time of payment,
specify to the Agent the Obligations to which such payment is to be applied, but
the Agent shall in all events retain the right to apply such payment in such
manner as the Agent, subject to the provisions hereof, may determine to be
appropriate. Any payment of a LIBOR Revolving Loan prior to the end of its
Interest Period shall be accompanied by all amounts due under Section 3.9. Any
prepayment of Revolving Loans shall be applied first to Base Rate Revolving
Loans and then to LIBOR Revolving Loans.

5.2. Repayment of Revolving Loans. Revolving Loans shall be due and payable in
full on the Termination Date, unless payment is sooner required hereunder.
Revolving Loans may be prepaid from time to time, without penalty or premium. At
all times when an Event of Default exists and upon notice by the Agent to the
Borrower Agent during a Triggered Activation Period, to the extent any Revolving
Loans are outstanding, the Borrowers shall remit to the Agent for application to
the Obligations the Net Proceeds of any disposition of Collateral received by
such Borrower. Notwithstanding anything herein to the contrary, if an
Overadvance exists, the Borrowers shall, on the sooner of the Agent’s demand or
the first Business Day after any Borrower has knowledge thereof, repay the
outstanding Revolving Loans in an amount sufficient to reduce the principal
balance of Revolving Loans to the Borrowing Base.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 47



--------------------------------------------------------------------------------

5.3. Reserved.

5.4. Payment of Other Obligations. Obligations other than Revolving Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by the
Borrowers as provided in the Loan Documents or, if no payment date is specified,
on demand.

5.5. Marshaling; Payments Set Aside. None of the Agent or the Lenders shall be
under any obligation to marshal any assets in favor of any Obligor or against
any Obligations. If any Obligor makes a payment to the Agent or the Lenders, or
if the Agent or any Lender receives payment from the proceeds of Collateral,
exercise of setoff, or otherwise, and such payment is subsequently invalidated
or required to be repaid to a trustee, receiver, or any other Person, then the
Obligations originally intended to be satisfied, and all Liens, rights, and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been received and any enforcement or setoff had not
occurred.

5.6. Post-Default Allocation of Payments.

5.6.1. Allocation. Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by the Obligors, realization on Collateral, or otherwise, shall be
allocated as follows:

(a) first, to all fees and expenses, including Extraordinary Expenses, owing to
the Agent;

(b) second, to all amounts owing to the Agent on Agent Advances or Protective
Advances, or to the Issuing Bank on LC Obligations;

(c) third, to all Obligations constituting fees (excluding amounts relating to
Bank Products);

(d) fourth, to all Obligations constituting interest (excluding amounts relating
to Bank Products);

(e) fifth, Pro Rata, to provide Cash Collateral for outstanding Letters of
Credit and to all other Obligations, other than Bank Product Debt; and

(f) last, to Bank Product Debt.

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Amounts distributed with respect to any Bank
Product Debt shall be the lesser of the applicable Bank Product Amount last
reported to Agent or the actual Bank Product Debt as calculated by the
methodology reported to Agent for determining the amount due. Agent shall have
no obligation to calculate the amount to be distributed with respect to any Bank
Product Debt, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the Secured Party. In the absence of such
notice, Agent may assume the amount to be distributed is the Bank Product Amount
last reported to it. The allocations set forth in this Section are solely to
determine the rights and priorities of the Agent and the Lenders as among
themselves, and may be changed by agreement among them without the consent of
any Obligor. This Section is not for the benefit of or enforceable by any
Borrower.

5.6.2. Erroneous Application. The Agent shall not be liable for any application
of amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 48



--------------------------------------------------------------------------------

5.7. Application of Payments. At all times during the existence of a Triggered
Activation Period, the ledger balance in any Dominion Account as of the end of a
Business Day shall be applied to the Obligations at the beginning of the next
Business Day. Each Borrower irrevocably waives the right to direct the
application of any payments or Collateral proceeds pursuant to this Section 5.7,
and agrees that the Agent shall have the continuing, exclusive right (subject to
Section 5.6) to apply and reapply same against the Obligations, in such manner
as the Agent deems advisable, notwithstanding any entry by the Agent in its
records. If, as a result of the Agent’s receipt of Payment Items or proceeds of
Collateral, a credit balance exists, the balance shall not accrue interest in
favor of the Borrowers and shall be made available to the Borrowers as long as
no Event of Default exists.

5.8. Loan Account; Account Stated.

5.8.1. Loan Account. The Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the
Indebtedness of the Borrowers resulting from each Revolving Loan or issuance of
a Letter of Credit from time to time, including the amount of principal and
interest payable and outstanding LC Obligations. Any failure of the Agent to
record anything in the Loan Account, or any error in doing so, shall not limit
or otherwise affect the obligation of the Borrowers to pay any amount owing
hereunder. The Agent may maintain a single Loan Account in the name of the
Borrower Agent, and each Borrower confirms that such arrangement shall have no
effect on the joint and several character of its liability for the Obligations.

5.8.2. Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies the Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.9. Taxes.

5.9.1. Payments Free of Taxes. All payments by Obligors of Obligations shall be
free and clear of and without reduction for any Taxes. If Applicable Law
requires any Obligor or Agent to withhold or deduct any Taxes (including backup
withholding or withholding Taxes), the withholding or deduction shall be based
on information provided pursuant to Section 5.10, if any, and Agent shall pay
the amount withheld or deducted to the relevant Governmental Authority. If the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by the Borrowers shall be increased so that Agent, Lender or
Issuing Bank, as applicable, receives an amount equal to the sum it would have
received if no such withholding or deduction (including deductions applicable to
additional sums payable under this Section) had been made. Without limiting the
foregoing, the Borrowers shall timely pay all Other Taxes to the relevant
Governmental Authorities.

5.9.2. Payment. The Borrowers shall indemnify, hold harmless and reimburse
(within 10 days after demand therefor) Agent, Lenders and Issuing Bank for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section) withheld or deducted by any Obligor or Agent, or
paid by Agent, any Lender or Issuing Bank, with respect to any Obligations,
Letters of Credit or Loan Documents, whether or not such Taxes were properly

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 49



--------------------------------------------------------------------------------

asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay indefeasibly to Agent under Section 5.10. A
certificate as to the amount of any such payment or liability delivered to the
Borrower Agent by Agent, or by a Lender or Issuing Bank (with a copy to Agent),
shall be conclusive, absent manifest error. As soon as practicable after any
payment of Taxes by a Borrower, the Borrower Agent shall deliver to Agent a
receipt from the Governmental Authority or other evidence of payment
satisfactory to Agent. If the Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require the Agent or any Lender to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

5.10. Lender Tax Information.

5.10.1. Status of Lenders. Each Lender shall deliver documentation and
information to Agent and the Borrower Agent, at the times and in form required
by Applicable Law or reasonably requested by Agent or the Borrower Agent,
sufficient to permit Agent or the Borrowers to determine (a) whether or not
payments made with respect to Obligations are subject to Taxes, (b) if
applicable, the required rate of withholding or deduction, and (c) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
for such payments or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.

5.10.2. Documentation. If a Borrower is resident for tax purposes in the United
States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and the Borrower Agent
IRS Form W-9 or such other documentation or information prescribed by Applicable
Law or reasonably requested by Agent or the Borrower Agent to determine whether
such Lender is subject to backup withholding or information reporting
requirements. If any Foreign Lender is entitled to any exemption from or
reduction of withholding tax for payments with respect to the Obligations, it
shall deliver to Agent and the Borrower Agent, on or prior to the date on which
it becomes a Lender hereunder (and from time to time thereafter upon request by
Agent or the Borrower Agent, but only if such Foreign Lender is legally entitled
to do so), (a) IRS Form W-8BEN claiming eligibility for benefits of an income
tax treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS
Form W-8IMY and all required supporting documentation; (d) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, IRS Form W-8BEN and a certificate showing such
Foreign Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and the Borrowers to determine the withholding or deduction required
to be made.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 50



--------------------------------------------------------------------------------

5.10.3. Lender Obligations. Each Lender and Issuing Bank shall promptly notify
the Borrowers and Agent of any change in circumstances that would change any
claimed Tax exemption or reduction. Each Lender and Issuing Bank shall
indemnify, hold harmless and reimburse (within 10 days after demand therefor)
the Borrowers and Agent for any Taxes, losses, claims, liabilities, penalties,
interest and expenses (including reasonable attorneys’ fees) incurred by or
asserted against a Borrower or Agent by any Governmental Authority due to such
Lender’s or Issuing Bank’s failure to deliver, or inaccuracy or deficiency in,
any documentation required to be delivered by it pursuant to this Section. Each
Lender and Issuing Bank authorizes Agent to set off any amounts due to Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document.

5.10.4. FATCA. If a payment made to a Lender under any Loan Document would be
subject to United States withholding Taxes imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirement of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrowers or the Agent as
may be necessary for the Borrowers and the Agent to comply with the obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligation under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 5.10.4, “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

5.11. Nature and Extent of Each Borrower’s Liability.

5.11.1. Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the Agent
and the Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and
performance and not of collection, that such obligations shall not be discharged
until Full Payment of the Obligations, and that such obligations are absolute
and unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination, or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument, or agreement to
which any Obligor is or may become a party or liable, (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent, or indulgence of any kind by the Agent or any
Lender with respect thereto, (c) the existence, value, or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by the
Agent or any Lender in respect thereof (including the release of any security or
guaranty), (d) the insolvency of any Obligor, (e) any election by the Agent or
any Lender in an Insolvency Proceeding for the application of Section 1111(b)(2)
of the Bankruptcy Code, (f) any borrowing or grant of a Lien by any other
Borrower as debtor-in-possession under Section 364 of the Bankruptcy Code or
otherwise, (g) the disallowance of any claims of the Agent or any Lender against
any Obligor for the repayment of any Obligations under Section 502 of the
Bankruptcy Code or otherwise, or (h) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, except Full Payment of all Obligations.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 51



--------------------------------------------------------------------------------

5.11.2. Waivers.

(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the
Agent or the Lenders to marshal assets or to proceed against any Obligor, other
Person or security for the payment or performance of any Obligations before, or
as a condition to, proceeding against such Borrower. It is agreed among each
Borrower, the Agent, and the Lenders that the provisions of this Section are of
the essence of the transaction contemplated by the Loan Documents and that, but
for such provisions, the Agent and the Lenders would decline to make Revolving
Loans and issue Letters of Credit. Notwithstanding anything to the contrary in
any Loan Document, and except as set forth in Section 5.11.3, each Borrower
expressly waives all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification, or set off, as well as all defenses
available to a surety, guarantor, or accommodation co-obligor. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

(b) The Agent and the Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or non-judicial sale or enforcement, without affecting any
rights and remedies under this Section 5.11. If, in the exercise of any rights
or remedies, the Agent or any Lender shall forfeit any of its rights or
remedies, including its right to enter a deficiency judgment against any
Borrower or any other Person, whether because of any applicable laws pertaining
to “election of remedies” or otherwise, each Borrower consents to such action by
the Agent or such Lender and waives any claim based upon such action, even if
the action may result in loss of any rights of subrogation that any Borrower
might otherwise have had but for such action. Any election of remedies that
results in denial or impairment of the right of the Agent or any Lender to seek
a deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Obligations. Each Borrower waives all
rights and defenses arising out of an election of remedies, such as nonjudicial
foreclosure with respect to any security for the Obligations, even though that
election of remedies destroys such Borrower’s rights of subrogation against any
other Person. If the Agent bids at any foreclosure or trustee’s sale or at any
private sale, the Agent may bid all or a portion of the Obligations and the
amount of such bid need not be paid by the Agent but shall be credited against
the Obligations. The amount of the successful bid at any such sale, whether the
Agent or any other Person is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral, and the difference between such
bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Section 5.11,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which the Agent or any
Lender might otherwise be entitled but for such bidding at any such sale.

5.11.3. Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.11 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below and (ii) such
Borrower’s Allocable Amount.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 52



--------------------------------------------------------------------------------

(b) If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable or
avoidable under Section 548 of the Bankruptcy Code or under any applicable state
fraudulent transfer or conveyance act, or similar statute or common law.

(c) Nothing contained in this Section 5.11 shall limit the liability of any
Borrower to pay Revolving Loans made directly or indirectly to that Borrower
(including Revolving Loans advanced to any other Borrower and then re-loaned or
otherwise transferred to, or for the benefit of, such Borrower), LC Obligations
relating to Letters of Credit issued to support such Borrower’s business, and
all accrued interest, fees, expenses, and other related Obligations with respect
thereto, for which such Borrower shall be primarily liable for all purposes
hereunder. The Agent and the Lenders shall have the right, at any time in their
discretion, to condition Revolving Loans and Letters of Credit upon a separate
calculation of borrowing availability for each Borrower and to restrict the
disbursement and use of such Revolving Loans and Letters of Credit to such
Borrower.

5.11.4. Joint Enterprise. Each Borrower has requested that the Agent and the
Lenders make the credit facility established hereunder available to the
Borrowers on a combined basis, in order to finance the Borrowers’ business most
efficiently and economically. The Borrowers’ business is a mutual and collective
enterprise, and the Borrowers believe that consolidation of their credit
facility will enhance the borrowing power of each Borrower and ease the
administration of their relationship with the Lenders, all to the mutual
advantage of the Borrowers. The Borrowers acknowledge and agree that the Agent’s
and the Lenders’ willingness to extend credit to the Borrowers and to administer
the Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to the Borrowers and at the Borrowers’ request.

5.11.5. Subordination. Each Borrower hereby subordinates any claims, including
any right of payment, subrogation, contribution, and indemnity, that it may have
at any time against any other Obligor, howsoever arising, to the Full Payment of
all Obligations.

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions Precedent to Initial Revolving Loans. In addition to the
conditions set forth in Section 6.2, the Lenders shall not be required to fund
any requested Revolving Loan, issue any Letter of Credit, or otherwise extend
credit to the Borrowers hereunder, unless each of the following conditions has
been satisfied:

(a) Appropriate Notes shall have been executed by the Borrowers and delivered to
each Lender that requests issuance of a Note. Each other Loan Document,
including modifications of each Mortgage, shall have been duly executed and
delivered to the Agent by each of the signatories thereto, and each Obligor
shall be in compliance with all terms thereof.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 53



--------------------------------------------------------------------------------

(b) To the extent requested by the Agent, the Agent shall have received duly
executed Deposit Account Control Agreements with respect to any of the
Borrowers’ Deposit Accounts.

(c) The Agent shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of each Borrower
certifying that, after giving effect to the initial Revolving Loans and
transactions hereunder, (i) such Borrower is Solvent, (ii) no Default or Event
of Default exists, (iii) the representations and warranties set forth in
Section 9 are true and correct, and (iv) such Borrower has complied with all
agreements and conditions to be satisfied by it under the Loan Documents.

(d) The Agent shall have received a certificate of a duly authorized officer of
each Obligor, certifying (i) that attached copies of such Obligor’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown, (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified, or revoked, and constitute all resolutions adopted with
respect to this credit facility, and (iii) to the title, name, and signature of
each Person authorized to sign the Loan Documents. The Agent may conclusively
rely on this certificate until it is otherwise notified by the applicable
Obligor in writing.

(e) The Agent shall have received a written opinion of Dechert LLP in form and
substance satisfactory to the Agent.

(f) The Agent shall have received copies of the charter documents of each
Obligor, certified as appropriate by the Secretary of State or another official
of such Obligor’s jurisdiction of organization.

(g) The Agent shall have completed its legal due diligence of the Obligors with
results satisfactory to the Agent.

(h) No material adverse change in the financial condition of any Obligor or in
the value of any Collateral shall have occurred since December 31, 2011.

(i) The Borrowers shall have paid all fees and expenses to be paid to the Agent
and the Lenders on the Closing Date.

6.2. Conditions Precedent to All Credit Extensions. The Agent, the Issuing Bank,
and the Lenders shall not be required to fund any Revolving Loans, arrange for
issuance of any Letters of Credit, or grant any other accommodation to or for
the benefit of the Borrowers, unless the following conditions are satisfied:

(a) no Default or Event of Default shall exist at the time of, or result from,
such funding, issuance, or grant;

(b) the representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (or in all respects to the
extent they are qualified by a materiality standard) on the date of, and upon
giving effect to, such funding, issuance, or grant (except for representations
and warranties that expressly relate to an earlier date, in which case any such
representations and warranties shall be true and correct in the applicable
respect as of such date);

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 54



--------------------------------------------------------------------------------

(c) the certifications set forth in Section 14.15 shall be true and correct in
all material respects;

(d) all conditions precedent set forth in Section 6.1 and any other Loan
Document shall have been satisfied;

(e) no event shall have occurred or circumstance exist that has resulted in a
Material Adverse Effect; and

(f) with respect to issuance of a Letter of Credit, the LC Conditions shall have
been satisfied.

Each request (or deemed request) by the Borrowers for funding of a Revolving
Loan, issuance of a Letter of Credit, or grant of an accommodation shall
constitute a representation by the Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of such funding, issuance,
or grant. As an additional condition to any funding, issuance, or grant, the
Agent shall have received such other information, documents, instruments, and
agreements as it may reasonably request in connection therewith.

6.3. Limited Waiver of Conditions Precedent. If the Agent, the Issuing Bank, or
the Lenders fund any Revolving Loans, arrange for issuance of any Letters of
Credit, or grant any other accommodation when any conditions precedent are not
satisfied (regardless of whether the lack of satisfaction was known or unknown
at the time), it shall not operate as a waiver of (a) the right of the Agent,
the Issuing Bank, and the Lenders to insist upon satisfaction of all conditions
precedent with respect to any subsequent funding, issuance, or grant nor (b) any
Default or Event of Default due to such failure of conditions or otherwise.

SECTION 7. COLLATERAL

7.1. Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to the Agent, for the benefit of
the Secured Parties, a continuing security interest in and Lien upon all
personal Property of such Borrower, including all of the following Property,
whether now owned or hereafter acquired, and, unless noted otherwise, wherever
located:

(a) all Accounts;

(b) all Chattel Paper, including electronic chattel paper;

(c) all Commercial Tort Claims;

(d) all Deposit Accounts;

(e) all Documents;

(f) all General Intangibles, including Payment Intangibles, Software, and
Intellectual Property;

(g) all Goods, including Inventory, Equipment, and fixtures;

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 55



--------------------------------------------------------------------------------

(h) all Instruments, excluding any notes or other instruments payable to such
Borrower from any Foreign Subsidiary;

(i) all Investment Property, excluding (i) Equity Interests of Foreign
Subsidiaries, (ii) Equity Interests of the Excluded Domestic Subsidiaries and
(iii) Equity Interests of a Person that is not a Subsidiary to the extent (in
the case of this clause (iii)) the grant by such Borrower of a Lien in such
Equity Interests is prohibited by (A) the terms of the organizational documents
of such Person (except to the extent that an appropriate waiver or consent can
be obtained after such Borrower has used commercially reasonable efforts to
obtain same or any such prohibition is rendered ineffective pursuant to the UCC)
or (B) Applicable Law;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

(l) all Owned Real Estate;

(m) all monies, whether or not in the possession or under the control of the
Agent, a Lender, or a bailee or Affiliate of the Agent or a Lender, including
any Cash Collateral;

(n) all accessions to, substitutions for, and all replacements and products, of
the foregoing;

(o) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs, and computer records) pertaining to the
foregoing; and

(p) all proceeds of any of the foregoing Collateral described in clause (a)
through clause (o) preceding in whatever form (excluding specifically in any
such case, (i) any notes or other instruments payable to such Borrower from any
Foreign Subsidiary, (ii) Equity Interests of Foreign Subsidiaries and Equity
Interests of the Excluded Domestic Subsidiaries and (iii) Equity Interests of a
Person that is not a Subsidiary to the extent such Equity Interests are excluded
from Collateral pursuant to clause (iii) of Section 7.1(i)), including, but not
limited to, cash, deposit accounts (whether or not comprised solely of
proceeds), certificates of deposit, insurance proceeds (including hazard, flood,
and credit insurance), negotiable instruments and other instruments for the
payment of money, chattel paper, security agreements, documents, eminent domain
proceeds, condemnation proceeds, and tort claim proceeds.

7.2. Lien on Deposit Accounts; Cash Collateral.

7.2.1. Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to the Agent, for the benefit of
the Secured Parties, a continuing security interest in and Lien upon all of such
Borrower’s right, title, and interest in and to each Deposit Account of such
Borrower and any deposits or other sums at any time credited to any such Deposit
Account, including any sums in any blocked or lockbox accounts or in any
accounts into which such sums are swept. Each Borrower authorizes and directs
each bank or other depository to deliver to the Agent upon its written demand
therefor, made at any time during the existence of a Triggered Activation Period
or if an Event of Default exists and without notice to such Borrower (such
notice being hereby waived), all balances in each Deposit Account maintained by
such Borrower with such depository for application to the Obligations then
outstanding. Each Borrower irrevocably appoints the Agent as such Borrower’s
attorney-in-fact to collect such balances to the extent any such delivery is not
so made.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 56



--------------------------------------------------------------------------------

7.2.2. Cash Collateral. Any Cash Collateral may be invested, in the Agent’s
discretion, in Cash Equivalents, but the Agent shall have no duty to do so,
regardless of any agreement, understanding, or course of dealing with any
Borrower, and shall have no responsibility for any investment or loss. Each
Borrower hereby grants to the Agent, for the benefit of the Secured Parties, a
security interest in all Cash Collateral held from time to time and all proceeds
thereof, as security for the Obligations, whether such Cash Collateral is held
in the Cash Collateral Account or elsewhere. The Agent may apply Cash Collateral
to the payment of any Obligations, in such order as the Agent may elect, as they
become due and payable. The Cash Collateral Account and all Cash Collateral
shall be under the sole dominion and control of the Agent. No Borrower or other
Person claiming through or on behalf of any Borrower shall have any right to any
Cash Collateral, until Full Payment of all Obligations.

7.3. Real Estate Collateral. The Obligations shall also be secured by the
Mortgage upon the Owned Real Estate. The Mortgage shall be duly recorded, at the
Borrowers’ expense, in the office where such recording is required to constitute
a fully perfected Lien on the Owned Real Estate.

7.4. Other Collateral.

7.4.1. Commercial Tort Claims. The Borrowers shall promptly notify the Agent in
writing if any Borrower has a Commercial Tort Claim (other than, as long as no
Event of Default exists, a Commercial Tort Claim for less than $500,000) and,
upon the Agent’s request, shall promptly execute such documents and take such
actions as the Agent deems appropriate to confer upon the Agent (for the benefit
of the Secured Parties) a duly perfected, first priority Lien upon such claim.

7.4.2. Certain After-Acquired Collateral. The Borrowers shall promptly notify
the Agent in writing if, after the Closing Date, any Borrower obtains any
interest in any Collateral consisting of Deposit Accounts, Chattel Paper,
Documents, Instruments, Intellectual Property, Investment Property, or
Letter-of-Credit Rights and, upon the Agent’s request, shall promptly execute
such documents and take such actions as the Agent deems appropriate to effect
the Agent’s duly perfected, first priority Lien upon such Collateral, including
obtaining any appropriate possession, control agreement, or Lien Waiver. If any
Collateral is in the possession of a third party, at the Agent’s request, the
Borrowers shall obtain an acknowledgment that such third party holds the
Collateral for the benefit of the Agent.

7.5. No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject the Agent or any Lender to, or in
any way modify, any obligation or liability of the Borrowers relating to any
Collateral.

7.6. Further Assurances. Promptly upon request, the Borrowers shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as the Agent deems appropriate under Applicable Law
to evidence or perfect its Lien on any Collateral. Each Borrower authorizes the
Agent to file any financing statement that indicates the Collateral as “all
assets” or “all personal property” of such Borrower, or words to similar effect,
and ratifies any action taken by the Agent before the Closing Date to effect or
perfect its Lien on any Collateral.

7.7. Continuation of Existing Liens. Nothing herein impairs or limits the
continuation of the Liens granted to the Agent under the Original Loan and
Security Agreement and the Original Security Documents, which liens are
continued in full force and effect pursuant to and as provided by Section 14.14.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 57



--------------------------------------------------------------------------------

7.8. Release of Collateral.

7.8.1. Upon Full Payment of all Obligations (other than contingent
indemnification obligations with respect to which no claim has been threatened
or asserted or with respect to which the Agent does not reasonably believe may
be threatened or asserted), upon written request by the Borrowers and at the
Borrowers’ expense, the Agent shall execute and deliver to the Borrowers
releases and other instruments as may be necessary to terminate the Agent’s Lien
in the Collateral and deliver to the Borrowers, or such other Person as the
Borrowers may specify to the Agent in writing, any Collateral, if any, that is
held in the Agent’s possession.

7.8.2. Upon an Asset Sale, transfer, sale, lease, or other disposition of any
Collateral permitted by this Agreement which the Borrowers certify in writing to
the Agent is permitted pursuant to the terms of this Agreement, upon written
request by the Borrowers and at the Borrowers’ expense, the Agent shall execute
and deliver to the Borrowers releases and other instruments as may be necessary
to terminate the Agent’s Lien in such Collateral, provided, that Agent’s Lien
shall attach to all proceeds of any such Asset Sale, sale, transfer, conveyance
or disposition and all such proceeds shall be subject to the requirements of
this Agreement, including without limitation Section 8.2.5. Any such release
pursuant to this Section 7.8.2 is expressly limited as provided herein.

SECTION 8. COLLATERAL ADMINISTRATION

8.1. Borrowing Base Certificates. By the fifteenth day of each calendar month,
or more frequently as the Agent may request following any date, if any, when
Availability is less than $30,000,000, the Borrowers shall deliver to the Agent
(and the Agent shall promptly deliver same to the Lenders) a Borrowing Base
Certificate prepared as of the last day of the preceding calendar month. All
calculations of Availability in any Borrowing Base Certificate shall originally
be made by the Borrowers and certified by a Senior Officer of the Borrower Agent
or such other officer of the Borrower Agent as may be acceptable to the Agent,
provided that the Agent may from time to time review and adjust any such
calculation (a) to reflect collections of Accounts received and (b) to the
extent the calculation is not made in accordance with this Agreement or does not
accurately reflect Reserves imposed by the Agent.

8.2. Administration of Accounts.

8.2.1. Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to the Agent, on such periodic basis as the Agent may
request, a sales and collections report, in form satisfactory to the Agent. Each
Borrower shall also provide to the Agent, on or before the 15th day of each
month, a detailed aged trial balance of all Accounts as of the end of the
preceding month, in form satisfactory to the Agent. Upon request of the Agent,
the Borrowers will deliver to the Agent, for each of their respective Account
Debtors, contact information, including names, addresses, and telephone numbers,
in form satisfactory to the Agent. If Accounts in an aggregate face amount of
$10,000,000 or more cease to be Eligible Accounts or Eligible Foreign Accounts,
as applicable, the Borrowers shall notify the Agent of such occurrence promptly
(and in any event within three Business Days) after any Borrower has knowledge
thereof.

8.2.2. Taxes. If an Account of any Borrower includes a charge for any Taxes, the
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge the Borrowers
therefor; provided that neither the Agent nor the Lenders shall be liable for
any Taxes that may be due from the Borrowers or with respect to any Collateral.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 58



--------------------------------------------------------------------------------

8.2.3. Account Verification. Whether or not a Default or Event of Default
exists, the Agent shall have the right at any time, in the name of the Agent,
any designee of the Agent, or any Borrower, to verify the validity, amount, or
any other matter relating to any Accounts of the Borrowers by mail, telephone,
or otherwise. The Borrowers shall cooperate fully with the Agent in an effort to
facilitate and promptly conclude any such verification process, and the Agent
will, if any such verification is being conducted when no Event of Default
exists, use reasonable efforts to inform the Borrower (by mail, telephone, or
otherwise) that the Agent plans to conduct such verifications.

8.2.4. Maintenance of Dominion Account. The Borrowers shall maintain Dominion
Accounts pursuant to arrangements acceptable to the Agent. The Borrowers shall
obtain an agreement (in form and substance satisfactory to the Agent) from any
lockbox servicer utilized by a Borrower or the depository institution
maintaining a Dominion Account (to the extent such depository institution is not
the Agent), establishing the Agent’s control over and Lien in such lockbox or
Dominion Account, under which the Agent may give written notice at any time
during a Triggered Activation Period or after the occurrence of an Event of
Default, requiring immediate deposit of all remittances received in such lockbox
to a Dominion Account or immediate transfer of all funds in such Dominion
Account to the Agent for application to the Obligations, as applicable, and
waiving offset rights of such servicer or bank against any funds collected in
such lockbox or deposited into such Dominion Account, except offset rights for
customary administrative charges. The Agent and the Lenders agree that any such
notice by the Agent pursuant to this Section shall only be given at any time
after the occurrence of a Triggered Activation Period or after the occurrence of
an Event of Default. Each agreement with any lockbox servicer or depository
maintaining a Dominion Account will provide that the Agent’s authority to direct
the deposit or transfer of funds received in such lockbox or deposited in such
Dominion Account will not be effective until written notice is given by the
Agent to such lockbox servicer or Dominion Account depository. Neither the Agent
nor the Lenders assume any responsibility to the Borrowers for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any Payment Items accepted by any bank.

8.2.5. Proceeds of Collateral. The Borrowers shall request in writing and
otherwise take all reasonable steps to ensure that all payments on Accounts and
all proceeds of the sale of any other Collateral are made directly to a Dominion
Account (or a lockbox relating to a Dominion Account), provided, that on and
after the expiration of 60 days after the Closing Date or such later date as may
be agreed to by the Agent, all such Dominion Accounts required by this
Section 8.2.5 shall be with Bank of America. If any Borrower or Subsidiary
receives cash or Payment Items with respect to any Collateral, it shall hold
same in trust for the Agent and promptly (not later than the next Business Day)
deposit same into a Dominion Account.

8.3. Administration of Inventory.

8.3.1. Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory and shall submit to the Agent inventory
reports in form reasonably satisfactory to the Agent (including a listing of the
locations of the Borrowers’ Inventory), concurrently with submission of each of
the financial statements delivered to the Agent pursuant to Section 10.1.2(b) as
of the last day of the preceding calendar month.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 59



--------------------------------------------------------------------------------

8.3.2. Maintenance. The Borrowers shall use, store, and maintain all Inventory
with reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law, and shall make current rent
payments (within applicable grace periods provided for in leases) at all
locations where any Collateral is located.

8.4. Administration of Equipment.

8.4.1. Records and Schedules of Equipment. Each Borrower shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions, and dispositions thereof, and shall submit to the Agent, on such
periodic basis as the Agent may request, a current schedule thereof, in form
satisfactory to the Agent.

8.4.2. Condition of Equipment. Each Borrower shall keep its material Equipment
that is necessary for the operation of its business in good operating condition
and repair, and make all necessary replacements and repairs so that the value
and operating efficiency of the Equipment is preserved at all times, reasonable
wear and tear excepted. No Borrower shall permit any Equipment to become affixed
to real Property unless any landlord or mortgagee delivers a Lien Waiver or
similar instrument.

8.5. Administration of Deposit Accounts. Schedule 8.5 , together with each
Deposit Account described in any notice sent by a Borrower to the Agent pursuant
to Section 7.4.2, sets forth all Deposit Accounts maintained by the Borrowers.
Each Borrower shall take all actions necessary to establish the Agent’s control
of each such Deposit Account (other than an account exclusively used for
payroll, payroll taxes, or employee benefits, or an account containing not more
that $10,000 at any time). Each Borrower shall be the sole account holder of
each Deposit Account and shall not allow any other Person (other than the Agent)
to have control over a Deposit Account or any Property deposited therein. Each
Borrower shall promptly notify the Agent of any opening or closing of a Deposit
Account.

8.6. General Provisions.

8.6.1. Location of Equipment. All of the Borrowers’ Equipment, other than de
minimus amounts of Equipment as may be in the possession of employees and agents
of the Borrowers, shall at all times be kept by the Borrowers at the business
locations set forth in Schedule 8.6.1 or at any business location located in the
United States and identified in writing to the Agent pursuant to
Section 10.1.2(d).

8.6.2. Insurance of Collateral; Condemnation Proceeds.

(a) Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, public liability, theft, malicious mischief, and such
other risks, in such amounts, with such endorsements, and with such insurers
(rated A+ or better by Best Rating Guide) as are reasonably satisfactory to the
Agent. All proceeds under each policy shall be payable to the Agent. From time
to time upon request, the Borrowers shall deliver the originals or certified
copies of its insurance policies to the Agent. Unless the Agent shall agree
otherwise, each policy shall include satisfactory endorsements (i) showing the
Agent as loss payee or additional insured, as appropriate, (ii) requiring 30
days prior written notice to the Agent in the event of cancellation of the
policy for any reason whatsoever, and (iii) specifying that the interest of the
Agent shall not be impaired or invalidated by any act or neglect of any Borrower
or the owner of the Property, nor by the occupation of the premises for purposes
more hazardous than are permitted by the policy. If any Borrower fails to
provide and pay for such insurance, the Agent may, at its

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 60



--------------------------------------------------------------------------------

option, but shall not be required to, procure the insurance and charge the
Borrowers therefor. Each Borrower agrees to deliver to the Agent, promptly as
rendered, copies of all reports made to insurance companies. While no Event of
Default exists, the Borrowers may settle, adjust, or compromise any insurance
claim, as long as the proceeds are delivered to the Agent. If an Event of
Default exists, only the Agent shall be authorized to settle, adjust, and
compromise such claims.

(b) During the existence of an Event of Default, any proceeds of insurance
(other than proceeds from workers’ compensation or D&O insurance) and any awards
arising from condemnation of any Collateral shall be paid to the Agent and
applied to payment of the Obligations in accordance with the provisions of
Section 5.6.1. Proceeds from any business interruption insurance may be used by
the Borrowers in the Ordinary Course of Business.

8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining, and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by the Agent to any Person to realize
upon any Collateral, shall be borne and paid by the Borrowers. The Agent shall
not be liable or responsible in any way for the safekeeping of any Collateral,
for any loss or damage thereto (except for reasonable care in its custody while
Collateral is in the Agent’s actual possession), for any diminution in the value
thereof, or for any act or default of any warehouseman, carrier, forwarding
agency, or other Person whatsoever, but the same shall be at the Borrowers’ sole
risk.

8.6.4. Defense of Title to Collateral. Each Borrower shall at all times defend
its title to Collateral and the Agent’s Liens therein against all Persons,
claims, and demands whatsoever, except Permitted Liens.

8.7. Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints the Agent (and all Persons designated by the Agent) as such Borrower’s
true and lawful attorney (and agent-in-fact) for the purposes provided in this
Section. The Agent, or the Agent’s designee, may, without notice and in either
its or a Borrower’s name, but at the cost and expense of the Borrowers:

(a) endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into the Agent’s
possession or control; and

(b) during an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand, and enforce payment of Accounts, by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts, (ii) settle, adjust, modify, compromise, discharge, or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral, (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as the Agent deems
advisable, (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral,
(v) prepare, file, and sign a Borrower’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment, or
satisfaction of Lien or similar document, (vi) receive, open, and dispose of
mail addressed to a Borrower, and notify postal authorities to change the
address for delivery thereof to such address as the Agent may designate,
(vii) endorse any Chattel Paper, Document, Instrument, invoice, freight bill,
bill of lading, or similar document or agreement relating to any Accounts,
Inventory, or other Collateral, (viii) use a Borrower’s stationery and sign its
name to verifications of Accounts and notices to Account Debtors, (ix) use the
information recorded on or

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 61



--------------------------------------------------------------------------------

contained in any data processing equipment and computer hardware and software
relating to any Collateral, (x) make and adjust claims under policies of
insurance, (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit or banker’s acceptance for which a Borrower
is a beneficiary, and (xii) take all other actions as the Agent deems
appropriate to fulfill any Borrower’s obligations under the Loan Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1. General Representations and Warranties. To induce the Agent and the Lenders
to enter into this Agreement and to make available the Revolving Commitments,
Revolving Loans, and Letters of Credit, each Borrower represents and warrants
that:

9.1.1. Organization and Qualification. Each Borrower is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization. Each Borrower is duly qualified, authorized to do business, and in
good standing as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.

9.1.2. Power and Authority. Each Obligor is duly authorized to execute, deliver,
and perform its Loan Documents. The execution, delivery, and performance of the
Loan Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained, (b) contravene the Organic Documents
of any Obligor, (c) violate or cause a default under any Applicable Law or
Material Contract, or (d) result in or require the imposition of any Lien (other
than Permitted Liens and the Agent’s Liens) on any Property of any Obligor.

9.1.3. Enforceability. Each Loan Document is a legal, valid, and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles.

9.1.4. Capital Structure. Schedule 9.1.4, together with any designation
specified by a Borrower to the Agent by at least 30 days prior written notice,
shows, for each Borrower and Subsidiary (a) its name, (b) its jurisdiction of
organization, (c) as of the Closing Date, with respect to each Subsidiary,
whether it is a Restricted Subsidiary or an Unrestricted Subsidiary, its
authorized and issued Equity Interests, and the holders of its Equity Interests.
Each Borrower has good title to its Equity Interests in its Subsidiaries, free
of any Lien other than the Agent’s Liens, and all such Equity Interests are duly
issued, fully paid, and non-assessable.

9.1.5. Corporate Names; Locations. During the five years preceding the Closing
Date, except as shown on Schedule 9.1.5A, no Borrower has been known as or used
any corporate, fictitious, or trade names, has been the surviving corporation of
a merger or combination, or has acquired any substantial part of the assets of
any Person. The chief executive offices and other places of business of the
Borrowers as of the Closing Date are shown on Schedule 8.6.1. Except as shown on
Schedule 9.1.5B, during the five years preceding the Closing Date, no Borrower
has had any other office or place of business.

9.1.6. Title to Properties; Priority of Liens. Amkor has indefeasible title to
the Owned Real Estate and each Borrower has good title (or valid interests in)
all of its Property, including all Property reflected in any financial
statements delivered to the Agent or the Lenders, in each case free of Liens
except Permitted Liens. Each Borrower has paid and discharged all lawful

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 62



--------------------------------------------------------------------------------

claims that, if unpaid, could become a Lien on its Properties, other than
Permitted Liens or as are being Properly Contested. The Agent’s Liens in the
Collateral, excluding any Lien on Collateral (a) for which a certificate of
title is issued and the Agent is not in possession of such certificate of title
and listed as first lienholder thereon or (b) which constitutes a Commercial
Tort Claim described in the parenthetical clause of Section 7.4.1, are duly
perfected, first priority Liens, subject only to Permitted Liens that are
expressly allowed to have priority over the Agent’s Liens.

9.1.7. Accounts. The Agent may rely, in determining which Accounts are Eligible
Accounts and Eligible Foreign Accounts, on all statements and representations
made by the Borrowers with respect thereto. The Borrowers warrant, with respect
to each Account at the time it is shown as an Eligible Account or an Eligible
Foreign Account in a Borrowing Base Certificate, that:

(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract, or other document relating
thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to the Agent on request;

(d) it is not subject to any offset, Lien (other than the Agent’s Lien),
deduction, defense, dispute, counterclaim, or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to the Agent, and it is
absolutely owing by the Account Debtor, without contingency in any respect;

(e) no purchase order, agreement, document, or Applicable Law restricts
assignment of the Account to the Agent (regardless of whether, under the UCC,
the restriction is ineffective);

(f) no extension, compromise, settlement, modification, credit, deduction, or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to the Agent hereunder; and

(g) to the best of the Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account and (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed or suspended or ceased doing business.

9.1.8. Financial Statements. The consolidated and consolidating balance sheets,
and related statements of income, cash flow, and shareholder’s equity, as
applicable, of the Borrowers that have been and are from time to time hereafter
delivered to the Agent and the Lenders, are prepared in accordance with GAAP,
and fairly present in all material respects the financial positions and results
of operations of the Borrowers at the dates and for the periods indicated.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 63



--------------------------------------------------------------------------------

Since December 31, 2011, there has been no change in the condition, financial or
otherwise, of any Borrower that could reasonably be expected to have a Material
Adverse Effect. No financial statement delivered to the Agent or the Lenders at
any time contains any untrue statement of a material fact, nor fails to disclose
any material fact necessary to make such financial statement not materially
misleading. Each Borrower is Solvent.

9.1.9. Surety Obligations. No Borrower is obligated as surety or indemnitor
under any bond or other contract that assures payment or performance of any
obligation of any Person, except as permitted hereunder.

9.1.10. Taxes. Each Borrower has filed all federal, state, and local tax returns
and other reports that it is required by law to file, and has paid, or made
provision for the payment of, all Taxes upon it, its income, and its Properties
that are due and payable, except to the extent being Properly Contested or where
the failure to do so could not reasonably be expected to result in any liability
in excess of $10,000,000. The provision for Taxes on the books of each Borrower
is adequate for all years not closed by applicable statutes, and for its current
Fiscal Year.

9.1.11. Brokers. There are no brokerage commissions, finder’s fees, or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.

9.1.12. Intellectual Property. Each Borrower owns or has the lawful right to use
all Intellectual Property reasonably necessary for the conduct of its business,
without conflict with any rights of others except for any such conflict that
could not reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, (a) except as set forth in Schedule 9.1.17, there is no pending or
threatened (in writing) Intellectual Property Claim with respect to any Borrower
or any of their Intellectual Property, (b) except as disclosed on
Schedule 9.1.12, no Borrower pays or owes any Royalty or other compensation to
any Person with respect to any Intellectual Property, and (c) all Intellectual
Property registered in the United States owned, used, or licensed by any
Borrower is shown on Schedule 9.1.12.

9.1.13. Governmental Approvals. Each Borrower has, and is in compliance with,
and is in good standing with respect to, all Governmental Approvals necessary to
conduct its business and to own, lease, and operate its Properties, in each case
in all material respects. All necessary import, export, or other licenses,
permits, or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and the Borrowers have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except, in each case, where such failure or
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

9.1.14. Compliance with Laws. Each Borrower has duly complied, and its
Properties and business operations are in compliance, in all material respects
with all Applicable Law, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect. There have been no material
citations, notices, or orders of noncompliance issued to any Borrower under any
Applicable Law. To each Borrower’s knowledge, no Inventory has been produced in
violation of the FLSA.

9.1.15. Compliance with Environmental Laws. Except as disclosed on
Schedule 9.1.15, no Borrower’s operations, Real Estate, or other Properties are
subject to any federal, state, or local investigation to determine whether any
remedial action is needed to address any environmental pollution, hazardous
material, or environmental clean-up. No Borrower has received any Environmental
Notice. No Borrower has any contingent liability with respect to any
Environmental Release, environmental pollution, or hazardous material on any
Real Estate now or previously owned, leased, or operated by it.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 64



--------------------------------------------------------------------------------

9.1.16. Burdensome Contracts. No Borrower is a party or subject to any contract,
agreement, or charter restriction that could reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, no Borrower is party or subject
to any Restrictive Agreement, except as shown on Schedule 9.1.16, none of which
prohibit the execution or delivery of any Loan Documents by an Obligor nor the
performance by an Obligor of any obligations thereunder.

9.1.17. Litigation. Except as shown on Schedule 9.1.17, there are no proceedings
or investigations pending or, to any Borrower’s knowledge, threatened against
any Borrower, or any of their businesses, operations, Properties, prospects, or
conditions, that (a) relate to any Loan Documents or transactions contemplated
thereby, or (b) as of the Closing Date, could reasonably be expected to have a
Material Adverse Effect if determined adversely to any Borrower. No Borrower is
in default with respect to any order, injunction, or judgment of any
Governmental Authority.

9.1.18. No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Borrower is in default, and no
event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default, under any Material Contract or in
the payment of principal or interest with respect to any Borrowed Money. Except
as could not reasonably be expected to result in a Material Adverse Effect,
there is no basis upon which any party (other than a Borrower) could terminate a
Material Contract prior to its scheduled termination date.

9.1.19. ERISA. Each Borrower is in full compliance with the requirements of all
Applicable Law, including ERISA, relating to each Multiemployer Plan. No fact or
situation exists that could reasonably be expected to result in a Material
Adverse Effect in connection with any Multiemployer Plan. No Borrower has any
withdrawal liability in connection with a Multiemployer Plan. As of the Closing
Date, no Borrower has any liability with respect to the Foreign Plans in excess
of the amount specified in Amkor’s financial statements dated December 31, 2011
delivered to the Lenders, plus any additional amount accrued in the Ordinary
Course of Business since such date and additional amounts resulting from changes
in currency exchange rates.

9.1.20. Trade Relations. There exists no actual or threatened termination or
limitation of any business relationship between any Borrower and any customer or
supplier, or any group of customers or suppliers, which individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect.
There exists no condition or circumstance that could reasonably be expected to
materially impair the ability of any Borrower to conduct its business at any
time hereafter in substantially the manner as conducted on the Closing Date.

9.1.21. Labor Relations. Except as described on Schedule 9.1.21, as of the
Closing Date, no Borrower is party to or bound by any collective bargaining
agreement. There are no material grievances, disputes, or controversies with any
union or other organization of any Borrower’s employees, or, to any Borrower’s
knowledge, any asserted or threatened strikes, work stoppages, or demands for
collective bargaining.

9.1.22. Reserved.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 65



--------------------------------------------------------------------------------

9.1.23. Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940,
(b) a “holding company,” a “subsidiary company” of a “holding company,” or an
“affiliate” of either, within the meaning of the Public Utility Holding Company
Act of 1935, or (c) subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any public utilities code or any other Applicable Law
regarding its authority to incur Indebtedness.

9.1.24. Margin Stock. No Borrower is engaged, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No Revolving Loan proceeds or Letters
of Credit will be used by the Borrowers to purchase or carry, or to reduce or
refinance any Indebtedness incurred to purchase or carry, any Margin Stock or
for any related purpose governed by Regulations T, U, or X of the Board of
Governors.

9.1.25. Plan Assets. No Borrower is an entity deemed to hold “plan assets”
within the meaning of 29 C.F.R. §2510.3-101 of any “employee benefit plan” (as
defined in Section 3(3) of ERISA) that is subject to Title I of ERISA or any
“plan” (within the meaning of Section 4975 of the Internal Revenue Code), and
neither the execution of this Agreement nor the funding of any Revolving Loans
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Internal Revenue Code.

9.2. Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor when viewed together with Amkor’s periodic reports filed
under the Exchange Act and the rules and regulations promulgated thereunder
fails to disclose any material fact necessary to make the statements contained
therein not materially misleading. There is no fact or circumstance that any
Obligor has failed to disclose to the Agent in writing or is included in its
periodic reports filed under the Exchange Act and the rules and regulations
promulgated thereunder that could reasonably be expected to have a Material
Adverse Effect.

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1. Affirmative Covenants. For so long as any Revolving Commitments or
Obligations are outstanding, each Borrower shall, and shall cause each other
Obligor to keep the following covenants.

10.1.1. Inspections.

(a) Each Borrower shall, and shall cause each other Obligor to, permit the
Agent, at least once per twelve month period if no Revolving Loans are
outstanding and at least two times per twelve month period if Revolving Loans
are outstanding and at such other times, from time to time, as the Agent may
determine in its discretion, subject to (except when a Default or Event of
Default exists) reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or Obligor, inspect, audit, and make
extracts from any Borrower’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors, and independent accountants such
Borrower’s or Obligor’s business, financial condition, assets, prospects, and
results of operations. The Lenders may participate in any such visit or
inspection, at their own expense. Neither the Agent nor any Lender shall have
any duty to any Borrower to make any inspection, nor to share any results of any
inspection or report with any Borrower.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 66



--------------------------------------------------------------------------------

(b) Each Borrower shall, and shall cause each Obligor to, reimburse the Agent
for all charges, costs, and expenses of the Agent in connection with
examinations of any Obligor’s books and records or any other financial or
Collateral matters as the Agent deems appropriate. Subject to the foregoing, the
Borrowers shall pay the Agent’s standard charges ($850 per day as of the Closing
Date) for each day that an employee of the Agent or its Affiliates is engaged in
any examination activities.

10.1.2. Financial and Other Information. Each Borrower shall, and shall cause
each Obligor to, keep adequate records and books of account with respect to its
business activities, in which proper entries are made in accordance with GAAP
reflecting all financial transactions, and furnish to the Agent and the Lenders:

(a) as soon as available, and in any event upon the earlier of 120 days after
the end of each Fiscal Year or the filing of Amkor’s annual report on Form 10-K,
balance sheets as of the end of such Fiscal Year and the related statements of
income, cash flow, and shareholders’ equity for such Fiscal Year, on both a
consolidated basis for Amkor and its Subsidiaries and on a consolidating basis
for the Borrowers with respect to balance sheets and statements of income, which
consolidated statements shall be certified by a firm of independent certified
public accountants of recognized national standing selected by the Borrowers and
acceptable to the Agent, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year;

(b) as soon as available, and in any event within the earlier to occur of 60
days after the last day of each Fiscal Quarter or the filing of Amkor’s
quarterly report on Form 10-Q, unaudited balance sheets as of the end of such
Fiscal Quarter and the related statements of income for such Fiscal Quarter and
for the portion of the Fiscal Year then elapsed, on a consolidated basis and
consolidating basis with respect to balance sheets and statements of income for
the Borrowers and cash flow as of the end of such Fiscal Quarter on a
consolidated basis, setting forth in comparative form corresponding figures for
the preceding Fiscal Year and certified by the principal financial officer of
the Borrower Agent as prepared in accordance with GAAP and fairly presenting the
financial position and results of operations for such Fiscal Quarter, subject
only to changes from audit and year-end adjustments and except that such
statements need not contain notes, provided, that, if requested by the Agent,
the Borrowers will provide such financial statements for at such other times and
for such other periods as the Agent may reasonably request;

(c) concurrently with delivery of financial statements under clause (a) and
clause (b) preceding, or more frequently if requested by the Agent while a
Default or Event of Default exists, a Compliance Certificate executed by the
chief financial officer of the Borrower Agent or such other officer of the
Borrower Agent as may be acceptable to the Agent;

(d) concurrently with delivery of financial statements under clause (a) and
clause (b) preceding, (i) a listing of each new business location of the
Borrowers and (ii) a listing of each registration by any Borrower of any patent,
trademark, or copyright with the United States Patent and Trademark Office or
the United States Copyright Office, as applicable, together with all information
required by the Agent to perfect the Agent’s Liens in such Intellectual
Property;

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 67



--------------------------------------------------------------------------------

(e) not later than 30 days prior to the end of each Fiscal Year, projections of
the Borrowers’ consolidated balance sheets, results of operations, cash flow,
and Availability for the next three Fiscal Years, year by year, and for the next
Fiscal Year, on a fiscal quarter basis;

(f) at the Agent’s request, a listing of each Borrower’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form satisfactory to the Agent;

(g) promptly after the sending or filing thereof, (i) copies of any proxy
statements, financial statements, or reports that any Borrower has made
generally available to its shareholders, (ii) copies of any regular, periodic,
and special reports or registration statements or prospectuses that any Borrower
files with the Securities and Exchange Commission or any other Governmental
Authority, or any securities exchange; and (iii) copies of any press releases or
other statements made available by a Borrower to the public concerning material
changes to or developments in the business of such Borrower; and

(h) promptly upon the request of the Agent, copies of any annual report filed in
connection with a Plan, and such other reports and information (financial or
otherwise) as may be requested by the Agent in connection with any Collateral or
any Obligor’s financial condition or business.

10.1.3. Notices. Each Borrower shall notify the Agent and the Lenders in
writing, promptly after a Borrower’s obtaining knowledge thereof, of any of the
following that affects any Obligor: (a) the threat or commencement of any
proceeding or investigation, whether or not covered by insurance, if an adverse
determination could reasonably be expected to have a Material Adverse Effect;
(b) any pending or threatened labor dispute, strike, or walkout, or the
expiration of any material labor contract to the extent any such dispute,
strike, walkout, or expiration could reasonably be expected to cause a Material
Adverse Effect; (c) any material breach of, event of default under, or
termination prior to its scheduled termination date of a Material Contract;
(d) the existence of any Default or Event of Default; (e) any judgment in an
amount exceeding $10,000,000; (f) the assertion of any Intellectual Property
Claim, if an adverse resolution could reasonably be expected to have a Material
Adverse Effect; (g) any violation or asserted violation of any Applicable Law
(including ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse
resolution could reasonably be expected to have a Material Adverse Effect;
(h) any Environmental Release by an Obligor or on any Property owned, leased, or
occupied by an Obligor; or receipt of any Environmental Notice; (i) the
discharge of or any withdrawal or resignation by the Borrowers’ independent
accountants; or (j) any opening of a new office or place of business.

10.1.4. Reserved.

10.1.5. Compliance with Laws. Each Borrower shall, and shall cause each Obligor
to, comply with all material Applicable Laws, including ERISA, Environmental
Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding collection and payment
of Taxes, and maintain all Governmental Approvals necessary to the ownership of
its Properties or conduct of its business, unless, in each case, failure to
comply (other than failure to comply with Anti-Terrorism Laws) or maintain
compliance could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Borrower, it shall act promptly and
diligently to investigate and report to the Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 68



--------------------------------------------------------------------------------

10.1.6. Taxes. Each Borrower shall pay and discharge all material Taxes prior to
the date on which they become delinquent or penalties attach, unless such Taxes
are being Properly Contested.

10.1.7. Insurance. Each Borrower shall, in addition to the insurance required
hereunder with respect to Collateral, maintain insurance with insurers
satisfactory to the Agent with respect to the Properties and business of the
Borrowers of such type, in such amounts, and with such coverages and deductibles
as are customary for companies similarly situated.

10.1.8. Licenses. Each Borrower shall (a) keep each material License affecting
any Collateral (including the manufacture, distribution, or disposition of
Inventory) or any other material Property of the Borrowers in full force and
effect, (b) pay all Royalties when due, and (c) notify the Agent of any default
or breach asserted by any Person to have occurred under any material License
affecting any Collateral.

10.1.9. Future Subsidiaries. Each Borrower shall promptly notify the Agent upon
any Person becoming a Subsidiary. Excluding the Excluded Domestic Subsidiaries,
each Domestic Subsidiary formed or acquired after the Closing Date which at any
time has assets in excess of $10,000, shall guarantee the Obligations in a
manner satisfactory to the Agent, and execute and deliver such documents,
instruments, and agreements and take such other actions as the Agent shall
require to evidence and perfect a Lien in favor of the Agent (for the benefit of
the Secured Parties) on all assets of such Person, including delivery of such
legal opinions, in form and substance satisfactory to the Agent, as it shall
deem appropriate.

10.1.10. Designation of Restricted and Unrestricted Subsidiaries. The board of
directors of Amkor may designate any Restricted Subsidiary to be an Unrestricted
Subsidiary so long as such designation would not cause a Default or Event of
Default hereunder; provided, that Amkor delivers notice of any such designation
to the Agent at least five days prior to the effective date of such designation.
If a Restricted Subsidiary is designated as an Unrestricted Subsidiary, all
outstanding Investments owned by Amkor and its Restricted Subsidiaries in the
Subsidiary so designated will be deemed to be an Investment made as of the time
of such designation and will reduce the amount available for Restricted Payments
under Section 10.2.2(a)(iii) or Permitted Investments, as applicable. All such
outstanding Investments will be valued at their fair market value at the time of
such designation. That designation will only be permitted if such Restricted
Payment would be permitted at that time and if such Restricted Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary. The board of
directors of Amkor may redesignate any Unrestricted Subsidiary to be a
Restricted Subsidiary if the redesignation would not cause a Default or Event of
Default.

10.2. Negative Covenants. For so long as any Revolving Commitments or
Obligations are outstanding, each Borrower shall, and shall cause each
Subsidiary keep the following covenants.

10.2.1. Stay, Extension and Usury Laws. Each Borrower covenants (to the extent
that it may lawfully do so) that it shall not, and that none of the other
Obligors shall, at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay, extension, or usury law
wherever enacted, now or at any time hereafter in force, that may affect the
covenants or the performance of this Agreement or any other Loan Document, and
each

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 69



--------------------------------------------------------------------------------

Borrower hereby expressly waives all benefit or advantage of any such law, and
covenants that it shall not, by resort to any such law, hinder, delay, or impede
the execution of any power herein granted to the Agent or the Lenders, but shall
suffer and permit the execution of every such power as though no such law has
been enacted.

10.2.2. Restricted Payments.

(a) Amkor will not, nor will it permit any of its Restricted Subsidiaries to,
directly or indirectly (w) declare or pay any dividend or make any other payment
or distribution on account of Amkor’s or any of its Restricted Subsidiaries’
Equity Interests (including, without limitation, any payment in connection with
any merger or consolidation involving Amkor or any of its Restricted
Subsidiaries) or to the direct or indirect holders of Amkor’s or any of its
Restricted Subsidiaries’ Equity Interests in their capacity as such (other than
dividends or distributions payable in Equity Interests (other than Disqualified
Stock) of Amkor or to Amkor or a Restricted Subsidiary of Amkor), (x) purchase,
redeem, or otherwise acquire or retire for value (including, without limitation,
in connection with any merger or consolidation involving Amkor) any Equity
Interests of Amkor or any direct or indirect parent of Amkor or any Restricted
Subsidiary of Amkor (other than any such Equity Interests owned by Amkor or any
Restricted Subsidiary of Amkor), (y) make any payment on or with respect to, or
purchase, redeem, defease, or otherwise acquire or retire for value any
Subordinated Debt, except (A) a payment of interest or principal at the Stated
Maturity thereof, (B) the purchase, redemption, defeasance or other acquisition
or retirement thereof for value in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of purchase, redemption, defeasance, acquisition or retirement,
or (C) the purchase redemption, defeasance or other acquisition or retirement of
Amkor’s 2.50% Convertible Senior Subordinated Notes due May 15, 2011, or
(z) make any Restricted Investment (all such payments and other actions set
forth in clause (w) through clause (z) preceding being collectively referred to
as “Restricted Payments”), unless, at the time of and after giving effect to
such Restricted Payment:

(i) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

(ii) Amkor would, at the time of such Restricted Payment and after giving pro
forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to Section 10.2.4;

(iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Amkor and its Restricted Subsidiaries after the 2018
Notes Issue Date (excluding Restricted Payments permitted by clause (ii), clause
(iii), clause (iv), clause (vii), and clause (ix) of Section 10.2.2(b)), is less
than the sum, without duplication, of (A) 50.0% of the Consolidated Net Income
of Amkor for the period (taken as one period) from the beginning of the Fiscal
Quarter commencing on January 1, 2010 to the end of Amkor’s most recently ended
Fiscal Quarter for which internal financial statements are available at the time
of such Restricted Payment (or, if such Consolidated Net Income for such period
is a deficit, less 100% of such deficit), plus (B) 100% of the aggregate net
cash proceeds received by Amkor since January 1, 2010 as a contribution to its
common equity capital or from the issue

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 70



--------------------------------------------------------------------------------

or sale of Equity Interests of Amkor (other than Disqualified Stock) (other than
Equity Interests (or Disqualified Stock or debt securities) sold to a Subsidiary
of Amkor), plus (C) to the extent that any Restricted Investment that was made
after the 2018 Notes Issue Date is sold for cash or otherwise liquidated or
repaid for cash, the lesser of (y) the cash return of capital with respect to
such Restricted Investment (less the cost of disposition, if any) and (z) the
initial amount of such Restricted Investment, plus (D) the amount by which
(1) Indebtedness (other than Disqualified Stock) of Amkor or any Restricted
Subsidiary (x) issued after the 2018 Notes Issue Date or (y) consisting of the
Convertible Subordinated Notes or Convertible Senior Subordinated Notes, in each
case, is reduced on Amkor’s consolidated balance sheet (if prepared in
accordance with GAAP as of the date of determination) on or after the 2018 Notes
Issue Date and (2) Disqualified Stock of Amkor issued after the 2018 Notes Issue
Date (held by any Person other than any Restricted Subsidiary) is reduced
(measured with reference to its redemption or repurchase price), in each case,
as a result of the conversion or exchange of any such Indebtedness or
Disqualified Stock into Equity Interests (other than Disqualified Stock) of
Amkor, less, in each case, any cash distributed by Amkor upon such conversion or
exchange, plus (E) to the extent that any Investment in any Unrestricted
Subsidiary that was made after the 2018 Notes Issue Date is sold for cash or
otherwise liquidated, repaid for cash or such Unrestricted Subsidiary is
converted into a Restricted Subsidiary, the lesser of (y) an amount equal to the
sum of (1) the net reduction in Investments in Unrestricted Subsidiaries
resulting from dividends, repayments of loans or advances, or other transfers of
assets, in each case to Amkor or any Restricted Subsidiary from Unrestricted
Subsidiaries, and (2) the fair market value of the net assets of an Unrestricted
Subsidiary at the time such Unrestricted Subsidiary is designated a Restricted
Subsidiary and (z) the remaining amount of the Investment in such Unrestricted
Subsidiary which has not been repaid or converted into cash or assets; and

(iv) the Specified Allowance Condition is satisfied.

(b) Section 10.2.2(a) preceding will not prohibit (i) the payment of any
dividend within 60 days after the date of declaration thereof, if at the date of
declaration no Default or Event of Default has occurred and is continuing or
would be caused thereby and such payment would have complied with the provisions
of this Agreement, (ii) the making of any payment on or with respect to, or in
connection with, the redemption, repurchase, retirement, defeasance, or other
acquisition of, any Indebtedness of Amkor or any Restricted Subsidiary that is
subordinated to the Obligations or of any Equity Interests of Amkor or any
Restricted Subsidiary in exchange for, or out of the net cash proceeds of the
substantially concurrent sale (other than to a Subsidiary of Amkor) of, Equity
Interests (other than Disqualified Stock) of Amkor or any subordinated
Indebtedness of Amkor; provided that the amount of any such net cash proceeds
that are utilized for any such redemption, repurchase, retirement, defeasance,
or other acquisition shall be excluded from clause (a)(iii)(B) preceding,
(iii) the making of any payment on or with respect to, or in connection with,
the defeasance, redemption, repurchase, or other acquisition of Indebtedness of
Amkor or any Restricted Subsidiary that is subordinated to the Obligations with
the net cash proceeds from the incurrence of Permitted Refinancing Indebtedness,
(iv) the payment of any dividend by a Restricted Subsidiary of Amkor to the
holders of its common capital stock on a pro rata basis, (v) so long as no
Default or Event of Default has occurred and is continuing or would be caused
thereby, the

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 71



--------------------------------------------------------------------------------

repurchase, redemption, or other acquisition or retirement for value of any
Equity Interests of Amkor or any Restricted Subsidiary of Amkor held by any
employee of Amkor or any Restricted Subsidiary pursuant to any employee equity
subscription agreement, stock ownership plan, or stock option agreement in
effect from time to time; provided that the aggregate price paid for all such
repurchased, redeemed, acquired, or retired Equity Interests shall not exceed
$5,000,000 in any twelve-month period, (vi) the making of any payment on or with
respect to, or repurchase, redemption, defeasance, or other acquisition or
retirement for value of the Convertible Subordinated Notes or any future
convertible notes of Amkor in connection with (A) so long as no Event of Default
has occurred and is continuing or would be caused thereby, an optional
redemption of any Convertible Subordinated Notes on or after the dates such
notes become redeemable or (B) the honoring by Amkor of any conversion request
into Equity Interests (other than Disqualified Stock) by a holder of any
Convertible Subordinated Notes or any future convertible notes of Amkor
(including the payment by Amkor of any cash in lieu of fractional shares) in
accordance with their terms, (vii) that portion of Investments the payment for
which consists exclusively of Equity Interests (other than Disqualified Stock)
of Amkor, (viii) so long as no Default or Event of Default has occurred and is
continuing or would be caused thereby, other Restricted Payments in an aggregate
amount not to exceed $125,000,000, (ix) the repurchase of Equity Interests of
Amkor that may be deemed to occur upon the exercise of stock options if such
Equity Interests represent a portion of the exercise price thereof, and (x) any
payments to one or more shareholders of Amkor in connection with settling
shareholder obligations for income taxes in respect of tax periods ending prior
to the conversion of Amkor from “S” corporation status to “C” corporation
status.

(c) The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by Amkor or such Restricted Subsidiary, as
the case may be, pursuant to the Restricted Payment. The fair market value of
any assets or securities that are required to be valued by this covenant with a
fair market value in excess of $5,000,000 shall be evidenced by an Officers’
Certificate which shall be delivered to the Agent. Not later than the date of
making any Restricted Payment valued in excess of $5,000,000, Amkor shall
deliver to the Agent an Officers’ Certificate stating that such Restricted
Payment is permitted and setting forth the basis upon which the calculations
required by this Section 10.2.2 were computed, together with a copy of any
fairness opinion or appraisal required by this Agreement.

10.2.3. Dividend and Other Payment Restrictions Affecting Subsidiaries. Amkor
shall not, and shall not permit any of its Restricted Subsidiaries to, directly
or indirectly, create or permit to exist or become effective any encumbrance or
restriction on the ability of any Restricted Subsidiary to (a)(i) pay dividends
or make any other distributions to Amkor or any of its Restricted Subsidiaries
(A) on such Restricted Subsidiary’s Equity Interests or (B) with respect to any
other interest or participation in, or measured by, such Restricted Subsidiary’s
profits or (ii) pay any indebtedness owed to Amkor or any of its Restricted
Subsidiaries, (b) make loans or advances to Amkor or any of its Restricted
Subsidiaries, or (c) transfer any of its properties or assets to Amkor or any of
its Restricted Subsidiaries, except for such encumbrances or restrictions
existing under or by reasons of (I) Existing Indebtedness as in effect on the
date hereof and any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, or refinancings thereof,
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements, or refinancings are no more restrictive,
taken as a whole, with respect to such dividend and other payment restrictions

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 72



--------------------------------------------------------------------------------

than those contained in such Existing Indebtedness, as in effect on the date
hereof, (II) this Agreement, (III) applicable law, (IV) (x) any instrument
governing or relating to Permitted Bank Debt or Indebtedness of Foreign
Subsidiaries, in each case that meets the criteria specified in clauses (i) and
(xiii), respectively, of Section 10.2.4(b); provided, that the board of
directors of Amkor shall have determined in good faith at the time that such
encumbrance or restriction is created that the encumbrance or restriction
(A) would not reasonably be expected to impair the ability of the Borrowers to
pay interest when due hereunder or to pay principal and accrued and unpaid
interest when due hereunder, and (B) is not materially more disadvantageous to
the Lenders than is customary in comparable financings, and (y) any instrument
governing Indebtedness or Equity Interests of a Person acquired by Amkor or any
of its Restricted Subsidiaries as in effect at the time of such acquisition
(except to the extent such Indebtedness was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired, provided that,
in the case of Indebtedness, such Indebtedness was permitted by the terms of
this Agreement to be incurred, (V) customary non-assignment provisions in
leases, licenses, and other contracts entered into in the ordinary course of
business and consistent with past practices, (VI) purchase money obligations or
Capital Lease Obligations for property acquired in the ordinary course of
business that impose restrictions on the property so acquired of the nature
described in clause (c) preceding, (VII) any agreement for the sale or other
disposition of a Restricted Subsidiary that restricts dividends, distributions,
loans, advances, or transfers by such Restricted Subsidiary pending its sale or
other disposition, (VIII) Permitted Refinancing Indebtedness, provided that the
restrictions contained in the agreements governing such Permitted Refinancing
Indebtedness are no more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced, (IX) agreements
entered into with respect to Liens securing Indebtedness otherwise permitted to
be incurred pursuant to the provisions of Section 10.2.7 that limit the right of
Amkor or any of its Restricted Subsidiaries to dispose of the assets subject to
such Lien, (X) provisions with respect to the disposition or distribution of
assets or property in joint venture agreements and other similar agreements
entered into in the ordinary course of business, (XI) restrictions on cash or
other deposits or net worth imposed by customers under contracts entered into in
the ordinary course of business, (XII) any Receivables Program for any
Subsidiary of Amkor which is not a Borrower, and (XIII) any restriction imposed
pursuant to contracts for the sale of assets with respect to the transfer of the
assets to be sold pursuant to such contract.

10.2.4. Incurrence of Indebtedness and Issuance of Preferred Stock.

(a) Amkor shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, issue, assume, guarantee, or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Indebtedness), and
Amkor will not issue any Disqualified Stock and will not permit any of its
Restricted Subsidiaries to issue any shares of preferred stock; provided,
however, that Amkor and any Restricted Subsidiary that is a Subsidiary Guarantor
may incur Indebtedness (including Acquired Indebtedness), and Amkor may issue
Disqualified Stock, and any Restricted Subsidiary that is a Subsidiary Guarantor
may issue preferred stock, if the Consolidated Interest Expense Coverage Ratio
for Amkor’s most recently ended four full Fiscal Quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is incurred or such Disqualified Stock or preferred
stock is issued would have been at least 2.0 to 1.0, determined on a pro forma
basis (including a pro forma application of the net proceeds therefrom), as if
the additional Indebtedness had been incurred, or the Disqualified Stock or
preferred stock had been issued, as the case may be, at the beginning of such
four-quarter period.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 73



--------------------------------------------------------------------------------

(b) Section 10.2.4(a) preceding will not prohibit the incurrence of any of the
following items of Indebtedness (collectively, “Permitted Debt”):

(i) the incurrence by Amkor and its Restricted Subsidiaries of any Permitted
Bank Debt; provided that the aggregate principal amount of all such Indebtedness
at any one time outstanding shall not exceed $100,000,000, plus 85.0% of the
consolidated accounts receivable of Amkor, plus 50.0% of the consolidated
inventory of Amkor; provided, further, that none of such Indebtedness (including
specifically any Permitted Bank Debt other than the Obligations) may be secured
by any of the Collateral;

(ii) the incurrence by Amkor and its Subsidiaries of Existing Indebtedness;

(iii) the incurrence by the Obligors of the Obligations;

(iv) the incurrence by Amkor or any of its Restricted Subsidiaries of
(A) Indebtedness incurred for the purpose of financing all or any part of the
purchase price or cost of construction or improvement of property, plant, or
equipment used in the business of Amkor or any of its Restricted Subsidiaries
and (B) Capital Lease Obligations, in an aggregate amount at any time
outstanding, including all Permitted Refinancing Indebtedness incurred to
refund, refinance, or replace any Indebtedness incurred pursuant to this clause
(iv), not to exceed the greater of $75,000,000 or 10.0% of Amkor’s Consolidated
Net Assets;

(v) the incurrence by Amkor or any of its Restricted Subsidiaries of Permitted
Refinancing Indebtedness in exchange for, or the net proceeds of which are used
to refund, refinance, or replace, Indebtedness (other than intercompany
Indebtedness) that was permitted by this Agreement to be incurred under
Section 10.2.4(a) or clause (ii), clause (v), clause (xiii), or clause (xiv) of
this Section 10.2.4(b);

(vi) the incurrence by Amkor or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among Amkor and any of its Restricted
Subsidiaries; provided, however, that (A) if Amkor or any Subsidiary Guarantor
is the obligor on such Indebtedness and such Indebtedness is in favor of a
Restricted Subsidiary other than a Wholly Owned Restricted Subsidiary, such
Indebtedness must be expressly subordinated to the prior payment in full in cash
of the Obligations and (B)(I) any subsequent issuance or transfer of Equity
Interests that results in such Indebtedness being held by a Person other than
Amkor or a Wholly Owned Restricted Subsidiary thereof and (II) any sale or other
transfer of any such Indebtedness to a Person that is not either Amkor or a
Wholly Owned Restricted Subsidiary thereof, shall be deemed, in each case, to
constitute an incurrence of such Indebtedness by Amkor or such Restricted
Subsidiary, as the case may be, that was not permitted by this clause (vi);

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 74



--------------------------------------------------------------------------------

(vii) the incurrence by Amkor or any of its Restricted Subsidiaries of Hedging
Obligations that are incurred for the purpose of fixing or hedging interest
rate, commodity, or currency risk in the ordinary course of business for bona
fide hedging purposes; provided that the notional principal amount of any such
Hedging Obligation with respect to interest rates does not exceed the amount of
Indebtedness or other liability to which such Hedging Obligation relates;

(viii) the Guarantee by Amkor or any of the Subsidiary Guarantors or a
Restricted Subsidiary of Amkor that was permitted to be incurred by another
provision of this Section 10.2.4;

(ix) the incurrence by Amkor’s Unrestricted Subsidiaries of Non-Recourse Debt;
provided, however, that if any such Indebtedness ceases to be Non-Recourse Debt
of an Unrestricted Subsidiary, such event shall be deemed to constitute an
incurrence of Indebtedness by a Restricted Subsidiary of Amkor that was not
permitted by this clause (ix);

(x) the incurrence of Indebtedness solely in respect of performance, surety, and
similar bonds or completion or performance Guarantees, to the extent that such
incurrence does not result in the incurrence of any obligation for the payment
of borrowed money to others;

(xi) the incurrence of Indebtedness arising from the agreements of Amkor or a
Restricted Subsidiary of Amkor providing for indemnification, adjustment of
purchase price, or similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, assets, or a Subsidiary;
provided, however, that (A) such Indebtedness is not reflected as a liability on
the balance sheet of Amkor or any Restricted Subsidiary of Amkor and (B) the
maximum assumable liability in respect of all such Indebtedness shall at no time
exceed the gross proceeds, including non-cash proceeds (the fair market value of
such non-cash proceeds being measured at the time received and without giving
effect to any subsequent changes in value), actually received by Amkor and its
Restricted Subsidiaries in connection with such disposition;

(xii) the accrual of interest, accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Stock in the form of additional shares of the same class of Disqualified Stock;
provided, in each such case, that the amount thereof is included in Consolidated
Interest Expense of Amkor as accrued;

(xiii) the incurrence of Indebtedness by Foreign Subsidiaries in an amount not
to exceed 10.0% of the Total Tangible Assets of the Foreign Subsidiaries, taken
as a whole; and

(xiv) the incurrence by Amkor or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding, including all Permitted Refinancing
Indebtedness incurred to refund, refinance, or replace any Indebtedness incurred
pursuant to this clause (xiv), not to exceed $75,000,000.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 75



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 10.2.4(b), none of the
Permitted Debt, other than the Obligations, may at any time be secured by a Lien
on any or all of the Collateral.

(c) Indebtedness or preferred stock of any Person which is outstanding at the
time such Person becomes a Restricted Subsidiary of Amkor (including upon
designation of any Subsidiary or other Person as a Restricted Subsidiary) or is
merged with or into or consolidated with Amkor or a Restricted Subsidiary of
Amkor shall be deemed to have been incurred at the time such Person becomes such
a Restricted Subsidiary of Amkor or is merged with or into or consolidated with
Amkor or a Restricted Subsidiary of Amkor, as applicable.

(d) Amkor will not incur any Indebtedness (including Permitted Debt) that is
contractually subordinated in right of payment to any other Indebtedness of
Amkor unless such Indebtedness is also contractually subordinated in right of
payment to the Obligations on substantially identical terms; provided, however,
that no Indebtedness of Amkor shall be deemed to be contractually subordinated
in right of payment to any other Indebtedness of Amkor solely by virtue of any
Liens, Guarantees, maturity of payments, or structural seniority.

(e) For purposes of determining compliance with this Section 10.2.4, in the
event that an item of proposed Indebtedness meets the criteria of more than one
of the categories of Permitted Debt described in clause (b)(i) through
clause (b)(xiv) preceding, or is entitled to be incurred pursuant to
Section 10.2.4(a), Amkor may, in its sole discretion, classify or reclassify
such item of Indebtedness (or any part thereof) in any manner that complies with
this Section 10.2.4 and such item of Indebtedness shall be treated as having
been incurred pursuant to only one of such clauses or pursuant to
Section 10.2.4(a). For purposes of determining any particular amount of
Indebtedness under this Section 10.2.4, Guarantees, Liens, or obligations in
support of letters of credit supporting Indebtedness shall not be included to
the extent such letters of credit are included in the amount of such
Indebtedness. Any increase in the amount of any Indebtedness solely by reason of
currency fluctuations shall not be considered an incurrence of Indebtedness for
purposes of this covenant. Accrual of interest and the payment of interest in
the form of additional Indebtedness shall not be deemed to be an incurrence of
Indebtedness for purposes of this Section 10.2.4.

10.2.5. Asset Sales.

(a) The Borrowers shall not, and shall not permit any of their Restricted
Subsidiaries to (i) sell, lease, convey, or otherwise dispose of any assets or
rights (including by way of a sale-and-leaseback) other than sales of inventory
in the Ordinary Course of Business, (ii) with respect to Amkor, sell Equity
Interests in any of its Subsidiaries, or (iii) with respect to Amkor’s
Restricted Subsidiaries, issue Equity Interests (each of the foregoing, an
“Asset Sale”), unless (y) Amkor (or the Restricted Subsidiary, as the case may
be) receives consideration at the time of such Asset Sale at least equal to the
fair market value (evidenced by a resolution of Amkor’s board of directors set
forth in an Officer’s Certificate delivered to the Agent) of the assets sold or
otherwise disposed of and (z) at least 75.0% of the consideration received
therefor by Amkor or such Restricted Subsidiary is in the form of cash or other
Qualified Proceeds.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 76



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, the following shall not be deemed to be Asset
Sales: (i) any single transaction or series of related transactions that
(A) involves assets having a fair market value of less than $5,000,000 or
(B) results in net proceeds to Amkor and its Restricted Subsidiaries of less
than $5,000,000; (ii) a transfer of assets between or among Amkor and any
Restricted Subsidiary; (iii) an issuance of Equity Interests by a Restricted
Subsidiary to Amkor or to another Wholly Owned Restricted Subsidiary; (iv) the
sale, lease, conveyance, or other disposition of any Receivable Program Assets
by any Subsidiary of Amkor that is not a Borrower in connection with a
Receivables Program; (v) the sale, lease, conveyance, or other disposition of
any inventory or other current assets, excluding Accounts, by a Borrower or any
of its Restricted Subsidiaries in the Ordinary Course of Business; (vi) the
granting of a Permitted Lien or a Permitted Other Lien; (vii) the licensing by a
Borrower or any Restricted Subsidiary of intellectual property in the Ordinary
Course of Business or on commercially reasonable terms; (viii) the sale, lease,
conveyance, or other disposition of obsolete or worn out equipment or equipment
no longer useful in a Borrower’s business; and (ix) the making or liquidating of
any Restricted Payment or Permitted Investment that is permitted by
Section 10.2.2.

(c) Notwithstanding any other provision of this Agreement to the contrary, no
Borrower will enter into any Asset Sale or other sale, transfer, conveyance, or
disposition of any asset or other property, in each such case if such Asset
Sale, sale, transfer, conveyance, or disposition is of assets or other property
which constitutes Collateral; provided that the Borrowers may (i) sell Inventory
in the Ordinary Course of Business, (ii) sell, transfer, convey or dispose of
property and assets, including Collateral, among the Borrowers, (iii) if no
Event of Default exists, sell, transfer, convey, or dispose of Collateral
consisting of Equipment and Inventory in an aggregate amount not in excess of
$25,000,000 during the term of this Agreement, (iv) as long as no Event of
Default exists, (A) make Permitted Investments, (B) grant licenses of
Intellectual Property in the Ordinary Course of Business or on commercially
reasonable terms, provided that the owner of any such Intellectual Property
which is the subject of any such license retains ownership of such Intellectual
Property and any such license granted is subject to the Agent’s Liens, (C) sell,
transfer, convey or dispose of obsolete or worn out Equipment or Equipment that
is no longer useful in a Borrower’s business, (D) lease of the Germann Road
Property on terms that are not less favorable, in any material respect, to
Amkor, or with respect to the Agent and the Lenders, as the terms contained in
the draft form of Industrial Triple Net Real Estate Lease and Option to Purchase
agreement between Amkor, as landlord, and Network Environments, Inc., as tenant,
as provided by Amkor to the Agent on the Closing Date, provided, that (i) the
foregoing consent is expressly limited as provided therein, (ii) the Germann
Road Property (subject to clause (E) following) and any proceeds of such lease
shall remain subject to Agent’s Liens and the requirements of this Agreement,
and (E) sale of the Germann Road Property on terms that are not less favorable,
in any material respect, to Amkor, or with respect to the Agent and the Lenders,
as the terms contained in Section 20 of the draft form of Industrial Triple Net
Real Estate Lease and Option to Purchase agreement between Amkor, as landlord,
and Network Environments, Inc., as tenant, as provided by Amkor to the Agent on
the Closing Date, provided, that Amkor shall provide the Agent with at least ten
Business Days prior written notice of any such sale; and provided further, that
Agent’s Lien shall attach to all proceeds of any such sale, transfer, conveyance
or disposition and all such proceeds shall be subject to the requirements of
this Agreement, including without limitation Section 8.2.5.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 77



--------------------------------------------------------------------------------

10.2.6. Transactions with Affiliates.

(a) Subject to Section 10.2.5(c), Amkor will not, nor will it permit any of its
Restricted Subsidiaries to, make any payment to, or sell, lease, transfer, or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance, or Guarantee with, or for the
benefit of, any Affiliate (each, an “Affiliate Transaction”), unless (i) such
Affiliate Transaction (when viewed together with related Affiliate Transactions,
if any) is on terms that are no less favorable to Amkor or the relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by Amkor or such Restricted Subsidiary with an unrelated Person and
(ii) Amkor delivers to the Agent (A) with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate consideration in
excess of $10,000,000, a resolution of the board of directors of Amkor set forth
in an Officers’ Certificate certifying that such Affiliate Transaction complies
with this covenant and that such Affiliate Transaction has been approved by a
majority of the disinterested members of the board of directors (of which there
must be at least one) of Amkor and (B) with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate consideration in
excess of $25,000,000, an opinion as to the fairness to the Lenders of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal, or investment banking firm of national standing.

(b) The following items shall not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 10.2.6:

(i) any employment agreement or arrangement entered into by Amkor or any of its
Restricted Subsidiaries or any employee benefit plan available to employees of
Amkor and its Subsidiaries generally, in each case in the Ordinary Course of
Business of Amkor or such Restricted Subsidiary;

(ii) subject to Section 10.2.5(c), Affiliate Transactions between or among Amkor
and/or its Restricted Subsidiaries;

(iii) payment of reasonable directors fees to Persons who are not otherwise
Affiliates of Amkor and indemnity provided on behalf of officers, directors, and
employees of Amkor or any of its Restricted Subsidiaries as determined in good
faith by the board of directors of Amkor; and

(iv) any Restricted Payments that are permitted by Section 10.2.2.

(c) For purposes of this Section 10.2.6, any transaction or series of related
Affiliate Transactions between Amkor or any Restricted Subsidiary and an
Affiliate that is approved by a majority of the disinterested members of the
board of directors (of which there must be at least one to utilize this method
of approval) of Amkor and evidenced by a board resolution or for which a
fairness opinion has been issued shall be deemed to be on terms that are no less
favorable to Amkor or the relevant Restricted Subsidiary than those that would
have been obtained in a comparable transaction by Amkor or such Restricted
Subsidiary with an unrelated Person and thus shall be permitted under this
Section 10.2.6, subject to the limitations in Section 10.2.5(c).

10.2.7. Liens.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 78



--------------------------------------------------------------------------------

(a) Amkor will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, assume, or suffer to exist any Lien of
any kind securing Indebtedness on any asset now owned or hereafter acquired,
other than Permitted Liens and Permitted Other Liens and Liens in favor of the
Agent securing the Obligations.

(b) The foregoing negative pledge shall not apply to any Margin Stock to the
extent such application would violate or require filings or other actions by any
Lender under Regulation U or any similar law.

10.2.8. Amendment of Subordination Provisions. Amkor will not amend, modify, or
alter the terms of the Convertible Senior Subordinated Notes Indentures, the
Convertible Subordinated Notes Indenture or any other Subordinated Debt in any
way that will (a) increase the rate of or change the time for payment of
interest on any Subordinated Debt, (b) increase the principal of, advance the
final maturity date of or shorten the Weighted Average Life to Maturity of any
Subordinated Debt, (c) alter the redemption provisions or the price or terms at
which Amkor is required to offer to purchase any Subordinated Debt, or (d) amend
the subordination provisions of any Subordinated Debt.

10.2.9. Limitation on Issuances and Sales of Equity Interests in Wholly Owned
Subsidiaries. Amkor (a) shall not, and shall not permit any Wholly Owned
Restricted Subsidiaries of Amkor to, transfer, convey, sell, lease, or otherwise
dispose of any Equity Interests in any Wholly Owned Restricted Subsidiary of
Amkor to any Person (other than Amkor or a Wholly Owned Restricted Subsidiary of
Amkor), unless (i) such transfer, conveyance, sale, lease, or other disposition
is of all the Equity Interests in such Wholly Owned Restricted Subsidiary or
immediately following such transfer, conveyance, sale, lease, or other
disposition, such Wholly Owned Restricted Subsidiary is a Restricted Subsidiary
and (ii) the cash Net Proceeds from such transfer, conveyance, sale, lease, or
other disposition are applied, at any time an Event of Default exists and upon
notice by the Agent to the Borrower Agent during a Triggered Activation Period,
in accordance with Section 5.2, and (b) shall not permit any Wholly Owned
Restricted Subsidiary of Amkor to issue any of its Equity Interests (other than,
if necessary, shares of its capital stock constituting directors’ qualifying
shares) to any Person other than to Amkor or a Wholly Owned Restricted
Subsidiary of Amkor unless immediately following such issuance the Wholly Owned
Restricted Subsidiary is a Restricted Subsidiary.

10.2.10. Limitation on Sale and Leaseback Transactions.

(a) Amkor shall not, and shall not permit any of its Subsidiaries to, enter into
any sale and leaseback transaction; provided that Amkor or any Restricted
Subsidiary may enter into a sale and leaseback transaction if (i) Amkor or such
Restricted Subsidiary, as applicable, could have incurred Indebtedness in an
amount equal to the Attributable Debt relating to such sale and leaseback
transaction (if the lease is in the nature of an operating lease, otherwise the
amount of Indebtedness) under the Consolidated Interest Expense Coverage Ratio
test in Section 10.2.4 (ii) the transfer of assets in that sale and leaseback
transaction is permitted by Section 10.2.5, and (iii) (A) such sale and
leaseback transaction is made solely in connection with sale of the Germann Road
Property pursuant to clause (iii)(E) of Section 10.2.5(c) and on terms that are
not less favorable, in any material respect, to Amkor, or with respect to the
Agent and the Lenders, as the terms contained in Section 20(a)(iv)(D) of the
draft form of Industrial Triple Net Real Estate Lease and Option to Purchase
agreement between Amkor, as landlord, and Network Environments, Inc., as tenant,
as provided by Amkor to the Agent on the Closing Date, or (B) the property
subject to such sale and leaseback transaction is not Collateral.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 79



--------------------------------------------------------------------------------

(b) The restrictions in Section 10.2.10(a) shall not apply to any sale and
leaseback transaction if (i) the transaction is solely between Amkor and any
Restricted Subsidiary or between Restricted Subsidiaries and such transaction is
permitted under Section 10.2.6 or (ii) the sale and leaseback transaction is
consummated within 180 days after the purchase of the assets subject to such
transaction.

10.2.11. Merger and Consolidations.

(a) Amkor shall not, directly or indirectly, consolidate or merge with or into
another Person or sell, assign, transfer, convey, or otherwise dispose of all or
substantially all of its properties or assets, in one or more related
transactions, to another Person, unless in connection with any such merger (but
excluding an sale, assignment, transfer, conveyance, or other disposition)
(i) Amkor is the surviving corporation, (ii) immediately after such merger no
Default or Event of Default exists, and (iii) Amkor shall have delivered to the
Agent an Officers’ Certificate stating that such merger complies with the terms
of this Agreement. In addition, Amkor shall not, directly or indirectly, lease
(A) any of the Collateral except as permitted by Section 10.2.5 or (B) or
substantially all of its Property, in one or more related transactions, to any
other Person.

(b) Amkor shall not permit, except in connection with the sale or other
disposition in accordance with this Agreement of all the assets or all the
capital stock of any Subsidiary Guarantor to a Person that is not (either before
or after giving effect to such transactions) a Subsidiary of Amkor, any
Subsidiary Guarantor to consolidate with or merge with or into (whether or not
such Subsidiary Guarantor is the surviving Person) another Person unless (i) the
Person formed by or surviving any such consolidation or merger (if other than a
Subsidiary Guarantor or Amkor) unconditionally assumes all the indebtedness,
liabilities, and obligations of such Subsidiary Guarantor, (ii) immediately
after giving effect to such transaction no Default or Event of Default shall
have occurred which is continuing, and (iii) such Subsidiary Guarantor is not a
Borrower.

10.3. Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of at
least 1.10 to 1.00, as of the last day of each calendar month occurring during
the existence of a Triggered Activation Period, determined on a consolidated
basis for Borrower and Subsidiaries for the preceding twelve completed calendar
months.

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1. Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:

(a) any Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration, or otherwise);

(b) any representation, warranty, or other written statement of any Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 80



--------------------------------------------------------------------------------

(c) any Borrower shall breach or fail to perform any covenant contained in
Sections 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2, or 10.3;

(d) any Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 30 days after a
Senior Officer has knowledge thereof or receives notice thereof from the Agent,
whichever is sooner; provided that such notice and opportunity to cure shall not
apply if the breach or failure to perform is not capable of being cured within
such period or is a willful breach by an Obligor;

(e) any (i) Guarantor repudiates, revokes, or attempts to revoke its Guaranty,
(ii) Obligor denies or contests the validity or enforceability of any Loan
Documents or Obligations, or the perfection or priority of any Lien granted to
the Agent, or (iii) Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by the Agent and the Lenders);

(f) any event of default occurs under the Senior Notes Indentures, the
Convertible Senior Subordinated Notes Indentures, the Convertible Subordinated
Notes Indenture, or any document, instrument, or agreement to which any Borrower
is a party evidencing, securing, or relating to any other Indebtedness (other
than the Obligations) in excess of $10,000,000, if the maturity of or any
payment with respect to such Indebtedness may be accelerated or demanded due to
such breach;

(g) any final judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $10,000,000 (net of any
insurance coverage therefor acknowledged in writing by the insurer), and such
judgment or order remains undischarged for a period of 30 days unless a stay of
enforcement of such judgment or order is in effect, by reason of a pending
appeal or otherwise;

(h) Reserved;

(i) any Obligor is enjoined, restrained, or in any way prevented by any
Governmental Authority from conducting any material part of its business, any
Obligor suffers the loss, revocation, or termination of any material license,
permit, lease, or agreement necessary to its business, there is a cessation of
any material part of an Obligor’s business for a material period of time, any
material Collateral or Property of an Obligor is taken or impaired through
condemnation, any Obligor agrees to or commences any liquidation, dissolution,
or winding up of its affairs, or any Obligor ceases to be Solvent;

(j) any (i) Insolvency Proceeding is commenced by any Obligor, (ii) Insolvency
Proceeding is commenced against any Obligor and (A) such Obligor consents to the
institution of the proceeding against it, (B) the petition commencing the
proceeding is not timely controverted by such Obligor, (C) such petition is not
dismissed within 30 days after its filing, or (D) an order for relief is entered
in the proceeding, (iii) a trustee (including an interim trustee) is appointed
to take possession of any substantial Property of or to operate any of the
business of any Obligor, or (iv) any Obligor makes an offer of settlement,
extension, or composition to its unsecured creditors generally;

(k)(i) a Reportable Event occurs that the Agent, in its reasonable discretion,
determines constitutes grounds for termination by the Pension Benefit Guaranty
Corporation of any Multiemployer Plan or appointment of a trustee for any
Multiemployer Plan, (ii) any Multiemployer Plan is terminated or any such
trustee is requested or appointed, or (iii) any Obligor is in “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan resulting from any withdrawal therefrom;

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 81



--------------------------------------------------------------------------------

(l) any Obligor or any of its Senior Officers (excluding specifically any person
who was a Senior Officer of an Obligor prior to the Closing Date but was not
employed by any Obligor at any time on or after the Closing Date) is convicted
for (i) a felony committed in the conduct of such Obligor’s business or (ii) any
state or federal law (including the Controlled Substances Act, the Money
Laundering Control Act of 1986, and the Illegal Exportation of War Materials
Act) that could lead to forfeiture of any material Collateral or could
reasonably be expected to cause a Material Adverse Effect;

(m) any Senior Notes, Convertible Senior Subordinated Notes or Convertible
Subordinated Notes are not paid, repurchased, redeemed or otherwise retired on
or before 90 days prior to its respective final maturity date unless (i) the
Borrowers have established a cash account for such purpose pursuant to a
Dominion Account at Bank of America or (ii) an additional Reserve against the
Borrowing Base has been established for such purpose, in any such case in an
amount equal to the amount required to pay such Indebtedness in full at such
final maturity date; or

(n) a Change of Control occurs.

11.2. Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs with respect to any Borrower, then to the extent permitted by Applicable
Law, all Obligations shall become automatically due and payable and all
Revolving Commitments shall terminate, without any action by the Agent or notice
of any kind. In addition, or if any other Event of Default exists, the Agent may
in its discretion (and shall upon written direction of the Requisite Lenders) do
any one or more of the following from time to time:

(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest, or notice of
any kind, all of which are hereby waived by the Borrowers to the fullest extent
permitted by law;

(b) terminate, reduce, or condition any Revolving Commitment, or make any
adjustment to the Borrowing Base;

(c) require the Obligors to Cash Collateralize the LC Obligations, the Bank
Product Debt, and other the Obligations that are contingent or not yet due and
payable, and, if the Obligors fail promptly to deposit such Cash Collateral, the
Lenders may (and shall upon the direction of the Requisite Lenders) advance the
required Cash Collateral as Revolving Loans (whether or not an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied); and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity, or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral, (ii) require the Borrowers to assemble the
Collateral, at the Borrowers’ expense, and make it available to the Agent at a
place designated by the Agent, (iii) enter any premises where any Collateral is
located and store Collateral on such premises until sold (and if the premises
are owned or leased by a Borrower, the Borrowers agree not to charge for such
storage), and (iv) sell or otherwise dispose of any Collateral in its then
condition, or after any further manufacturing or processing thereof, at

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 82



--------------------------------------------------------------------------------

public or private sale, with such notice as may be required by Applicable Law,
in lots or in bulk, at such locations, all as the Agent, in its discretion,
deems advisable. Each Borrower agrees that ten days notice of any proposed sale
or other disposition of Collateral by the Agent shall be reasonable. The Agent
shall have the right to conduct such sales on any Obligor’s premises, without
charge, and such sales may be adjourned from time to time in accordance with
Applicable Law. The Agent shall have the right to sell, lease, or otherwise
dispose of any Collateral for cash, credit, or any combination thereof, and the
Agent may purchase any Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of the purchase price, may set off the
amount of such price against the Obligations.

11.3. License. The Agent is hereby granted an irrevocable, non-exclusive license
or other right to use, license, or sub-license (without payment of royalty or
other compensation to any Person) any or all Intellectual Property of the
Borrowers, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials, and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral. Each Borrower’s rights and interests under
Intellectual Property shall inure to the Agent’s benefit.

11.4. Setoff. The Agent, the Lenders, and their Affiliates are each authorized
by the Borrowers at any time during an Event of Default, without notice to the
Borrowers or any other Person, to set off and to appropriate and apply any
deposits (general or special), funds, claims, obligations, liabilities, or other
Indebtedness at any time held or owing by the Agent, any Lender, or any such
Affiliate to or for the account of any Obligor against any Obligations, whether
or not demand for payment of such Obligation has been made, any Obligations have
been declared due and payable, are then due, or are contingent or unmatured, or
the Collateral or any guaranty or other security for the Obligations is
adequate.

11.5. Remedies Cumulative; No Waiver.

11.5.1. Cumulative Rights. All covenants, conditions, provisions, warranties,
guaranties, indemnities, and other undertakings of the Borrowers contained in
the Loan Documents are cumulative and not in derogation or substitution of each
other. In particular, the rights and remedies of the Agent and the Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
the Agent and the Lenders may have, whether under any agreement, by law, at
equity, or otherwise.

11.5.2. Waivers. The failure or delay of the Agent or any Lender to require
strict performance by the Borrowers with any terms of the Loan Documents, or to
exercise any rights or remedies with respect to Collateral or otherwise, shall
not operate as a waiver thereof nor as establishment of a course of dealing. All
rights and remedies shall continue in full force and effect until Full Payment
of all Obligations. No modification of any terms of any Loan Documents
(including any waiver thereof) shall be effective, unless such modification is
specifically provided in a writing directed to the Borrowers and executed by the
Agent or the Requisite Lenders, and such modification shall be applicable only
to the matter specified. No waiver of any Default or Event of Default shall
constitute a waiver of any other Default or Event of Default that may exist at
such time, unless expressly stated. If the Agent or any Lender accepts
performance by any Obligor under any Loan Documents in a manner other than that
specified therein, or during any Default or Event of Default, or if the Agent or
any Lender shall delay or exercise any right or remedy under any Loan Documents,
such acceptance, delay, or exercise shall not operate to waive any Default or
Event of Default nor to preclude exercise of any other right or remedy. It is
expressly acknowledged by the Borrowers that any failure to satisfy a financial
covenant on a measurement date shall not be cured or remedied by satisfaction of
such covenant on a subsequent date.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 83



--------------------------------------------------------------------------------

SECTION 12. THE AGENT

12.1. Appointment, Authority and Duties of the Agent.

12.1.1. Appointment and Authority. Each Lender appoints and designates Bank of
America as the Agent hereunder. The Agent may, and each Lender authorizes the
Agent to, enter into all Loan Documents to which the Agent is intended to be a
party and accept all Security Documents, for the Agent’s benefit and the Pro
Rata benefit of the Lenders. Each Lender agrees that any action taken by the
Agent or the Requisite Lenders in accordance with the provisions of the Loan
Documents, and the exercise by the Agent or the Requisite Lenders of any rights
or remedies set forth therein, together with all other powers reasonably
incidental thereto, shall be authorized and binding upon all Lenders. Without
limiting the generality of the foregoing, the Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting agent for the
Lenders with respect to all payments and collections arising in connection with
the Loan Documents, (b) execute and deliver as the Agent each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document from any Obligor or other Person, (c) act as collateral agent
for the Secured Parties for purposes of perfecting and administering Liens under
the Loan Documents, and for all other purposes stated therein, (d) manage,
supervise, or otherwise deal with the Collateral, and (e) exercise all rights
and remedies given to the Agent with respect to any Collateral under the Loan
Documents, Applicable Law, or otherwise. The duties of the Agent shall be
ministerial and administrative in nature, and the Agent shall not have a
fiduciary relationship with any Lender, Secured Party, Participant, or other
Person, by reason of any Loan Document or any transaction relating thereto. The
Agent alone shall be authorized to determine whether any Accounts constitute
Eligible Accounts or Eligible Foreign Accounts (subject to clause (iii) of
Section 14.1.1(d)), or whether to impose or release any reserve, which
determinations and judgments, if exercised in good faith, shall exonerate the
Agent from liability to any Lender or other Person for any error in judgment.

12.1.2. Duties. The Agent shall not have any duties except those expressly set
forth in the Loan Documents, nor be required to initiate or conduct any
Enforcement Action except to the extent directed to do so by the Requisite
Lenders while an Event of Default exists. The conferral upon the Agent of any
right shall not imply a duty on the Agent’s part to exercise such right, unless
instructed to do so by the Requisite Lenders in accordance with this Agreement.

12.1.3. Agent Professionals. The Agent may perform its duties through agents and
employees. The Agent may consult with and employ Agent Professionals, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by an Agent Professional. The Agent
shall not be responsible for the negligence or misconduct of any agents,
employees, or Agent Professionals selected by it with reasonable care.

12.1.4. Instructions of the Requisite Lenders. The rights and remedies conferred
upon the Agent under the Loan Documents may be exercised without the necessity
of joinder of any other party, unless required by Applicable Law. The Agent may
request instructions from the Requisite Lenders with respect to any act
(including the failure to act) in connection with any Loan Documents, and may
seek assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 12.6 against all Claims that could be incurred by the
Agent in connection with any act. The Agent shall be entitled to refrain from
any act until it has received such instructions or assurances, and the Agent
shall not incur liability to any Person by

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 84



--------------------------------------------------------------------------------

reason of so refraining. Instructions of the Requisite Lenders shall be binding
upon all Lenders, and no Lender shall have any right of action whatsoever
against the Agent as a result of the Agent acting or refraining from acting in
accordance with the instructions of the Requisite Lenders. Notwithstanding the
foregoing, instructions by and consent of all Lenders shall be required in the
circumstances described in Section 14.1.1, and in no event shall the Requisite
Lenders, without the prior written consent of each Lender, direct the Agent to
accelerate and demand payment of Revolving Loans held by one Lender without
accelerating and demanding payment of all other Revolving Loans, nor to
terminate the Revolving Commitments of one Lender without terminating the
Revolving Commitments of all Lenders. In no event shall the Agent be required to
take any action that, in its opinion, is contrary to Applicable Law or any Loan
Documents or could subject any Agent Indemnitee to personal liability.

12.2. Agreements Regarding Collateral and Field Examination Reports.

12.2.1. Lien Releases; Care of Collateral. The Lenders authorize the Agent to
release or subordinate any Lien with respect to any Collateral (a) upon Full
Payment of the Obligations, (b) that is the subject of an Asset Sale (including
without limitation, with the prior written consent of the Agent, an Asset Sale
described in clause (iv)(D) of Section 10.2.5(c)), transfer, sale, lease, or
other disposition permitted by this Agreement which the Borrowers certify in
writing to the Agent is permitted pursuant to the terms of this Agreement or is
subject to a Lien which the Borrowers certify is a Permitted Lien entitled to
priority over the Agent’s Liens pursuant to the terms of this Agreement (and the
Agent may rely conclusively on any such certificate without further inquiry),
(c) that does not constitute Collateral with a book value greater than
$10,000,000 during any calendar year, or (d) with the written consent of all
Lenders. The Agent shall have no obligation whatsoever to any Lenders to assure
that any Collateral exists or is owned by a Borrower, or is cared for,
protected, insured, or encumbered, nor to assure that the Agent’s Liens have
been properly created, perfected, or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral. Each
of the Lenders hereby directs the Agent to execute and deliver or file such
termination statements and partial release statements and do such things as are
necessary to release or subordinate any Liens to be released or subordinated
pursuant to this Section 12.2.1 upon the effectiveness of such release.

12.2.2. Possession of Collateral. The Agent and the Lenders appoint each other
Lender as agent for the purpose of perfecting Liens (for the benefit of the
Secured Parties) in any Collateral that, under the UCC or other Applicable Law,
can be perfected by possession. If any Lender obtains possession of any such
Collateral, it shall notify the Agent thereof and, promptly upon the Agent’s
request, deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent’s instructions.

12.2.3. Reports. The Agent shall promptly, upon receipt thereof, forward to each
Lender copies of the results of any field audit or other examination prepared by
or on behalf of the Agent with respect to any Obligor or Collateral (“Report”).
Each Lender agrees (a) that neither Bank of America nor the Agent makes any
representation or warranty as to the accuracy or completeness of any Report, and
shall not be liable for any information contained in or omitted from any Report,
(b) that the Reports are not intended to be comprehensive audits or
examinations, and that the Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon the Borrowers’ books and records as
well as upon representations of the Borrowers’ officers and employees, and
(c) to keep all Reports confidential and strictly for such Lender’s internal
use, and not to distribute any Report (or the contents thereof) to any Person
(except to such Lender’s Participants, attorneys, accountants, and other Persons
with whom such Lender has a confidential

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 85



--------------------------------------------------------------------------------

relationship) or use any Report in any manner other than administration of the
Revolving Loans and other Obligations. Each Lender agrees to indemnify and hold
harmless the Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Report, as
well as any Claims arising in connection with any third parties that obtain all
or any part of a Report through such Lender. The Agent will arrange for and
cause to be conducted a field examination of Borrowers if requested in writing
signed by (a) at any time when there are more than three (3) Lenders (subject to
Section 4.2), Requisite Lenders as defined by the definition of “Requisite
Lenders” without giving effect to the proviso thereof or (b) at any time when
there are three (3) or fewer Lenders (subject to Section 4.2), all Lenders other
than the Agent.

12.3. Reliance By the Agent. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice, or other
communication (including those by telephone, telex, telegram, telecopy, or
e-mail) believed by it to be genuine and correct and to have been signed, sent,
or made by the proper Person, and upon the advice and statements of Agent
Professionals.

12.4. Action Upon Default. The Agent shall not be deemed to have knowledge of
any Default or Event of Default unless it has received written notice from a
Lender or a Borrower specifying the occurrence and nature thereof. If the Agent
receives such a notice or otherwise acquires actual knowledge of any Default or
Event of Default, the Agent shall promptly notify the Lenders in writing. If any
Lender acquires knowledge of a Default or Event of Default, it shall promptly
notify the Agent and the other Lenders thereof in writing. Each Lender agrees
that, except as otherwise provided in any Loan Documents or with the written
consent of the Agent and the Requisite Lenders, such Lender will not take any
Enforcement Action, accelerate its Obligations, or exercise any right that it
might otherwise have under Applicable Law to credit bid at foreclosure sales,
UCC sales, or other similar dispositions of Collateral. Notwithstanding the
foregoing, a Lender may take action to preserve or enforce its rights against an
Obligor where a deadline or limitation period is applicable that would, absent
such action, bar enforcement of Obligations held by such Lender, including the
filing of proofs of claim in an Insolvency Proceeding.

12.5. Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation (whether through set-off or otherwise) in excess of its Pro Rata
share of payments or reductions of Obligations obtained by all Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the affected Obligations as shall be necessary to cause the purchasing Lender to
share the excess payment or reduction, net of costs incurred in connection
therewith, on a Pro Rata basis, provided that if any of such payment or
reduction is thereafter recovered from the purchasing Lender or if any
additional costs are incurred, the purchase shall be rescinded and the purchase
price restored to the extent of such recovery or additional costs, but without
interest.

12.6. Indemnification of the Agent Indemnitees.

12.6.1. Indemnification. EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS THE AGENT
INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY THE OBLIGORS (BUT WITHOUT LIMITING
THE INDEMNIFICATION OBLIGATIONS OF THE OBLIGORS UNDER ANY LOAN DOCUMENTS), ON A
PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST
ANY AGENT INDEMNITEE. If the Agent is sued by any receiver, trustee in
bankruptcy, debtor-in-possession, or other Person for any alleged preference
from an Obligor or fraudulent transfer, then any monies paid by the Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including reasonable attorneys’ fees) incurred in the defense of
same, shall be promptly reimbursed to the Agent by the Lenders to the extent of
each Lender’s Pro Rata share.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 86



--------------------------------------------------------------------------------

12.6.2. Proceedings. Without limiting the generality of the foregoing, if at any
time (whether prior to or after the Termination Date) any proceeding is brought
against any Agent Indemnitees by an Obligor, or any Person claiming through an
Obligor, to recover damages for any act taken or omitted by the Agent in
connection with any Obligations, Collateral, Loan Documents, or matters relating
thereto, or otherwise to obtain any other relief of any kind on account of any
transaction relating to any Loan Documents, each Lender agrees to indemnify and
hold harmless the Agent Indemnitees with respect thereto and to pay to the Agent
Indemnitees such Lender’s Pro Rata share of any amount that any Agent Indemnitee
is required to pay under any judgment or other order entered in such proceeding
or by reason of any settlement, including all interest, costs, and expenses
(including reasonable attorneys’ fees) incurred in defending same. In the
Agent’s discretion, the Agent may reserve for any such proceeding, and may
satisfy any judgment, order, or settlement, from proceeds of Collateral prior to
making any distributions of Collateral proceeds to the Lenders.

12.7. Limitation on Responsibilities of the Agent. The Agent shall not be liable
to the Lenders for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by the Agent’s gross
negligence or willful misconduct. The Agent does not assume any responsibility
for any failure or delay in performance or any breach by any Obligor or Lender
of any obligations under the Loan Documents. The Agent does not make to the
Lenders any express or implied warranty, representation, or guarantee with
respect to any Obligations, Collateral, Loan Documents, or Obligor. No Agent
Indemnitee shall be responsible to the Lenders for (a) any recitals, statements,
information, representations, or warranties contained in any Loan Documents,
(b) the execution, validity, genuineness, effectiveness, or enforceability of
any Loan Documents, (c) the genuineness, enforceability, collectibility, value,
sufficiency, location, or existence of any Collateral, or the validity, extent,
perfection, or priority of any Lien therein, (d) the validity, enforceability,
or collectibility of any Obligations, (e) or the assets, liabilities, financial
condition, results of operations, business, creditworthiness, or legal status of
any Obligor or Account Debtor. No Agent Indemnitee shall have any obligation to
any Lender to ascertain or inquire into the existence of any Default or Event of
Default, the observance or performance by any Obligor of any terms of the Loan
Documents, or the satisfaction of any conditions precedent contained in any Loan
Documents.

12.8. Successor Agent and Co-Agents.

12.8.1. Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor administrative agent as provided below, the Agent may resign at
any time by giving at least 30 days written notice thereof to the Lenders and
the Borrowers. Upon receipt of such notice, the Requisite Lenders shall have the
right to appoint a successor administrative agent which shall be (a) a Lender or
an Affiliate of a Lender or (b) a commercial bank that is organized under the
laws of the United States or any state or district thereof, has a combined
capital surplus of at least $200,000,000, and, provided no Default or Event of
Default then exists, is reasonably acceptable to the Borrowers. If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Agent, then the Agent may appoint a successor administrative agent from
among Lenders. Upon acceptance by a successor administrative agent of an
appointment to serve as the administrative agent hereunder, such successor
administrative agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Agent without further act, and the retiring
Agent shall be discharged from its duties and obligations hereunder but shall
continue to enjoy the benefits of the indemnification set forth in Section 12.6
and Section 14.2. Notwithstanding any Agent’s resignation, the provisions of
this

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 87



--------------------------------------------------------------------------------

Section 12 shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while Agent. Any successor by merger or
acquisition of the stock or assets of Bank of America shall continue to be the
Agent hereunder without further act on the part of the parties hereto, unless
such successor resigns as provided above.

12.8.2. Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If the Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, the Agent may appoint an
additional Person who is not so limited, as a separate collateral agent or
co-collateral agent. If the Agent so appoints a collateral agent or
co-collateral agent, each right and remedy intended to be available to the Agent
under the Loan Documents shall also be vested in such separate agent. Every
covenant and obligation necessary to the exercise thereof by such separate agent
shall run to and be enforceable by it as well as the Agent. The Lenders shall
execute and deliver such documents as the Agent deems appropriate to vest any
rights or remedies in such separate agent. If any collateral agent or
co-collateral agent shall die or dissolve, become incapable of acting, resign,
or be removed, then all the rights and remedies of such separate agent, to the
extent permitted by Applicable Law, shall vest in and be exercised by the Agent
until appointment of a new separate agent.

12.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon the Agent or any other Lenders,
and based upon such documents, information, and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Revolving Loans and participate in LC
Obligations hereunder. Each Lender has made such inquiries concerning the Loan
Documents, the Collateral, and each Obligor as such Lender feels necessary. Each
Lender further acknowledges and agrees that the other Lenders and the Agent have
made no representations or warranties concerning any Obligor, any Collateral, or
the legality, validity, sufficiency, or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or the Agent, and based upon such financial statements, documents, and
information as such Lender deems appropriate at the time, continue to make and
rely upon its own credit decisions in making Revolving Loans and participating
in LC Obligations, and in taking or refraining from any action under any Loan
Documents. Except for notices, reports, and other information expressly
requested by a Lender, the Agent shall have no duty or responsibility to provide
any Lender with any notices, reports, or certificates furnished to the Agent by
any Obligor or any credit or other information concerning the affairs, financial
condition, business, or Properties of any Obligor (or any of its Affiliates)
which may come into possession of the Agent or any of the Agent’s Affiliates.

12.10. Replacement of Certain Lenders. If a Lender (a) is a Defaulting Lender,
or (b) fails to give its consent to any amendment, waiver, or action for which
consent of all Lenders was required and the Requisite Lenders consented, then,
in addition to any other rights and remedies that any Person may have, the Agent
may, by notice to such Lender within 120 days, require such Lender to assign all
of its rights and obligations under the Loan Documents to Eligible Assignee(s)
specified by the Agent, pursuant to appropriate Assignment and Acceptance(s) and
within 20 days after the Agent’s notice. The Agent is irrevocably appointed as
attorney-in-fact to execute any such Assignment and Acceptance if the Lender
fails to execute same. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest, and fees through the date of
assignment (but excluding any prepayment charge). Borrower shall pay the
processing fee required by Section 13.3.2 with respect to any assignment by a
Lender pursuant to clause (b) preceding.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 88



--------------------------------------------------------------------------------

12.11. Remittance of Payments and Collections.

12.11.1. Remittances Generally. All payments by any Lender to the Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by the Agent and request for payment is made by the Agent by 11:00 a.m.
on a Business Day, payment shall be made by the Lender not later than 2:00 p.m.
on such day, and if request is made after 11:00 a.m., then payment shall be made
by 11:00 a.m. on the next Business Day. Payment by the Agent to any Lender shall
be made by wire transfer, in the type of funds received by the Agent. Any such
payment shall be subject to the Agent’s right of offset for any amounts due from
such Lender under the Loan Documents.

12.11.2. Failure to Pay. If any Lender fails to pay any amount when due by it to
the Agent pursuant to the terms hereof, such amount shall bear interest from the
due date until paid at the Federal Funds Rate for the first two Business Days
and thereafter at the rate applicable to Base Rate Revolving Loans. In no event
shall the Borrowers be entitled to receive credit for any interest paid by a
Lender to the Agent, nor shall any Defaulting Lender be entitled to interest on
any amounts held by Agent pursuant to Section 4.2.

12.11.3. Recovery of Payments. If the Agent pays any amount to a Lender in the
expectation that a related payment will be received by the Agent from an Obligor
and such related payment is not received, then the Agent may recover such amount
from each Lender that received it. If the Agent determines at any time that an
amount received under any Loan Document must be returned to an Obligor or paid
to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, the Agent shall not be
required to distribute such amount to any Lender. If any amounts received and
applied by the Agent to any Obligations are later required to be returned by the
Agent pursuant to Applicable Law, each Lender shall pay to the Agent, on demand,
such Lender’s Pro Rata share of the amounts required to be returned.

12.12. The Agent in its Individual Capacity. As a Lender, Bank of America shall
have the same rights and remedies under the other Loan Documents as any other
Lender, and the terms “Lenders,” “Requisite Lenders” or any similar term shall
include Bank of America in its capacity as a Lender. Each of Bank of America and
its Affiliates may accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, the Obligors and their Affiliates, as if Bank of
America were any other bank, without any duty to account therefor (including any
fees or other consideration received in connection therewith) to the other
Lenders. In their individual capacity, Bank of America and its Affiliates may
receive information regarding the Obligors, their Affiliates, and their Account
Debtors (including information subject to confidentiality obligations), and each
Lender agrees that Bank of America and its Affiliates shall be under no
obligation to provide such information to the Lenders, if acquired in such
individual capacity and not as the Agent hereunder.

12.13. Documentation Agent. The Documentation Agent shall not have any right,
power, responsibility, or duty under any Loan Documents other than those
applicable to all Lenders, and shall in no event be deemed to have any fiduciary
relationship with any other Lender.

12.14. No Third Party Beneficiaries. This Section 12 is an agreement solely
among the Lenders and the Agent, and does not confer any rights or benefits upon
the Borrowers or any other Person. As between the Borrowers and the Agent, any
action that the Agent may take under any Loan Documents shall be conclusively
presumed to have been authorized and directed by the Lenders as herein provided.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 89



--------------------------------------------------------------------------------

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrowers, the Agent, and the Lenders and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents and
(b) any assignment by a Lender must be made in compliance with Section 13.3. The
Agent may treat the Person which made any Revolving Loan as the owner thereof
for all purposes until such Person makes an assignment in accordance with
Section 13.3. Any authorization or consent of a Lender shall be conclusive and
binding on any subsequent transferee or assignee of such Lender.

13.2. Participations.

13.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Revolving Loans and Revolving
Commitments for all purposes, all amounts payable by the Borrowers shall be
determined as if such Lender had not sold such participating interests, and the
Borrowers and the Agent shall continue to deal solely and directly with such
Lender in connection with the Loan Documents. Each Lender shall be solely
responsible for notifying its Participants of any matters under the Loan
Documents, and the Agent and the other Lenders shall not have any obligation or
liability to any such Participant. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.9 unless
the Borrowers agree otherwise in writing.

13.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver, or other
modification of any Loan Documents other than that which forgives principal,
interest, or fees, reduces the stated interest rate or fees payable with respect
to any Revolving Loan or Revolving Commitment in which such Participant has an
interest, postpones the Termination Date, or any date fixed for any regularly
scheduled payment of principal, interest, or fees on such Revolving Loan or
Revolving Commitment, or releases any Borrower, Guarantor, or substantial
portion of the Collateral.

13.2.3. Benefit of Set-Off. The Borrowers agree that each Participant shall have
a right of set-off in respect of its participating interest to the same extent
as if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with the
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.

13.3. Assignments.

13.3.1. Permitted Assignments. A Lender may assign to any Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $15,000,000 (unless
otherwise agreed by the Agent in its discretion) and integral multiples of
$5,000,000 in excess of that amount, (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Revolving Commitments retained by

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 90



--------------------------------------------------------------------------------

the transferor Lender be at least $12,500,000 (unless otherwise agreed by the
Agent in its discretion), and (c) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording, an
Assignment and Acceptance. Nothing herein shall limit the right of a Lender to
pledge or assign any rights under the Loan Documents to (i) any Federal Reserve
Bank or the United States Treasury as collateral security pursuant to Regulation
A of the Board of Governors and any Operating Circular issued by such Federal
Reserve Bank or (ii) counterparties to swap agreements relating to any Revolving
Loans; provided that any payment by the Borrowers to the assigning Lender in
respect of any Obligations assigned as described in this sentence shall satisfy
the Borrowers’ obligations hereunder to the extent of such payment, and no such
assignment shall release the assigning Lender from its obligations hereunder.

13.3.2. Effect; Effective Date. Upon delivery to the Agent of a notice of
assignment in the form of Exhibit F and a processing fee of $5,000, such
assignment shall become effective as specified in the notice, if it complies
with this Section 13.3. From the effective date of such assignment, the Eligible
Assignee shall for all purposes be a Lender under the Loan Documents, and shall
have all rights and obligations of a Lender thereunder. Upon consummation of an
assignment, the transferor Lender, the Agent, and the Borrowers shall make
appropriate arrangements for issuance of replacement and/or new Notes, as
appropriate.

13.4. Tax Treatment. If any interest in a Loan Document is transferred to a
Transferee that is organized under the laws of any jurisdiction other than the
United States or any state or district thereof, the transferor Lender shall
cause such Transferee, concurrently with the effectiveness of such transfer, to
comply with the provisions of Section 5.10.

13.5. Representation of Lenders. Each Lender represents and warrants to each
Borrower, the Agent, and other Lenders that none of the consideration used by it
to fund its Revolving Loans or to participate in any other transactions under
this Agreement constitutes for any purpose of ERISA or Section 4975 of the
Internal Revenue Code assets of any “plan” as defined in Section 3(3) of ERISA
or Section 4975 of the Internal Revenue Code and the interests of such Lender in
and under the Loan Documents shall not constitute plan assets under ERISA.

SECTION 14. MISCELLANEOUS

14.1. Consents, Amendments and Waivers.

14.1.1. Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of the Agent, with the
consent of the Requisite Lenders, and the Borrowers; provided that:

(a) without the prior written consent of the Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties, or discretion of the Agent;

(b) without the prior written consent of the Issuing Bank, no modification shall
be effective with respect to any LC Obligations or Section 2.3;

(c) without the prior written consent of each affected Lender, no modification
shall be effective that would (i) increase any Revolving Commitment of such
Lender or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest, or fees payable to such Lender; and

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 91



--------------------------------------------------------------------------------

(d) without the prior written consent of all Lenders (except a Defaulting Lender
as provided in Section 4.2), no modification shall be effective that would
(i) extend the Termination Date, (ii) alter Section 2.1.5, Section 2.1.6,
Section 5.6, Section 5.7, Section 7.1 (except to add Collateral), Section 10.3,
or Section 14.1.1; (iii) amend the definitions of Borrowing Base (and the
defined terms used in such definition), Triggered Activation Period, Pro Rata or
Requisite Lenders, (iv) increase any advance rate, (v) change the dollar amount
or percentage specified in clauses (a) or (b) of Section 8.1, (vi) increase the
aggregate Revolving Commitments except as provided by Section 2.1.7,
(vii) release Collateral with a book value greater than $10,000,000 during any
calendar year, except as currently contemplated by the Loan Documents,
(viii) agree to subordinate any Obligations or (ix) release any Obligor from
liability for any Obligations, if such Obligor is Solvent at the time of the
release, or subordinate the Agent’s Lien in any Collateral, in either such case
except as allowed by Section 12.2.1;

provided, further, that notwithstanding the foregoing, a Fee Letter may be
amended by the parties to such Fee Letter.

14.1.2. Limitations. The agreement of the Borrowers shall not be necessary to
the effectiveness of any modification of a Loan Document that deals solely with
the rights and duties of the Lenders, the Agent, and/or the Issuing Bank as
among themselves. Only the consent of the parties to any agreement relating to a
Bank Product shall be required for any modification of such agreement, and no
Affiliate of the provider of any Bank Products that is party to a Bank Product
agreement shall have any other right to consent to or participate in any manner
in modification of any other Loan Document. The making of any Revolving Loans
during the existence of a Default or Event of Default shall not be deemed to
constitute a waiver of such Default or Event of Default, nor to establish a
course of dealing. Any waiver or consent granted by the Lenders hereunder shall
be effective only if in writing, and then only in the specific instance and for
the specific purpose for which it is given.

14.1.3. Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest,
fee, or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.2. General Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEES, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. If
any Taxes (other than Excluded Taxes) shall be payable by any party due to the
execution, delivery, issuance, or recording of any Loan Documents, or the
creation or repayment of any Obligations, the Borrowers shall pay (and shall
promptly reimburse the Agent and the Lenders for their payment of) all such
Taxes, including any interest and penalties thereon, and will indemnify and hold
harmless the Indemnitees against all liability in connection therewith.

14.3. Limitations of Indemnities. IN NO EVENT SHALL ANY PARTY TO A LOAN DOCUMENT
HAVE ANY OBLIGATION THEREUNDER TO INDEMNIFY AN INDEMNITEE WITH RESPECT TO A
CLAIM THAT IS DETERMINED IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH INDEMNITEE. The obligation of each Obligor and Lender with respect to
each indemnity given by it in any Loan Documents shall survive Full Payment of
the Obligations.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 92



--------------------------------------------------------------------------------

14.4. Notices and Communications.

14.4.1. Notice Address. Subject to Section 4.1.4, all notices, requests, and
other communications by or to a party hereto shall be in writing and shall be
given to any Borrower, at the Borrower Agent’s address shown on the signature
pages hereof, and to any other Person at its address shown on the signature
pages hereof (or, in the case of a Person who becomes a Lender after the Closing
Date, at the address shown on its Assignment and Acceptance), or at such other
address as a party may hereafter specify by notice in accordance with this
Section 14.4. Each such notice, request, or other communication shall be
effective only (a) if given by facsimile transmission, when transmitted to the
applicable facsimile number, if confirmation of receipt is received and if such
facsimile transmission is followed by a copy of such notice by mail or personal
delivery, (b) if given by mail, three Business Days after deposit in the United
States mail, with first-class postage pre-paid, addressed to the applicable
address, or (c) if given by personal delivery, when duly delivered to the notice
address with receipt acknowledged. Notwithstanding the foregoing, no notice to
the Agent pursuant to Section 2.1.4, Section 2.3, Section 3.1.2, Section 4.1.1,
or Section 5.3.3 shall be effective until actually received by the individual to
whose attention at the Agent such notice is required to be sent. Any written
notice, request, or other communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party. Any notice received by the Borrower Agent shall
be deemed received by all Borrowers.

14.4.2. Electronic Communications; Voice Mail. Except for electronic submission
of Notices of Borrowing and Notices of Conversion/Continuation, electronic mail
and intranet websites may be used only for routine communications, such as
transmission of financial statements, Borrowing Base Certificates, and other
information required by Section 10.1.2, administrative matters, and distribution
of Loan Documents for execution. The Agent and the Lenders make no assurances as
to the privacy and security of electronic communications. Electronic and voice
mail may not be used as effective notice under the Loan Documents.

14.4.3. Non-Conforming Communications. The Agent and the Lenders may rely upon
any notices (including telephonic communications) purportedly given by or on
behalf of any Borrower even if such notices were not made in a manner specified
herein, were incomplete or were not confirmed, or if the terms thereof, as
understood by the recipient, varied from a later confirmation. Each Borrower
shall indemnify and hold harmless each Indemnitee from any liabilities, losses,
costs, and expenses arising from any telephonic communication purportedly given
by or on behalf of a Borrower.

14.5. Performance of the Borrowers’ Obligations. The Agent may, in its
discretion at any time and from time to time, at the Borrowers’ expense, pay any
amount or do any act required of a Borrower under any Loan Documents or
otherwise lawfully requested by the Agent to (a) enforce any Loan Documents or
collect any Obligations, (b) protect, insure, maintain, or realize upon any
Collateral, or (c) defend or maintain the validity or priority of the Agent’s
Liens in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien. All payments, costs, and expenses (including Extraordinary
Expenses) of the Agent under this Section shall be reimbursed to the Agent by
the Borrowers, on demand, with interest from the date incurred to the date of
payment thereof at the Default Rate applicable to Base Rate Revolving Loans. Any
payment made or action taken by the Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 93



--------------------------------------------------------------------------------

14.6. Credit Inquiries. Each Borrower hereby authorizes the Agent and the
Lenders (but they shall have no obligation) to respond to usual and customary
credit inquiries from third parties concerning any Borrower or Subsidiary.

14.7. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.8. Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters, and they agree that these are cumulative and that each must be
performed as provided. Except as otherwise specifically provided in another Loan
Document (by specific reference to the applicable provision of this Agreement),
if any provision contained herein is in direct conflict with any provision in
another Loan Document, the provision herein shall govern and control.

14.9. Counterparts; Facsimile Signatures. Any Loan Document may be executed in
counterparts, each of which taken together shall constitute one instrument. Loan
Documents may be executed and delivered by facsimile, and they shall have the
same force and effect as manually signed originals. The Agent may require
confirmation by a manually-signed original, but failure to request or deliver
same shall not limit the effectiveness of any facsimile signature.

14.10. Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents embody the entire understanding of the parties with respect to the
subject matter thereof and supersede all prior understandings regarding the same
subject matter.

14.11. Relationship with Lenders; No Advisory or Fiduciary Responsibility. The
obligations of each Lender hereunder are several, and no Lender shall be
responsible for the obligations or Commitments of any other Lender. Amounts
payable hereunder to each Lender shall be a separate and independent debt. It
shall not be necessary for the Agent or any other Lender to be joined as an
additional party in any proceeding for such purposes. Nothing in this Agreement
and no action of the Agent or the Lenders pursuant to the Loan Documents shall
be deemed to constitute the Agent and the Lenders to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
control of any Borrower. In connection with all aspects of each transaction
contemplated by any Loan Document, the Borrowers acknowledge and agree that
(a)(i) this credit facility and any related arranging or other services by the
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between the Borrowers and such Person; (ii) the
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) the Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of the Agent, the Lenders, their Affiliates and any arranger
is and has been acting solely as a principal in connection with this credit
facility, is not the financial advisor, agent or fiduciary for the Borrowers,
any of their Affiliates or any other Person, and has no obligation with respect
to the transactions contemplated by the Loan Documents except as expressly set
forth therein; and (c) the Agent, the Lenders, their Affiliates and any arranger
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrowers and their Affiliates, and have no obligation
to disclose any of such interests to the Borrowers or their Affiliates. To the
fullest extent permitted by Applicable Law, each Borrower hereby waives and
releases any claims that it may have against the Agent, the Lenders, their
Affiliates and any arranger with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by a Loan Document.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 94



--------------------------------------------------------------------------------

14.12. Confidentiality. During the term of this Agreement and for 12 months
thereafter, the Agent and the Lenders agree to take reasonable precautions to
maintain the confidentiality of any information that the Borrowers deliver to
the Agent and the Lenders and identify as confidential at the time of delivery,
except that the Agent and any Lender may disclose such information (a) to their
respective officers, directors, employees, Affiliates, and agents, including
legal counsel, auditors, and other professional advisors, (b) to any party to
the Loan Documents from time to time, (c) pursuant to the order of any court or
administrative agency, (d) upon the request of any Governmental Authority
exercising regulatory authority over the Agent or such Lender, (e) which ceases
to be confidential, other than by an act or omission of the Agent or any Lender,
or which becomes available to the Agent or any Lender on a nonconfidential
basis, (f) to the extent reasonably required in connection with any litigation
relating to any Loan Documents or transactions contemplated thereby, or
otherwise as required by Applicable Law, (g) to the extent reasonably required
for the exercise of any rights or remedies under the Loan Documents, (h) to any
actual or proposed party to a Bank Product or to any Transferee, as long as such
Person agrees to be bound by the provisions of this Section, (i) to the National
Association of Insurance Commissioners or any similar organization, or to any
nationally recognized rating agency that requires access to information about a
Lender’s portfolio in connection with ratings issued with respect to such
Lender, (j) to any investor or potential investor in an Approved Fund that is a
Lender or Transferee, but solely for use by such investor to evaluate an
investment in such Approved Fund, or to any manager, servicer, or other Person
in connection with its administration of any such Approved Fund, or (k) with the
consent of the Borrowers.

14.13. Original Loan Documents. On the Closing Date, Borrower hereby
acknowledges, ratifies and confirms the Original Loan Documents as being legal,
valid and binding, and hereby represents and warrants to, and covenants with,
the Agent that there are no claims or offsets against, or defenses or
counterclaims to or against the rights of the Agent or the Lenders under or in
connection with the Original Loan Documents, the Original Loan and Security
Agreement or this Agreement. Without limiting the foregoing, in consideration of
the Agent and the Lenders entering into this Agreement, Borrower hereby waives
any and all such claims, offsets, defenses, or counterclaims, whether known or
unknown, arising prior to the date hereof and relating to the Original Loan
Documents, the Original Loan and Security Agreement or this Agreement.

14.14. Continuation, Amendment and Restatement. This Agreement shall constitute
an amendment and restatement of the Original Loan and Security Agreement. On the
Closing Date, the Original Obligations shall be deemed to be renewed and
continued, and not extinguished, and thereupon and thereafter shall constitute
and be included in the Obligations under this Agreement (it being understood and
agreed that nothing herein or in any other Loan Document constitutes a novation
of the Original Obligations). On the Closing Date, the Liens granted to the
Agent pursuant to the Original Security Documents, to the extent such Original
Security Documents are amended and restated in connection with this Agreement,
shall be renewed and continued as provided by the Security Documents, and in any
event, whether or not so amended and restated, shall continue in full force and
effect as security for all Obligations. On and after the Closing Date, all
references to the Original Loan and Security Agreement contained in any Original
Loan Document, to the extent any such Original Loan Document is not amended and
restated in connection with this Agreement, shall be deemed to mean the Original
Loan and Security Agreement as amended and restated by this Agreement.

14.15. Certifications Regarding Indebtedness Agreements. The Borrowers certify
to the Agent and the Lenders that neither the execution or performance of the
Loan Documents nor the incurrence of any Obligations by the Borrowers
(including, in the case of any increase in the aggregate Revolving Commitments
pursuant to Section 2.1.7, the Loan Documents and the Obligations after giving
effect to any such increase as of the applicable Increase Effective Date)
violates the Senior Notes Indentures, the Convertible Senior Subordinated Notes
Indentures, the Convertible Subordinated Notes Indenture or any

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 95



--------------------------------------------------------------------------------

agreement, document, or instrument related thereto, respectively. The Borrowers
further certify that (a) the Revolving Commitments and the Obligations
constitute (including, in the case of any increase in the aggregate Revolving
Commitments pursuant to Section 2.1.7, the Obligations after giving effect to
any such increase as of the applicable Increase Effective Date) “Permitted Bank
Debt” under the Indentures, (b) the Revolving Commitments and the Obligations
are hereby designated as and shall constitute “Designated Senior Debt” under the
Convertible Senior Subordinated Notes Indentures and the Convertible
Subordinated Notes Indenture, and (c) the Agent is a “Representative” as defined
by each of the Convertible Senior Subordinated Notes Indentures and the
Convertible Subordinated Notes Indenture, respectively. The Agent may condition
Borrowings, Letters of Credit, and other credit accommodations under the Loan
Documents from time to time upon the Agent’s receipt of evidence that the
Revolving Commitments and Obligations continue to constitute “Permitted Bank
Debt” under the Indentures at such time and are permitted thereunder.

14.16. Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
PROVIDED THAT IN THE EVENT ANY COURT DETERMINES THAT NEW YORK LAW DOES NOT
GOVERN THE LAWS OF THE STATE OF TEXAS SHALL GOVERN, IN ANY SUCH CASE WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL
LAWS RELATING TO NATIONAL BANKS). EACH PARTY TO THIS AGREEMENT AGREES THAT IT
WILL NOT OBJECT TO OR OTHERWISE OPPOSE THE APPLICATION OF THE LAWS OF THE STATE
OF NEW YORK AS PROVIDED BY THIS SECTION 14.16.

14.17. Consent to Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
DALLAS, TEXAS, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY SUCH BORROWER
SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS, AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE, OR INCONVENIENT FORUM. Nothing herein shall
limit the right of the Agent or any Lender to bring proceedings against any
Obligor in any other court. Nothing in this Agreement shall be deemed to
preclude enforcement by the Agent of any judgment or order obtained in any forum
or jurisdiction.

14.18. Waivers by the Borrowers. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH THE AGENT AND
EACH LENDER HEREBY ALSO WAIVES) IN ANY PROCEEDING, CLAIM OR COUNTERCLAIM OF ANY
KIND RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, OBLIGATIONS, OR COLLATERAL,
(B) PRESENTMENT, DEMAND, PROTEST, NOTICE OF PRESENTMENT, DEFAULT, NON-PAYMENT,
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL OF ANY
COMMERCIAL PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL
PAPER, AND GUARANTIES AT ANY TIME HELD BY THE AGENT ON WHICH A BORROWER MAY IN
ANY WAY BE LIABLE, AND HEREBY RATIFIES ANYTHING THE AGENT MAY DO IN THIS REGARD,
(C) NOTICE PRIOR TO TAKING POSSESSION OR CONTROL OF ANY COLLATERAL, (D) ANY BOND
OR SECURITY THAT MIGHT BE REQUIRED BY A COURT PRIOR TO ALLOWING THE AGENT TO
EXERCISE ANY RIGHTS OR REMEDIES, (E) THE BENEFIT OF ALL VALUATION, APPRAISEMENT
AND EXEMPTION LAWS, (F) ANY CLAIM AGAINST THE AGENT OR ANY LENDER, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT,

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 96



--------------------------------------------------------------------------------

CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) IN ANY WAY RELATING TO ANY ENFORCEMENT ACTION, OBLIGATIONS, LOAN
DOCUMENTS, OR TRANSACTIONS RELATING THERETO, AND (G) NOTICE OF ACCEPTANCE
HEREOF. EACH BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A MATERIAL
INDUCEMENT TO THE AGENT AND THE LENDERS ENTERING INTO THIS AGREEMENT AND THAT
THE AGENT AND THE LENDERS ARE RELYING UPON THE FOREGOING IN THEIR DEALINGS WITH
THE BORROWERS. EACH BORROWER HAS REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL
COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL AND OTHER RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

14.19. Additional Borrowers. Addition of any Person as a Borrower party to this
Agreement is subject to approval by the Agent and the Lenders, and may be
conditioned upon such requirements as they may determine in their discretion.
The Agent and the Lenders have no obligation to approve any Person for addition
as a Borrower party to this Agreement.

14.20. Patriot Act Notice. The Agent and the Lenders hereby notify the Borrowers
that pursuant to the requirements of the Patriot Act, the Agent and the Lenders
are required to obtain, verify, and record information that identifies each
Borrower, including its legal name, address, tax ID number, and other
information that will allow the Agent and the Lenders to identify each Borrower
in accordance with the Patriot Act. The Agent and the Lenders will also require
information regarding each personal guarantor, if any, and may require
information regarding the Borrowers’ management and owners, such as legal name,
address, social security number, and date of birth.

14.21. No Oral Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Remainder of page intentionally left blank; signatures begin on following page

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWER:

 

AMKOR TECHNOLOGY, INC.

By:   /s/ Joanne Solomon

Name: Joanne Solomon

Title:   Executive Vice President and Chief

            Financial Officer

Address for notices to all Borrowers:

c/o Amkor Technology, Inc.

1900 South Price Road

Chandler, Arizona 85286

Attention: Treasurer

Telecopy: (480) 821-6674

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Signature Page



--------------------------------------------------------------------------------

AGENT:

 

BANK OF AMERICA, N.A.

By:   /s/ Laura Wieland  

Laura Wieland

Vice President

Address for notices:

Bank of America, N.A.

901 Main Street, 11th Floor

TX1-492-11-23

Dallas, Texas 75202

Attention: Loan Administration

Telecopy: (214) 209-4766

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Signature Page



--------------------------------------------------------------------------------

LENDERS:

 

BANK OF AMERICA, N.A.

By:   /s/ Laura Wieland  

Laura Wieland

Vice President

Address for notices:

Bank of America, N.A.

901 Main Street, 11th Floor

TX1-492-11-23

Dallas, Texas 75202

Attention: Loan Administration

Telecopy: (214) 209-4766

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:   /s/ David Klages

Name:

Title:

 

David Klages

Vice President

Address for notices:

Wells Fargo Bank, N.A.

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attention: Portfolio Manager—Amkor

Telecopy: (866) 615-7803

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS By:   /s/ Courtney E. Meehan

Name:

Title:

 

Courtney E. Meehan

Vice President

By:   /s/ Evelyn Thierry

Name:

Title:

 

Evelyn Thierry

Director

Address for notices:

Santosh Vishwanath

Deutsche Bank Trust Company Americas

5022 Gate Parkway, Suite 200

Jacksonville, Florida 32256

Telecopy: (866) 240-3622

With a copy to:

Courtney E. Meehan

Deutsche Bank Trust Company Americas

60 Wall Street

New York City, New York 10005

Telecopy: (866) 240-3622

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

to

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Form of Revolving Note

 

 

EXHIBIT A, Cover Page



--------------------------------------------------------------------------------

REVOLVING NOTE

 

$                                                   ,20         

EACH OF THE UNDERSIGNED (each a “Borrower” and collectively the “Borrowers”),
for value received hereby promises to pay to the order of                 , a
                 (the “Payee”), the principal amount of                  ($
                ) or such lesser amount as may from time to time be advanced and
remain unpaid and outstanding hereunder, together with accrued interest as
provided hereinbelow.

This promissory note (“Revolving Note”) is executed and delivered by the
Borrowers pursuant to that certain Second Amended and Restated Loan and Security
Agreement, dated as of June 28, 2012 (as such agreement may be amended,
restated, or otherwise modified from time to time, the “Loan and Security
Agreement”), among Amkor Technology, Inc. and its Subsidiaries from time to time
party thereto, each of the lending institutions from time to time party thereto,
and Bank of America, N.A., in its capacity as administrative agent for the
Lenders, and is a “Revolving Note” as defined therein. All terms defined in the
Loan and Security Agreement, wherever used herein unless otherwise defined
herein, shall have the same meanings herein as are prescribed by the Loan and
Security Agreement.

All Revolving Loans from time to time requested by any Borrower, and from time
to time made and outstanding hereunder, are subject in all respects to the terms
and provisions of the Loan and Security Agreement. Reference hereby is made to
the Loan and Security Agreement for a statement of the obligations of the
Borrowers and the rights of the Payee and in relation hereto, provided that
nothing shall impair the absolute and unconditional obligation of the Borrowers
to pay the outstanding principal and unpaid accrued interest on this Revolving
Note when due.

The unpaid principal from day to day outstanding under this Revolving Note shall
bear interest at the applicable rate prescribed for the Revolving Loans as
provided by the Loan and Security Agreement. The Agent’s and the Payee’s books
and records shall be prima facie evidence of Revolving Loans, interest accruals,
and payments hereunder, absent manifest error.

Each of the Borrowers unconditionally promises to pay all principal of and
accrued interest on the Revolving Loans from time to time outstanding under this
Revolving Note as prescribed by the Loan and Security Agreement. Notwithstanding
the foregoing, this Revolving Note shall automatically mature and become due and
payable in full on the Termination Date.

All rights and remedies of the Payee, and of the Agent for the benefit of the
Payee, with respect to the Revolving Loans evidenced by this Revolving Note
(including, without limitation, the right upon the occurrence of an Event of
Default to accelerate the entire unpaid principal balance and unpaid accrued
interest hereunder to be immediately due and payable) as provided by the Loan
and Security Agreement are incorporated herein by reference. All obligations and
indebtedness from time to time evidenced by this Revolving Note are secured by
the Agent’s Liens as provided by the Loan and Security Agreement and the other
Loan Documents.

No delay or omission by the Agent or the Payee in exercising any power, right,
or remedy hereunder or under any of the other Loan Documents shall operate as a
waiver or impair any such powers, rights, or remedies. Except as specifically
provided in the Loan and Security Agreement, each of the Borrowers and each
other party ever liable hereunder severally hereby expressly waives presentment,
demand, notice of intention to accelerate, notice of acceleration, protest,
notice of protest, and any other notice of any kind, and agrees that their joint
and several liability hereunder shall not be affected by any renewals,
extensions, or modifications, from time to time, of the time or manner of
payment hereof, or by any release or modification of any Collateral or other
Person liable for the Obligations.

 

EXHIBIT A TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 1



--------------------------------------------------------------------------------

In no event shall interest, charges, or other amounts that are contracted for,
charged, or received by the Agent and the Lenders pursuant to this Revolving
Note and that are deemed interest under Applicable Law (“interest”) exceed the
highest rate permissible under Applicable Law (“maximum rate”). If, in any
month, any interest rate, absent the foregoing limitation, would have exceeded
the maximum rate, then the interest rate for that month shall be the maximum
rate and, if in a future month, that interest rate would otherwise be less than
the maximum rate, then the rate shall remain at the maximum rate until the
amount of interest actually paid equals the amount of interest which would have
accrued if it had not been limited by the maximum rate. If, upon Full Payment of
the Obligations, the total amount of interest actually paid under this Revolving
Note is less than the total amount of interest that would, but for the
limitation in this paragraph, have accrued under this Revolving Note, then the
Borrowers shall, to the extent permitted by Applicable Law, pay to the Agent,
for the account of the Lenders, (a) the lesser of (i) the amount of interest
that would have been charged if the maximum rate had been in effect at all times
or (ii) the amount of interest that would have accrued had the interest rate
otherwise set forth in the Loan Agreement been in effect, minus (b) the amount
of interest actually paid under this Revolving Note. If a court of competent
jurisdiction determines that the Agent or any Lender has received interest in
excess of the maximum amount allowed under Applicable Law, such excess shall be
deemed received on account of, and shall automatically be applied to reduce, the
Obligations other than interest (regardless of any erroneous application thereof
by the Agent or any Lender), and upon Full Payment of the Obligations, any
balance shall be refunded to the Borrowers. In determining whether any excess
interest has been charged or received by the Agent or any Lender, all interest
at any time charged or received from the Borrowers in connection with this
Revolving Note shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated, and spread in equal parts throughout the full term of the
Obligations.

This Revolving Note may not be amended, restated, or otherwise modified except
in writing in the manner prescribed by the Loan and Security Agreement.

THIS REVOLVING NOTE, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, PROVIDED THAT IN THE EVENT THAT ANY COURT DETERMINES
THAT NEW YORK LAW DOES NOT GOVERN, THE LAWS OF THE STATE OF TEXAS SHALL GOVERN,
IN ANY SUCH CASE, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

This Revolving Note shall be binding upon the Borrowers and the Borrowers’
successors and assigns.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank]

 

EXHIBIT A TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 2



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

BORROWERS: AMKOR TECHNOLOGY, INC. By:    

 

  Name:                                                                       
               Title:                            
                                                         

 

EXHIBIT A TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 3



--------------------------------------------------------------------------------

EXHIBIT B

to

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Form of Notice of Borrowing

EXHIBIT B, Cover Page



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Date:                    , 20        

 

To: Bank of America, N.A., as administrative agent under that certain Second
Amended and Restated Loan and Security Agreement, dated as of June 28, 2012 (as
amended, restated, or otherwise modified from time to time, the “Loan and
Security Agreement”), among Amkor Technology, Inc., and its Subsidiaries from
time to time party thereto, the Lenders party thereto, and Bank of America,
N.A., as the Agent

Ladies and Gentlemen:

Reference is made to the above described Loan and Security Agreement. Terms
defined in the Loan and Security Agreement, wherever used herein unless
otherwise defined herein, shall have the same meanings herein as are prescribed
by the Loan and Security Agreement. The undersigned Borrower hereby irrevocably
notifies you of the Borrowing specified below:

 

  1. The Business Day of the proposed Borrowing is                     ,
        .

 

  2. The aggregate amount of the proposed Borrowing is $            .

 

  3. The Borrowing is to be comprised of a [Base Rate Revolving Loan] [LIBOR
Revolving Loan] in the amount of $            .

 

  4. The duration of the Interest Period for the LIBOR Revolving Loan, if any,
included in the Borrowing shall be              months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

  (a) As of the date of this Notice of Borrowing, no Default or Event of Default
exists or will result from the proposed Borrowing requested herein;

 

  (b) The representations and warranties of the Borrowers contained in the Loan
Documents are true and correct on the date hereof and upon giving effect to the
Borrowing requested herein, except for representations and warranties that
expressly relate to an earlier date; and

 

  (c) The proposed Borrowing will not cause the aggregate principal amount of
all outstanding Revolving Loans to exceed the Borrowing Base.

This Notice of Borrowing is issued pursuant to and is subject to the Loan and
Security Agreement.

 

EXHIBIT B TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 1



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

BORROWER: AMKOR TECHNOLOGY, INC. By:    

 

  Name:   Title:

 

EXHIBIT B TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 2



--------------------------------------------------------------------------------

EXHIBIT C

to

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Form of Notice of Conversion/Continuation

EXHIBIT C, Cover Page



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Date:                         ,             

 

To: Bank of America, N.A., as agent under that certain Second Amended and
Restated Loan and Security Agreement, dated as of June 28, 2012 (as amended,
restated, or otherwise modified from time to time, the “Loan and Security
Agreement”), among Amkor Technology, Inc., and its Subsidiaries from time to
time party thereto, the lending institutions party thereto, and Bank of America,
N.A., as administrative agent for such lending institutions

Ladies and Gentlemen:

Reference is made to the above described Loan and Security Agreement. Terms
defined in the Loan and Security Agreement, wherever used herein unless
otherwise defined herein, shall have the same meanings herein as are prescribed
by the Loan and Security Agreement. The undersigned Borrower hereby irrevocably
notifies you of the [conversion] [continuation] of Revolving Loans as specified
below:

 

  1. The conversion/continuation date is                 ,         .

 

  2. The aggregate amount of the Revolving Loans to be [converted] [continued]
is $            .

 

  3. The Revolving Loans are to be [converted into] [continued as] [Base Rate]
[LIBOR] Revolving Loans.

 

  4. The duration of the Interest Period for the LIBOR Revolving Loans, if any,
included in the [conversion] [continuation] shall be              months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed [conversion] [continuation] date,
before and after giving effect to the [conversion] [continuation] requested
hereby:

 

  (a) As of the date of this Notice of Conversion/Continuation, no Default or
Event of Default exists or will result from the proposed [conversion]
[continuation] requested herein; and

 

  (b) The representations and warranties of the Borrowers contained in the Loan
Documents are true and correct on the date hereof and upon giving effect to the
[conversion] [continuation] requested herein, except for representations and
warranties that expressly relate to an earlier date; and

 

  (c) The proposed [conversion] [continuation] will not cause the aggregate
principal amount of all outstanding Revolving Loans to exceed the Borrowing
Base.

This Notice of Conversion/Continuation is issued pursuant to and is subject to
the Loan and Security Agreement.

[Remainder of page intentionally left blank]

 

EXHIBIT C TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page - 1



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

BORROWER: AMKOR TECHNOLOGY, INC. By:    

 

  Name:   Title:

 

EXHIBIT C TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page - 2



--------------------------------------------------------------------------------

EXHIBIT D

to

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Form of Compliance Certificate

EXHIBIT D, Cover Page



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

The undersigned, duly appointed and acting                  of Amkor Technology,
Inc., being duly authorized, hereby delivers this Compliance Certificate to the
Agent, pursuant to Section 10.1.2(c) of that certain Second Amended and Restated
Loan and Security Agreement, dated as of June 28, 2012 (as such Loan and
Security Agreement may be amended, restated, or otherwise modified from time to
time, the “Loan and Security Agreement”), among Amkor Technology, Inc., its
Subsidiaries from time to time party thereto, each of the lending institutions
party thereto, and Bank of America, N.A., in its capacity as administrative
agent. Terms defined in the Loan and Security Agreement, wherever used herein,
shall have the same meanings as are prescribed by the Loan and Security
Agreement.

 

  1. The Borrowers hereby deliver to the Agent [check as applicable]:

 

  [    ] the Fiscal Year end financial statements on both a consolidated basis
for Amkor and its Subsidiaries and on a consolidating basis for the Borrowers
with respect to balance sheets and statement of income, and the certificates of
such accountants required by Section 10.1.2(a) each dated as of
                ,         ; or

 

  [    ] the unaudited Fiscal Quarter end financial statements, on a
consolidated basis for Amkor and its Subsidiaries and consolidating basis for
the Borrowers with respect to balance sheets and statement of income, required
by Section 10.1.2(b), dated as of                 ,         .

Such financial statements fairly present the financial position and results of
operations of Amkor and its Subsidiaries for such [Fiscal Quarter] [Fiscal Year]
[, subject only to changes from audit and year-end adjustments] and have been
prepared in accordance with GAAP (as applicable) applied consistently throughout
the periods reflected therein.

2. The undersigned represents and warrants to the Agent and the Lenders that,
except as may have been previously or concurrently disclosed to the Agent and
the Lenders in writing by the Borrowers, the representations and warranties
contained in Article 9 of the Loan and Security Agreement and the other Loan
Documents are true and correct on and as of the date of this Compliance
Certificate as if made on and as of the date hereof (except to the extent that
such representations and warranties are expressly by their terms made only as of
the Closing Date or another specified date).

3. The undersigned represents and warrants to the Agent and the Lenders that as
of the date of this Compliance Certificate, except as previously or concurrently
disclosed to the Agent and the Lenders in writing by the Borrowers, the
Borrowers are in compliance in all material respects with all of their
respective covenants and agreements in the Loan and Security Agreement and the
other Loan Documents.

4. The undersigned hereby states that, to the best of his or her knowledge and
based upon an examination sufficient to enable an informed statement [check as
applicable]:

 

  [_] No Default or Event of Default exists as of the date hereof or existed
during the period covered by the financial statements referenced in paragraph 1
of this Compliance Certificate.

 

  [_] One or more Defaults or Events of Default exist as of the date hereof or
existed during the period covered by the financial statements referenced in
paragraph 1 of this Compliance Certificate. Included within Exhibit A attached
hereto is a written description specifying each such Default or Event of
Default, its nature, when it occurred, whether it is continuing as of the date
hereof and the steps being taken by the Borrowers with respect thereto. Except
as so specified, no Default or Event of Default exists as of the date hereof.

 

EXHIBIT D TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 1



--------------------------------------------------------------------------------

Date of execution of this Compliance Certificate:                     ,
        .

 

AMKOR TECHNOLOGY, INC., in its capacity as the Borrower Agent By:    

 

  Name:   Title:

 

EXHIBIT D TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 2



--------------------------------------------------------------------------------

EXHIBIT A

to

COMPLIANCE CERTIFICATE

dated

                    , 20        

The following is attached to and made a part of the above referenced Compliance
Certificate.

[specify Defaults or Events of Default]

EXHIBIT D – Cover Page

LOAN AND SECURITY AGREEMENT – Page 3



--------------------------------------------------------------------------------

EXHIBIT E

to

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Form of Assignment and Acceptance

EXHIBIT E – Cover Page



--------------------------------------------------------------------------------

ASSIGNMENT AND ACCEPTANCE

This ASSIGNMENT AND ACCEPTANCE (“Assignment”) dated as of                 ,
20         is entered into between                      (the “Assignor”) and
                (the “Assignee”).

RECITALS:

A. The Assignor is party to that certain Second Amended and Restated Loan and
Security Agreement, dated as of June 28, 2012 (as such agreement may be amended,
restated, or otherwise modified, the “Loan and Security Agreement”), among Amkor
Technology, Inc. and its Subsidiaries from time to time party thereto, each of
the lending institutions party thereto (including the Assignor), and Bank of
America, N.A., as administrative agent for such lending institutions. Terms
defined in the Loan and Security Agreement, wherever used herein unless
otherwise defined herein, shall have the same meanings herein as are prescribed
by the Loan and Security Agreement.

B. As provided under the Loan and Security Agreement, the Assignor has committed
to make Revolving Loans to the Borrowers in an aggregate amount not to exceed
$                ;

C. As of [                , 20            ], the Assignor has made Revolving
Loans in the aggregate principal amount of $                 to the Borrowers.

D. [The Assignor has acquired a participation in its Pro Rata share of the face
amount of the Letters of Credit in an aggregate principal amount of
$                 (the “LC Obligations”)] [There is no Letter of Credit
outstanding under the Loan and Security Agreement].

E. The Assignor wishes to assign to the Assignee [part of] [all of] the rights
and obligations of the Assignor under the Loan and Security Agreement in respect
of its Revolving Commitment, together with a corresponding Pro Rata share of its
outstanding Revolving Loans [and LC Obligations] on the terms and subject to the
conditions set forth herein, and the Assignee wishes to accept assignment of
such rights and to assume such obligations from the Assignor on such terms and
subject to such conditions.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

AGREEMENT:

SECTION 1. ASSIGNMENT AND ACCEPTANCE.

1.1. Subject to the terms and conditions of this Assignment, (i) the Assignor
hereby sells, transfers, and assigns to the Assignee, and (ii) the Assignee
hereby purchases, assumes, and undertakes from the Assignor, without recourse
and without representation or warranty (except as expressly provided in this
Assignment) (A) $                 of the Assignor’s Revolving Commitment,
together with a Pro Rata portion of the Assignor’s Revolving Loans [and LC
Obligations] and (B) all related rights, benefits, obligations, liabilities, and
indemnities of the Assignor under and in connection with the Loan and Security
Agreement and the other Loan Documents.

 

EXHIBIT E TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 1



--------------------------------------------------------------------------------

1.2. As of the Effective Date (as defined in Section 5 hereof), the Assignee
shall be a party to the Loan and Security Agreement and succeed to all of the
rights and be obligated to perform all of the obligations of a Lender under the
Loan and Security Agreement, including the requirements concerning
confidentiality and the payment of indemnification. The Assignee agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan and Security Agreement and the other Loan Documents are
required to be performed by it as a Lender. It is the intent of the parties
hereto that the Revolving Commitment of the Assignor shall, as of the Effective
Date, be reduced by an amount equal to the assigned amount and the Assignor
shall relinquish its rights and be released from its obligations under the Loan
and Security Agreement to the extent such obligations have been assumed by the
Assignee; provided, however, the Assignor shall not relinquish its rights under
Section 14.2 of the Loan and Security Agreement to the extent such rights relate
to the time prior to the Effective Date (as defined below).

1.3. After giving effect to the assignment and assumption set forth herein and
all other assignments and assumptions to occur concurrently with this assignment
and assumption, on the Effective Date the Assignee’s Revolving Commitment will
be $            .

1.4. After giving effect to the assignment and assumption set forth herein and
all other assignments and assumptions to occur concurrently with this assignment
and assumption, on the Effective Date the Assignor’s Revolving Commitment will
be $            .

SECTION 2. PAYMENTS.

2.1. As consideration for the sale, assignment, and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to the Assignee’s Pro Rata share
of the principal amount of all Revolving Loans outstanding on the Effective
Date.

2.2. The Assignor further agrees to pay to the Agent a processing fee in the
amount specified in Section 13.3.2 of the Loan and Security Agreement.

SECTION 3. REALLOCATION OF PAYMENTS.

3.1. Any interest, fees, and other payments accrued as of the Effective Date
with respect to the [Revolving Commitment and the Revolving Loans] [Revolving
Commitment, the Revolving Loans, and the LC Obligations] shall be for the
account of the Assignor. Any interest, fees, and other payments accrued from and
after the Effective Date with respect to the [Revolving Commitment and the
Revolving Loans] [Revolving Commitment, Revolving Loans, and the LC Obligations]
shall be for the account of the Assignee. Each of the Assignor and the Assignee
agrees that it will hold in trust for the other party any interest, fees, and
other amounts which it may receive to which the other party is entitled pursuant
to the preceding sentence and will pay to the other party any such amounts which
it may receive promptly upon receipt thereof.

SECTION 4. INDEPENDENT CREDIT DECISION.

4.1. The Assignee hereby (a) acknowledges that it has received a copy of the
complete, executed Loan and Security Agreement, together with copies of the most
recent financial statements of the Borrowers, and such other documents and
information as the Assignee has deemed appropriate to make its own credit and
legal analysis and decision to enter into this Assignment and (b) agrees that it
will, independently and without reliance upon the Assignor, the Agent, or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit and legal analysis and
decisions in taking or not taking action under the Loan and Security Agreement.

 

EXHIBIT E TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 2



--------------------------------------------------------------------------------

SECTION 5. EFFECTIVE DATE; NOTICES.

5.1. As between the Assignor and the Assignee, the effective date for this
Assignment shall be                     , 20         (the “Effective Date”);
provided that the following conditions precedent have been satisfied on or
before the Effective Date:

5.1.1. this Assignment shall be executed and delivered by the Assignor and the
Assignee;

5.1.2. the consent of the Agent and the Borrower Agent (if applicable) required
for an effective assignment of the [Revolving Commitment and the Revolving
Loans] [Revolving Commitment, Revolving Loans, and the LC Obligations] by the
Assignor to the Assignee shall have been duly obtained and shall be in full
force and effect as of the Effective Date;

5.1.3. the Assignee shall pay to the Assignor all amounts due to the Assignor
under this Assignment;

5.1.4. the Assignee shall have complied with Section 5.10 of the Loan and
Security Agreement (if applicable);

5.1.5. the processing fee referred to in paragraph 2(b) hereof and in
Section 13.3.2 of the Loan and Security Agreement shall have been paid to the
Agent; and

5.1.6. promptly following the execution of this Assignment, the Assignor shall
deliver to the Borrower Agent and the Agent for acknowledgment by the Agent, a
Notice of Assignment in the form attached as Exhibit F to the Loan and Security
Agreement.

SECTION 6. AGENT.

6.1. The Assignee hereby appoints and authorizes the Agent to take such action
as Agent on its behalf and to exercise such powers under the Loan and Security
Agreement as are delegated to the Agent by the Lenders pursuant to the terms of
the Loan and Security Agreement

6.2. The Assignee shall assume no duties or obligations held by the Agent in its
capacity as Agent under the Loan and Security Agreement unless the Assignee
becomes a successor Agent pursuant to Section 12.8.1 of the Loan and Security
Agreement.

SECTION 7. WITHHOLDING TAX.

7.1. The Assignee hereby (a) represents and warrants to the Assignor, the Agent,
and the Borrowers that under applicable law and treaties no tax will be required
to be withheld by the Borrowers with respect to any payments to be made to the
Assignee hereunder, (b) agrees to furnish (if the Assignee is organized under
the laws of any jurisdiction other than those of the United States or any state
thereof) to the Agent and the Borrowers prior to the time that the Agent or the
Borrowers are required to make any payment of principal, interest, or fees to
the Assignee under the Loan and Security Agreement, duplicate executed originals
of each of the forms required to be delivered by the Assignee pursuant to
Section 5.10 of the Loan and Security Agreement.

SECTION 8. REPRESENTATIONS AND WARRANTIES.

8.1. The Assignor hereby represents and warrants that: (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any Lien or other

 

EXHIBIT E TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 3



--------------------------------------------------------------------------------

adverse claim; (ii) it is duly organized and existing and it has the full power
and authority to take, and has taken, all action necessary to execute and
deliver this Assignment and any other documents required or permitted to be
executed or delivered by it in connection with this Assignment and in
fulfillment of its obligations hereunder; (iii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery, and performance of this
Assignment, and apart from any agreements or undertakings or filings required by
the Loan and Security Agreement, no further action by, or notice to, or filing
with, any Person is required of it for such execution, delivery, or performance;
and (iv) this Assignment has been duly executed and delivered by it and
constitutes the legal, valid, and binding obligation of the Assignor,
enforceable against the Assignor in accordance with the terms hereof, subject,
as to enforcement, to bankruptcy, insolvency, moratorium, reorganization, and
other laws of general application relating to or affecting creditors’ rights and
to general equitable principles.

8.2. The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties, or representations
made in or in connection with the Loan and Security Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency, or value of the
Loan and Security Agreement or any other instrument or document furnished
pursuant thereto. The Assignor makes no representation or warranty in connection
with, and assumes no responsibility with respect to, the solvency, financial
condition, or statements of the Borrowers or any other Obligor, or the
performance or observance by the Borrowers or any other Obligor, or of its
respective obligations under the Loan and Security Agreement or any other
instrument or document furnished in connection therewith.

8.3. The Assignee hereby represents and warrants that: (i) it is duly organized
and existing and has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and any other documents
required or permitted to be executed or delivered by it in connection with this
Assignment, and in fulfillment of its obligations hereunder; (ii) no notices to,
or consents, authorizations, or approvals of, any Person are required (other
than any already given or obtained) for its due execution, delivery, and
performance of this Assignment, and apart from any agreements or undertakings or
filings required by the Loan and Security Agreement, no further action by, or
notice to, or filing with, any Person is required of the Assignee for such
execution, delivery or performance; (iii) this Assignment has been duly executed
and delivered by it and constitutes the legal, valid, and binding obligation of
the Assignee, enforceable against the Assignee in accordance with the terms
hereof, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization, and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles; and (iv) it is an
Eligible Assignee.

SECTION 9. FURTHER ASSURANCES.

9.1. The Assignor and the Assignee each hereby agrees to execute and deliver
such other instruments, and take such other action, as either party may
reasonably request from the other in connection with the transactions
contemplated by this Assignment, including the delivery of any notices or other
documents or instruments to the Borrowers or the Agent, which may be required in
connection with the assignment and assumption contemplated hereby.

SECTION 10. MISCELLANEOUS.

10.1. Any amendment or waiver of any provision of this Assignment shall be in
writing and signed by the parties hereto. No failure or delay by either party
hereto in exercising any right, power, or privilege hereunder shall operate as a
waiver thereof, and any waiver of any breach of the provisions of this
Assignment shall be without prejudice to any rights with respect to any other or
further breach thereof.

 

EXHIBIT E TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 4



--------------------------------------------------------------------------------

10.2. All payments made hereunder shall be made without any set-off or
counterclaim.

10.3. The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution, and
performance of this Assignment.

10.4. This Assignment may be executed in any number of counterparts and all of
such counterparts, including a telecopy of any such counterpart, taken together
shall be deemed to constitute one and the same instrument.

10.5. THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, PROVIDED THAT IN THE EVENT THAT ANY COURT
DETERMINES THAT NEW YORK LAW DOES NOT GOVERN, THE LAWS OF THE STATE OF TEXAS
SHALL GOVERN, IN ANY SUCH CASE. The Assignor and the Assignee each irrevocably
submits to the non-exclusive jurisdiction of any State or Federal court sitting
in the State of Texas over any suit, action, or proceeding arising out of or
relating to this Assignment and irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such court. Each party
to this Assignment hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.

10.6. THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT, THE LOAN AND SECURITY AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).

[Remainder of this page intentionally left blank]

 

EXHIBIT E TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment to
be executed and delivered by their duly authorized officers as of the date first
above written.

 

THE ASSIGNOR: By:    

 

  Name:   Title: THE ASSIGNEE: By:    

 

  Name:   Title:

 

EXHIBIT E TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 6



--------------------------------------------------------------------------------

EXHIBIT F

to

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Form of Notice of Assignment

EXHIBIT F, Cover Page



--------------------------------------------------------------------------------

NOTICE OF ASSIGNMENT AND ACCEPTANCE

                        ,             

Bank of America, N.A.

901 Main Street, 22nd Floor

Dallas, Texas 75202

Attn: Loan Administration

 

Re: Bank of America, N.A., as administrative agent under that certain Second
Amended and Restated Loan and Security Agreement, dated as of June 28, 2012 (as
amended, restated, or otherwise modified from time to time, the “Loan and
Security Agreement”), among Amkor Technology, Inc., and its Subsidiaries from
time to time party thereto, the lending institutions party thereto, and Bank of
America, N.A., as administrative agent for such lending institutions.

Ladies and Gentlemen:

Reference is made to the above described Loan and Security Agreement. Terms
defined in the Loan and Security Agreement, wherever used herein unless
otherwise defined herein, shall have the same meanings herein as are prescribed
by the Loan and Security Agreement.

1. We hereby give you notice of, and request your consent to, the assignment by
                    (the “Assignor”) to              (the “Assignee”) of [all]
[a portion] of the Assignor’s rights, titles, and interests in and to the Loan
and Security Agreement (including the Assignor’s rights, titles, and interests
in and to the Revolving Commitment of the Assignor, all outstanding Revolving
Loans made by the Assignor, and the Assignor’s participation in the Letters of
Credit pursuant to the terms of the Assignment and Acceptance attached hereto
(the “Assignment”).

2. The Assignor understands and agrees that the Assignor’s Revolving Commitment,
after giving effect to the Assignment (and any other assignments to occur on the
date hereof) is $            , the aggregate amount of its outstanding Revolving
Loans is $            , and its participation in the LC Obligations (as defined
in the Assignment) is $            .

3. The Assignee agrees that, upon receiving the consent of the Agent to such
assignment, the Assignee will be bound by the terms of the Loan and Security
Agreement as fully and to the same extent as if the Assignee were the Lender
originally holding such interest in the Loan and Security Agreement.

4. The Assignee understands and agrees that the Assignee’s Revolving Commitment
as of                 ,             is $            , the aggregate amount of
its Revolving Loans is $            , and its participation in the LC
Obligations is $            .

 

EXHIBIT F TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 1



--------------------------------------------------------------------------------

  5. The following administrative details apply to the Assignee:

 

  (A) Notice Address:

 

Assignee name:                                 
                                                          Address:   
                                                                       
                                                
                                                            
                                                                       
                Attention:       Telephone:    (___)                           
                                                  Telecopier:   
(___)                                                                          
   Telex (Answerback):                                 
                                                         

 

  (B) Payment Instructions:

 

Account No.:                                 
                                                          At:   
                                                                       
                Reference:                                 
                                                          Attention:   
                                                                       
               

6. The Agent is entitled to rely upon the representations, warranties, and
covenants of each of the Assignor and the Assignee contained in the Assignment
and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers, or agents as of the date first above mentioned.

 

Very truly yours, THE ASSIGNOR:                            
                                                                             
By:    

 

  Name:   Title: THE ASSIGNEE:                            
                                                                             
By:    

 

  Name:   Title:

 

EXHIBIT F TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO: BANK OF AMERICA, N.A.,as Agent
By:                                                                       
                     Name: Title: [If Necessary]

AMKOR TECHNOLOGY, INC.,

in its capacity as the Borrower Agent

By:                                                                       
                     Name: Title:

 

EXHIBIT F TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 3



--------------------------------------------------------------------------------

EXHIBIT G

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Original Letters of Credit

 

Type of Letter of Credit

   Number      Amount      Expiration     

Beneficiary

Standby Letter of Credit

     7420662       $ 147,544.00         5/15/2013       The Royal Bank of Canada

Standby Letter of Credit

     3096430       $ 127,652.00         9/25/2012       Salt River Project
Agricultural

 

EXHIBIT G - Page Solo



--------------------------------------------------------------------------------

SCHEDULE 1.1A

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Revolving Commitments of Lenders

 

Bank of America, N.A.

   $ 60,000,000   

Wells Fargo Bank, N.A.

   $ 52,500,000   

Deutsche Bank Trust Company Americas

   $ 37,500,000   

TOTAL:

   $ 150,000,000   

 

SCHEDULE 1.1A TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.1B

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Eligible Foreign Account Debtors

PART I

Advanced Micro Devices, Inc.

Altera Corporation

Analog Devices, Inc.

Atmel Trading Company Ltd

Avago Technologies

Broadcom Corporation

CoreOptics

Cyrium Technologies, Inc.

Fujitsu Microelectronics Limited

Gennum Corporation Parent

Infineon Technologies AG

Intel Corporation

Int’l Business Machines Corp.

LSI Corporation

Marvell Technology Group

Maxim Integrated Products

MediaTek Inc.

Microchip Technology Inc.

Microsemi Corp.

Morgan Solar Inc.

National Semiconductor Corporation

NEC Corporation

Nokia

NVIDIA Corporation Parent

ON Semiconductor

Peraso Technologies Parent

PMC-Sierra, Inc.

Quanta Computer, Inc.

Research In Motion Limited

Robert Bosch GmbH

Rogers Communications Inc.

Sierra Wireless, Inc.

Sony Corporation of America

STMicroelectronics Company

Taiwan Semi Manuf. Co. Ltd.

TDK Corp

Texas Instruments Incorporated

United Microelectronics Corporation

Xilinx, Inc.

Zarlink Semiconductor Inc.

 

SCHEDULE 1.1B TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 1



--------------------------------------------------------------------------------

PART II

Celestica Inc.

Fairchild Semiconductor Inc.

Global Foundries Inc.

Integrated Device Technology, Inc.

Intersil Corporation

Micron Technology, Inc.

Silicon Laboratories Inc.

Sony Ericsson Mobile Communications

VIA Technologies, Inc.

Vishay Intertechnology Inc.

 

SCHEDULE 1.1B TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 2



--------------------------------------------------------------------------------

SCHEDULE 1.1C

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Permitted Liens

None.

 

SCHEDULE 1.1C TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page Solo



--------------------------------------------------------------------------------

SCHEDULE 1.1D

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Owned Real Estate

 

¡ Lots 1 to 6, inclusive, and Parcels “A” and “B”, AMKOR RESEARCH AND
DEVELOPMENT PARK, according to the plat of record in the office of the County
Recorder of Maricopa County, Arizona, in Book 445 of Maps, page 27; and

 

¡ Easements appurtenant to the property as more fully set forth in Grant of
Reciprocal Easements and Declaration of Covenants Running with the Land recorded
January 14, 1997, as Document No. 97-0026031.

 

SCHEDULE 1.1D TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page Solo



--------------------------------------------------------------------------------

SCHEDULE 1.1E

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Germann Road Property

That portion of the Owned Real Estate consisting of approximately 17.92 acres of
real property located at Price Road and Germann Road in Chandler, Arizona on
which there are three (3) buildings and various site improvements.

 

SCHEDULE 1.1D TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page Solo



--------------------------------------------------------------------------------

SCHEDULE 8.5

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Deposit Accounts

Amkor Technology, Inc.

 

Bank

  

Account Number

  

Location

CitiBank NA    40568602   

111 Wall Street

New York, NY 10043

CitiBank NA    30449546   

111 Wall Street

New York, NY 10043

Citibank    158445409    Citigroup Center 2-3-14, Higashi-Shinagawa Tokyo
140-8639 Japan Bank of America NA    4426303206   

Customer Connection

Bank of America

Dallas, TX 75283

JPMorgan Chase Bank   

635971849

(Payroll account only)

  

Business Banking

1080 W. Chandler Blvd.

Chandler, AZ 85225

 

SCHEDULE 8.5 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page Solo



--------------------------------------------------------------------------------

SCHEDULE 8.6.1

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Business Locations

Amkor Technology, Inc.

Chief Executive Office

1900 S. Price Road, Chandler, Arizona 85286

Other places of Business

3945 Freedom Circle, Suite 800 & 890, Santa Clara, CA 95054

3 Corporate Park, Suite 230, Irvine, CA 92612

105 Central Street, suite 4300, Boston, MA 02180

3021 Cornwallis Road, Research Triangle Park (RTP), NC 27409

7870 Thorndike Road, Greensboro, NC 27409

11910 Greenville Ave., Suite 505, Dallas, TX 75243

5465 Morehouse Drive, Suite 210, San Diego, CA 92121

 

SCHEDULE 8.6.1 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page Solo



--------------------------------------------------------------------------------

SCHEDULE 9.1.4

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Names and Capital Structure

Borrowers

 

Name

  

Jurisdiction

  

Restricted or
Unrestricted
Subsidiary

  

Number of

Shares

Authorized

  


Number of

Shares Issued

  

Ownership

Amkor Technology, Inc.

   Delaware    N/A    500,000,000
Common

10,000,000
Preferred

   198,053,095


Common¹

   Publicly Traded

 

¹ As of June 26, 2012, 163,002,942 shares were issued and outstanding and
35,050,153 shares were held in treasury.

Subsidiaries

 

Name

  

Jurisdiction

  

Restricted or
Unrestricted
Subsidiary

  

Number of Shares
Authorized

  

Number of Shares
Outstanding

  

Ownership

Guardian Assets, Inc.

   Delaware    Restricted Subsidiary    1,000    1,000    100% Amkor Technology,
Inc.

Amkor Worldwide Services LLC

   Delaware    Restricted Subsidiary    Not Applicable    Not Applicable    100%
Amkor Technology, Inc.

Amkor Wafer Fabrication Services, S.A.R.L.

   France    Restricted Subsidiary    500    500    100% Amkor Technology, Inc.

Amkor Assembly & Test (Shanghai) Co., Ltd.

   People’s Republic of China (“PRC”)    Restricted Subsidiary    No shares.
Amkor holds 100% of the equity interest in this subsidiary. Ownership in this
type of PRC (a wholly foreign owned enterprise) is not documented with
certificated shares.    100% Amkor Technology, Inc.

Amkor Iwate Company, Ltd.

   Japan    Restricted Subsidiary    9,100    9,100    100% Amkor Technology,
Inc.

 

SCHEDULE 9.1.4 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 1



--------------------------------------------------------------------------------

Name

  

Jurisdiction

  

Restricted or
Unrestricted
Subsidiary

  

Number of Shares
Authorized

  

Number of Shares
Outstanding

  

Ownership

Amkor Technology Singapore Pte Ltd.

   Singapore    Restricted Subsidiary    100,002    100,002    100% Amkor
Technology, Inc.

Amkor Technology Japan, K.K.

   Japan    Restricted Subsidiary    800    200    100% Guardian Assets, Inc.

Amkor Technology Euroservices, S.A.R.L.

   France    Restricted Subsidiary    500   

499-Guardian

1- Amkor Technology, Inc.

  

99% Guardian Assets, Inc.

1% Amkor Technology, Inc.

Amkor Technology Limited

   Cayman Islands    Restricted Subsidiary    50,000    50,000    100% Guardian
Assets, Inc.

Amkor Technology Korea, Inc.

   Republic of Korea    Restricted Subsidiary    50,000,000    34,529,400   
100% Amkor Technology Limited

Amkor Technology Taiwan Ltd.

   Republic of China    Restricted Subsidiary    550,000,000    539,030,849   

80.19% Amkor Technology Limited

16.15% Amkor Technology, Inc.

3.66% Other holders

Unitive International Ltd.

   Curacao    Restricted Subsidiary   

6,899,760

Common A

2,005,000

Common B

  

5,196,125

Common A

1,796,810

Common B

   100% Amkor Technology, Inc.

Amkor Advanced Technology Taiwan, Inc.

   Republic of China    Restricted Subsidiary    230,000,000    223,240,000   

99.97% Amkor Technology, Inc.

.03% Other holders

Amkor Technology Singapore Investment PTE. Ltd.

   Singapore   

Restricted

Subsidiary

   1,000    1,000    100% Amkor Technology Limited

 

SCHEDULE 9.1.4 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 2



--------------------------------------------------------------------------------

Name

  

Jurisdiction

  

Restricted or
Unrestricted
Subsidiary

  

Number of Shares
Authorized

  

Number of Shares
Outstanding

  

Ownership

Amkor Technology Singapore Holding PTE. Ltd.

   Singapore   

Restricted

Subsidiary

   201,000    201,000    100% Amkor Technology Singapore Investment PTE. Ltd

Amkor Technology Singapore IP Holding PTE. Ltd.

   Singapore   

Restricted

Subsidiary

   31,000    31,000    100% Amkor Technology Singapore Investment PTE. Ltd

 

EXHIBIT 9.1.4 A TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT - Page 139



--------------------------------------------------------------------------------

SCHEDULE 9.1.5A

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Former Names

 

Name

  

Former Name

Amkor Technology, Inc.   

•   Doing business in North Carolina as Ati Semiconductor Packaging

 

•   Unitive, Inc.

 

•   Unitive Electronics, Inc.

 

SCHEDULE 9.1.5A TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page Solo



--------------------------------------------------------------------------------

SCHEDULE 9.1.5B

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Former Places of Business

 

Name

  

Former Places of Business

Amkor Technology, Inc.                       

3450 N. Rock Road, Building #100, Suite 111, Wichita, KS 67226

 

1600 Wyatt Drive Suite 4-5, Santa Clara, CA 95054

 

163 Mabury Road

San Jose, CA 95133

 

7800 Airport Center Drive, Suite 401, Greensboro, NC 27409

 

2127 Ringwood Avenue

San Jose, CA 95131

 

720 Park Boulevard, Suite 230

Boise, Idaho 83712

 

515 Congress Ave., Austin, TX 78701

 

140 Southcenter Court, Suite 600, Morrisville, NC 27560

 

1345 Enterprise Drive, West Chester, PA 19380

 

7802 Thorndike Road, Greensboro, NC 27409

 

3200 W. Germann Road, Chandler, AZ 85286

 

6363 N. State Highway 161, Irving, TX 75038

 

416 Gallimore Dairy Road, Greensboro, NC 27409

 

SCHEDULE 9.1.5B TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page Solo



--------------------------------------------------------------------------------

SCHEDULE 9.1.12

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Patents, Trademarks, Copyrights, and Licenses

License Agreements

A list of license agreements has been separately provided to the Agent as of the
Closing Date.

Patents (U.S.)

Information attached separately.

Pending Patent Applications (U.S.)

A list of pending patent applications has been separately provided to the Agent
as of the Closing Date.

Copyrights

None.

Registered Trademarks

 

Matter    Reg. No.    Reg. Date

AMKOR

   1,241,384    6/7/83

AMKOR ANAM

   1,396,071    6/3/86

POWERQUAD

   1,754,474    2/23/93

SUPERBGA

   1,866,256    12/6/94

FLEXBGA

   2,145,506    3/15/98

CHIPARRAY

   2,159,448    5/19/98

AMKOR TECHNOLOGY

   2,478,303    8/14/01

AMKOR TECHNOLOGY

   2,478,315    8/14/01

CHIPARRAY

   2,505,797    11/13/01

POWERSOP

   2,528,886    1/15/02

TAPEARRAY

   2,568,521    5/7/02

MLF

   2,737,520    7/15/03

ETCSP

   2,743,072    7/29/03

SUPERFC

   2,743,074    7/29/03

MLFLEX

   2,762,250    9/9/03

ENABLING A MICROELECTRONIC WORLD

   2,762,388    9/9/03

MICROLEADFRAME

   2,764,509    9/16/03

AMKARD

   3,006,523    10/11/05

UNITIVE

   3,058,948    2/14/06

UNITIVE

   3,058,949    2/14/06

FUSIONQUAD

   3,477,228    7/29/08

AMKOR

   3,573,029    2/10/09

TMV

   3,775,559    4/13/10

FLIPSTACK

   3,828,622    8/3/10

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 1



--------------------------------------------------------------------------------

Pending Trademark Applications

None.

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 2



--------------------------------------------------------------------------------

Amkor Technology, Inc.

U.S. Patents

 

#

  

USPN

  

Issued

  

Title

1   

5,173,338

Expired

   12/22/92    Lead Frame Workholder And Transport Apparatus And Method 2   
5,179,039    01/12/93    Method Of Making A Resin Encapsulated Pin Grid Array
With Integral Heatsink 3   

5,183,724

Expired

   02/02/93    Method of Producing A Strip Of Lead Frames For Integrated Circuit
Dies In A Continuous System 4   

5,194,695

Expired

   03/16/93    Thermoplastic Semiconductor Package 5    5,216,278    06/01/93   
Semiconductor Device Having A Pad Array Carrier Package 6    5,239,806   
08/31/93    Thermoplastic Semiconductor Package and Method of Producing It 7   
5,241,133    08/31/93    Leadless Pad Array Chip Carrier 8   

5,269,210

Expired

   12/14/93    Slitter Machine For Use In Manufacturing Semiconductor Devices 9
   5,289,039    02/22/94    Resin Encapsulated Semiconductor Device 10   

5,305,043

Expired

   04/19/94    Method Of And Apparatus For Producing A Strip Of Lead Frames For
Integrated Circuit Dies In A Continuous System 11    5,328,870    07/12/94   
Method For Forming Plastic Molded Package With Heat Sink For Integrated Circuit
Devices 12    5,355,283    10/11/94    Ball Grid Array With Via Interconnection
13    5,378,869    01/03/95    Method For Forming An Integrated Circuit Package
With Via Interconnection 14    5,381,042    01/10/95    Packaged Integrated
Circuit Including Heat Slug Having An Exposed Surface 15    5,433,822   
07/18/95    Method Of Manufacturing Semiconductor Device With Copper Core Bumps
16    5,455,462    10/03/95    Plastic Molded Package With Heat Sink For
Integrated Circuit Devices 17    5,471,011    11/28/95    Homogeneous
Thermoplastic Semiconductor Chip Carrier Package 18   

5,478,007

Expired

   12/26/95    Method For Interconnection Of Integrated Circuit Chip And
Substrate 19    5,482,736    01/09/96    Method For Applying Flux Ball Grid
Array Package 20    5,482,898    01/09/96    Method For Forming A Semiconductor
Device Having A Thermal Dissipater And Electromagnetic Shielding 21    5,483,100
   01/09/96    Integrated Circuit Package With Via Interconnections Formed In A
Substrate 22   

5,483,740

Expired

   01/16/96    Method Of Making Homogeneous Thermoplastic Semiconductor Chip
Carrier Package 23    5,485,037    01/17/96    Semiconductor Device Having A
Thermal Dissipater And Electromagnetic Shielding 24    5,582,772    12/10/96   
Copper Oxide-Filled Polymer Die Attach Adhesive Composition For Semiconductor
Package 25    5,583,378    12/10/96    Ball Grid Array Integrated Circuit
Package With Thermal Conductor 26    5,596,485    01/21/97    Plastic Packaged
Integrated Circuit With Heat Spreader 27    5,629,561    05/13/97   
Semiconductor Package With Integral Heat Dissipater 28    5,635,671    06/03/97
   Mold Runner Removal From A Substrate-Based Packaged Electronic Device 29   
5,637,273    06/10/97    Method For Molding Of Integrated Circuit Package 30   
5,641,946    06/24/97    Method And Circuit Board Structure For Leveling Solder
Balls In Ball Grid Array Semiconductor Packages 31    5,641,987    06/24/97   
Heat Spreader Suitable For Use In Semiconductor Packages Having Different Pad
Sizes

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 3



--------------------------------------------------------------------------------

#

  

USPN

  

Issued

  

Title

32    5,650,593    07/22/97    Thermally Enhanced Chip Carrier Package 33   
5,661,338    08/26/97    Chip Mounting Plate Construction Of Lead Frame For
Semiconductor Package 34    5,672,909    09/30/97    Interdigitated Wirebond
Programmable Fixed Voltage Planes 35    5,701,034    12/23/97    Packaged
Semiconductor Die Including Heat Sink With Locking Feature 36    5,708,567   
01/13/98    Ball Grid Array Semiconductor Package With Ring-Type Heat Sink 37   
5,712,570    01/27/98    Method For Checking A Wire Bond Of A Semiconductor
Package 38    5,722,161    03/03/98    Method Of Making A Packaged Semiconductor
Die Including Heat Sink With Locking Feature 39    5,723,899    03/03/98   
Semiconductor Lead Frame Having Connection Bar And Guide Rings 40    5,729,432
   03/17/98    Ball Grid Array Semiconductor Package With Improved Dissipation
And Dehumidification Effect 41    5,739,588    04/14/98    Semiconductor Device
42    5,740,956    04/21/98    Bonding Method For Semiconductor Chips 43   
5,767,446    06/16/98    Printed Circuit Board Having Epoxy Barrier Around A
Throughout Slot And Ball Grid Array Semiconductor Package 44    5,795,818   
08/18/98    Integrated Circuit Chip To Substrate Interconnection And Method 45
   5,796,163    08/18/98    Solder Ball Joint 46    5,807,768    09/15/98   
Method For Fabricating A Heat Sink-Integrated Semiconductor Package 47   
5,827,999    10/27/98    Homogeneous Chip Carrier Package 48    5,829,988   
11/03/98    Socket Assembly For Integrated Circuit Chip Carrier Packager 49   
5,838,951    11/17/98    Wafer Map Conversion Method 50    5,852,870    12/29/98
   Method Of Making A Grid Array Assembly 51    5,854,511    12/29/98   
Semiconductor Package Including Heat Sink With Layered Conductive Plate And
Non-Conductive Tape Bonding To Leads 52    5,854,741    12/29/98    Unit Printed
Circuit Board Carrier Frame For Ball Grid Array Semiconductor Packages And
Method For Fabricating Ball Grid Array Semiconductor Packages Using The Same 53
   5,858,149    01/12/99    Process For Bonding Semiconductor Chip 54   
5,858,815    01/12/99    Semiconductor Package And Method For Fabricating the
Same 55    5,859,475    01/12/99    Carrier Strip And Molded Flex Circuit Ball
Grid Array 56    5,864,470    01/26/99    Flexible Circuit Board For Ball Grid
Array Semiconductor Package 57    5,866,939    02/02/99    Grid Array Type Lead
Frame And Lead End Grid Array Semiconductor Package Employing The Same 58   
5,867,368    02/02/99    Mounting For A Semiconductor Integrated Circuit Device
59    5,872,399    02/16/99    Solder Ball Land Metal Structure of Ball Grid
Semiconductor Package 60    5,894,008    04/13/99    A Method for Manufacturing
an Alumina-Silicon Carbide Nanocomposite 61    5,897,334    04/27/99    Method
For Reproducing Printed Circuit Boards For Semiconductor Packages Including Poor
Quality Printed Circuit Board Units And Methods For Fabricating Semiconductor
Packages Using The Reproduced Printed Circuit Boards 62    5,905,633    05/18/99
   Method Of Producing BGA Semiconductor Packages Using Metal Carrier Frame &
BGA Produced By Such Method 63    5,908,317    06/01/99    Method Of Forming
Chip Bump Chip Scale Semiconductor Package, Such Package And Chip Bump 64   
5,915,169    06/22/99    Semiconductor Chip Scale Package And Method Of
Producing Such 65    5,939,784    08/17/99    Standing Acoustical Wave Package
66    5,949,655    09/07/99    Mounting Having An Aperture Cover With Adhesive
Locking Features For Flip Chip 67    5,950,074    09/07/99    Method Of Making
An Integrated Circuit Package

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 4



--------------------------------------------------------------------------------

#

  

USPN

  

Issued

  

Title

68    5,953,589    09/14/99    Ball Grid Array Semiconductor Package With Solder
Balls Fused On Printed Circuit Board 69    5,962,810    10/05/99    Integrated
Circuit Package Employing A Transparent Encapsulant And A Method Of Making The
Package 70    5,971,734    10/26/99    Mold For Ball Grid Array Semiconductor 71
   5,973,407    10/26/99    Integral Heat Spreader For Semiconductor Package 72
   5,977,624    11/02/99    Semiconductor Package And Assembly For Fabricating
The Same 73    5,981,314    11/09/99    Near Chip Size Integrated Circuit
Package 74    5,981,873    11/09/99    Printed Circuit Board For Ball Grid Array
Semiconductor Package And Method For Molding Ball Grid Array Semiconductor
Package Using The Same 75    5,985,695    11/16/99    Method Of Making A Molded
Flex Circuit Ball Grid Array 76    5,986,334    11/17/99    Semiconductor
Package Having Light, Thin, Simple, And Compact Structure 77    5,998,857   
12/07/99    Semiconductor Packaging Structure With The Bar On Chip 78   
6,013,554    01/11/00    Method For Fabricating An LDD MOS Transistor 79   
6,020,218    02/01/00    Method Of Manufacturing Ball Grid Array Semiconductor
Package 80    6,021,563    02/08/00    Method For Marking Poor Quality Printed
Circuit Board Units Of Printed Circuit Board Strip For Semiconductor Package 81
   6,028,354    02/22/00    A Microelectronic Device Package Having A Heat Sink
Structure For Increasing The Thermal Conductivity Of The Package 82    6,034,429
   03/07/00    Method Of Making An Integrated Circuit Package 83    6,090,715   
07/18/00    Masking Process For Forming Self-Aligned Dual Wells Or Self-Aligned
Field-Doping Regions 84    6,091,141    07/18/00    Method Of Forming Chip Bumps
Of Bump Chip Scale Semiconductor Package 85    6,092,281    07/25/00   
Electromagnetic Interference Shield Device And Method 86    6,101,101   
08/08/00    Universal Leadframe For Semiconductor Devices 87    6,114,217   
09/05/00    Method Of Forming Isolation Trenches On A Semiconductor Substrate 88
   6,117,193    09/12/00    Optical Sensor Array Mounting And Alignment 89   
6,117,705    09/12/00    Method Of Making Integrated Circuit Package Having
Adhesive Bead Supporting Planar Lid Above Planar Substrates 90    6,124,637   
09/26/00    Carrier Strip And Molded Flex Circuit Ball Grid Array 91   
6,132,081    10/17/00    Method Of Forming Titanium Silicide By Heating A
Silicon Substrate Having A Titanium Film And A Method Of Making 92    6,143,588
   11/07/00    A Method Of Making Integrated Circuit Package Employing A
Transparent Encapsulant 93    6,143,981    11/07/00    Plastic Integrated
Circuit Package And Method And Leadframe For Making The Package 94    6,150,193
   11/21/00    RD Shielded Device 95    6,150,709    11/21/00    Grid Array Type
Leadframe Having Lead Ends In Different Planes 96    6,163,463    12/19/00   
Integrated Circuit Chip To Substrate Interconnection And Method 97    6,177,731
   01/23/01    Semiconductor Package 98    6,198,163    03/06/01    Thin Package
Integrated Circuit Including Recessed Heatsink With Exposed Surface 99   
6,200,841    03/07/01    MOS Transistor That Inhibits Punchthrough And Method
For Fabricating The Same 100    6,201,302    03/13/01    Semiconductor Package
Having Multi-Dies 101    6,201,305    03/13/01    Making Solder Ball Mounting
Pads On Substrates 102    6,204,131    03/20/01    Trench Structure For
Isolating Semiconductor Elements And Method For Forming The Same 103   
6,207,562    03/27/01    Method Of Forming Titanium Silicide 104    6,211,563   
04/03/01    Semiconductor Package With An Improved Leadframe

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 5



--------------------------------------------------------------------------------

#

  

USPN

  

Issued

  

Title

105    6,214,644    04/10/01    Flip-Chip Micromachine Package Fabrication
Method 106    6,214,645    04/10/01    Method Of Molding A Printed Circuit Board
For A Semiconductor Package 107    6,225,379    05/01/01    Epoxy Resin
Composition For Bonding Semiconductor Chips 108    6,228,676    05/08/01    Near
Chip Size Integrated Circuit Package 109    6,246,015    06/12/01    A Printed
Circuit Board For Ball Grid Array Semiconductor Package 110    6,246,566   
06/12/01    Electrostatic Discharge Protection Package And Method 111   
6,247,229    06/19/01    Method Of Forming An Integrated Circuit Device Package
Using A Plastic Tape As A Base 112    6,255,176    07/03/01    Method Of Forming
Trench For Semiconductor Device Isolation 113    6,258,629    07/10/01    Method
Of Making An Electronic Device Package And Lead Frame 114    6,266,197   
07/24/01    Molded Window Array For Image Sensor Packages 115    6,268,568   
07/31/01    Printed Circuit Board With Oval Solder Ball Lands For BGA
Semiconductor Packages 116    6,268,654    07/31/01    Method Of Making
Integrated Circuit Package Having Adhesive Bead Supporting Planar Lid Above
Planar Substrate 117    6,274,927    08/14/01    Plastic Package For An Optical
Integrated Circuit Device And Method Of Making 118    6,281,568    08/28/01   
Plastic Integrated Circuit Device Package And Leadframe Having Partially
Undercut Leads And Die Pads 119    6,291,884    09/18/01    Chip-Size
Semiconductor Packages 120    6,296,988    10/02/01    Method For Forming A
Mental Writing Pattern On A Semiconductor Device 121    6,303,997    10/16/01   
Thin, Stackable Semiconductor Packages 122    6,309,916    10/30/01   

Method Of Molding Plastic Semiconductor

Packages

123    6,309,943    10/30/01    Precision Marking And Singulation Method 124   
6,319,755    114/20/01    Conductive Strap Attachment Process That Allows
Electrical Connection Between An Integrated Circuit Die And A Leadframe 125   
6,320,251    11/20/01    Stackable Package For Integrated Circuit 126   
6,326,235    12/04/01    Long Wire IC Package Fabrication Method 127   
6,329,606    12/11/01    Grid Array Assembly Of Circuit Boards With Singulation
Grooves 128    6,331,451    12/18/01    Methods Of Making Thin Integrated
Circuit Device Packages With Improved Thermal Performance And Substrates For
Making The Packages 129    6,337,228    01/08/02    Low Cost Printed Circuit
Board With Integral Heat Sink For Semiconductor Package 130    6,338,985   
01/15/02    Making Chip Size Semiconductor Package 131    6,339,004    01/15/02
   Method Of Forming Shallow Trench Isolation For Preventing Torn Oxide 132   
6,339,252    01/15/02    Electronic Device Package And Leadframe 133   
6,340,623    01/22/02    Method Of Fabricating Semiconductor Device 134   
6,340,846    01/22/02    Semiconductor Package With Stacked Dies And Wire Bond
Reinforcement 135    6,342,406    01/29/02    Flip Chip On glass Image Sensor
Package Fabrication Method 136    6,356,453    03/12/02    Electronic Package
Having Flip Chip Integrated Circuit And Passive Chip Component 137    6,369,454
   04/09/02    Semiconductor Package And Method For Fabricating The Same 138   
6,372,540    04/16/02    Moisture Resistant Integrated Circuit Chip Package And
Method 139    6,389,687    05/21/02    Method Of Fabricating Image Sensor
Packages In An Array 140    6,389,689    05/21/02    Method Of Fabricating
Semiconductor Package 141    6,395,578    05/28/02    Semiconductor package And
Method For Fabricating The Same 142    6,396,043    05/28/02    Thin Image
Sensor Package Fabrication Method

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 6



--------------------------------------------------------------------------------

#

   USPN    Issued   

Title

143    6,396,130    05/28/02    Semiconductor Package Having Multiple Dies With
Independently Biased Back Surfaces 144    6,399,418    06/04/02    Method For
Forming A Reduced Thickness Packaged Electronic Device 145    6,399,463   
06/04/02    Method Of Singulation Using Laser Cutting 146    6,400,033   
06/04/02    Reinforcing Solder Connections Of Electronic Devices 147   
6,403,978    06/11/02    Test Pattern For Measuring Variations Of Critical
Dimensions Of Wiring Patterns Formed In The Fabrication Of Semiconductor Devices
148    6,404,046    06/11/02    Stackable Package For Integrated Circuit With
Interposer 149    6,406,934    06/18/02    Wafer Level Production Of Chip Size
Semiconductor Packages 150    6,407,381    06/18/02    A Wafer Scale Image
Sensor Package 151    6,407,458    06/18/02    Moisture-Resistant Integrated
Circuit Chip Package And Method 152    6,414,396    07/02/02    Package For
Stacked Circuits And Method Of Making 153    6,415,505    07/09/02   
Micromachine Package Fabrication Method 154    6,417,576    07/09/02    Method
And Apparatus For Attaching Metal Components To Integrated Circuit Modules 155
   6,420,201    07/16/02    Method For Forming A Bond Wire Pressure Sensor Die
Package 156    6,420,204    07/16/02    Method Of Making A Plastic Package For
An Optical Integrated Circuit Device 157    6,420,776    07/16/02    Structure
Including Electronic Components Singulated Using Laser Cutting 158    6,423,576
   07/23/02    A Microelectronic Device Package Having A Heat Sink Structure For
Increasing The Thermal Conductivity Of The Package 159    6,424,023    07/23/02
   Leadframe And Heatsink Attached Semiconductor Package Using The Same 160   
6,424,031    07/23/02    Stackable Package With Heat Sink 161    6,424,315   
07/23/02    Semiconductor Chip Having A Radio-Frequency Identification
Transceiver 162    6,426,277    07/31/02    Method And A Device For Heat
Treating A Semiconductor Wafer Having Different Kinds Of Impurities 163   
6,428,641    08/06/02    Method For Laminating Circuit Pattern Tape On
Semiconductor Wafer 164    6,429,513    08/06/02    Active Heat Sink For Cooling
A Semiconductor Chip 165    6,429,515    08/06/02    Long Wire IC Package 166   
6,432,737    08/13/02    Method For Forming A Flip Chip Pressure Sensor Die
Package 167    6,433,277    08/13/02    Plastic Integrated Circuit Package And
Method And Leadframe For Making The Package 168    6,437,427    08/20/02   
Leadframe Used For The Fabrication Using The Same 169    6,437,449    08/20/02
   Stacked Die Semiconductor Package Construction With Backside Electrical Bias
170    6,441,485    08/27/02    Apparatus For Mounting An Electronic Device To A
Substrate Without Soldering 171    6,441,503    08/27/02    A Bond Wire Pressure
Sensor Die Package 172    6,441,504    08/27/02    Precision Aligned And Marked
Structure 173    6,444,499    09/03/02    Method For Fabricating A Snapable
Multi-Package Array Substrate, Snapable Multi-Package Array, And Snapable
Packaged Electronic Components 174    6,445,075    09/03/02    Semiconductor
Module Package Substrate 175    6,448,506    09/10/02    Semiconductor Package
And Circuit Board For Making The Package 176    6,448,509    09/10/02    Printed
Circuit Board With Heat Spreader And Method Of Making 177    6,448,633   
09/10/02    Leadframe With Lead Separation Preventing Mean, Semiconductor
Package Using The Leadframe And Method For Fabricating 178    6,448,635   
09/10/02    Surface Acoustical Wave Flip Chip 179    6,452,278    09/17/02   
Low Profile Exposed Die Package For Semiconductor Chip

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 7



--------------------------------------------------------------------------------

#

   USPN    Issued   

Title

180    6,455,356    09/24/02    Methods For Molding A Leadframe In Plastic
Integrated Circuit Device 181    6,455,774    09/24/02    Molded Image Sensor
Package 182    6,455,927    09/24/02    Micromirror Device Package 183   
6,459,147    10/01/02    Copper Strap Design For Low Resistance path In An
Integrated Circuit Package 184    6,462,274    10/08/02    Chip-Scale
Semiconductor Package Of The Fan-Out Type And Method of Manufacturing Such
Packages 185    6,465,329    10/15/02    Microcircuit Die Sawing Protector And
Method 186    6,469,258    10/22/02    Circuit Board For Semiconductor Package
187    6,469,369    10/22/02    Leadframe Having A Mold Inflow Groove And Method
188    6,472,598    10/29/02    Electromagnetic Interference Shield Driver and
Method 189    6,472,758    10/29/02    Semiconductor Package Including Stacked
Semiconductor Dies And Bond Wires 190    6,475,827    11/15/02    Method For
Making A Semiconductor package Having Improved Defect Testing And Increased
Production Yield 191    6,476,331    11/05/02    Printed Circuit Board For
Semiconductor Package And Method For Manufacturing The Same 192    6,476,476   
11/05/02    Integrated Circuit Package Including Pin And Barrel Interconnects
193    6,476,478    11/05/02    Cavity Semiconductor Package With Exposed Leads
And Die Pad 194    6,479,887    11/12/02    Circuit Pattern Tape For Wafer Scale
Production Of Chip Size Semiconductor Packages 195    6,483,030    11/19/02   
Snap Lid Image Sensor Package 196    6,483,101    11/19/02    Molded Image
Sensor Package Having Lens Holder 197    6,486,537    11/26/02    Semiconductor
Package With Warpage Resistant Substrate 198    6,486,545    11/26/02   
Pre-Drilled BGA Package 199    6,489,651


Expired

   12/03/02    MOS Transistor That Inhibits Punch Through And Method For
Fabricating The Same 200    6,489,667    12/03/02    Semiconductor Device And
Method Of Manufacturing Such Device 201    6,492,699    12/10/02    Image Sensor
Package Having Sealed Cavity Over Active Area 202    6,494,361    12/17/02   
Semiconductor Module Package Substrate Fabrication Method 203    6,501,161   
12/31/02    Semiconductor package Having Increased Solder Joint Strength 204   
6,501,184    12/31/02    Semiconductor Package And Method For Manufacturing The
Same 205    6,503,780    01/07/03    Wafer Scale Image Sensor Package
Fabrication Method 206    6,507,102    01/14/03    Printed Circuit Board With
Integral Heat Sink For Semiconductor Package 207    6,509,560    01/21/03   
Chip Size Image Sensor In Wirebond Package With Step-Up Ring For Electrical
Contact 208    6,509,637    01/21/03    Low Profile Mounting Of Thick Integrated
Circuit Packages Within Low-Profile Modules 209    6,512,219    01/28/03   
Fabrication Method For Integrally Connected Image Sensor Packages having A
Window Support In Contact With The Window And Active Area 210    6,512,288   
01/28/03    Circuit Board Semiconductor Package 211    6,515,269    02/04/03   
Integrally Connected Image Sensor Package Having A Window Support In Connection
With A Window And The Active Area 212    6,515,356    02/04/03    Semiconductor
Package And Method For Fabricating The Same 213    6,517,656    02/11/03   
Method Of Making An Integrated Circuit Package Using A Batch Step For Curing A
Die Attachment Film And A Tool System For Performing The Method 214    6,518,659
   02/11/03    Stackable Package having A Cavity And A Lid For An Electronic
Device 215    6,521,982    02/18/03    Packaging High Power Integrated Circuit
Devices 216    6,521,987    02/18/03    Plastic Integrated Circuit Device
Package And Method For Making The Package

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 8



--------------------------------------------------------------------------------

#

   USPN    Issued   

Title

217    6,522,015    02/18/03    MicroMachine Stacked Wirebonded Package 218   
6,525,406    02/25/03    Semiconductor Device Having Increased Moisture Path And
Increased Solder Joint Strength 219    6,526,653    03/04/03    Method Of
Assembling A Snap Lid Image Sensor Package 220    6,528,857    03/04/03    Chip
Size Image Sensor Bumped Package 221    6,528,869    03/04/03    Semiconductor
Package With Molded Substrate And Recessed Input/Output Terminals 222   
6,528,875    03/04/03    Vacuum Sealed Package For Semiconductor Chip 223   
6,530,515    03/11/03    MicroMachine Stacked Flip Chip Package Fabrication
Method 224    6,530,735    03/11/03    Gripper Assembly 225    6,531,784   
03/11/03    Semiconductor Package With Spacer Strips 226    6,532,157   
03/11/03    Angulated Semiconductor Packages 227    6,534,338    03/18/03   
Method For Overmolded Encapsulation Of Ceramic Substrate Mediums 228   
6,534,391    03/18/03    Semiconductor Package Having Substrate With Laser
Formed Aperture Through Solder Mask Layer 229    6,534,876    03/18/03    Flip
Chip Micromachine Package 230    6,545,345    04/08/03    Mounting For A Package
Containing A Chip 231    6,546,620    04/15/03    Flip Chip Integrated Circuit
And Passive Chip Component Package Fabrication Method 232    6,548,759   
04/15/03    Pre-Drilled Image Sensor Package 233    6,552,416    04/22/03   
Multiple Die Lead Frame Package With Enhanced Die To Die Interconnect Routing
Using Internal Lead Trace Wiring 234    6,555,899    04/29/03    Semiconductor
Package Leadframe Assembly And Method Of Manufacture 235    6,555,917   
04/29/03    Semiconductor Package Having Stacked Semiconductor Chips And Method
Of Making The Same 236    6,562,655    05/13/03    Heat Spreader With Spring IC
Package Fabrication Method 237    6,563,204    05/03/03    Micro Die Sawing
Protector And Method 238    6,564,454    05/20/03    Method Of Making And
Stacking A Semiconductor Package 239    6,566,164    05/20/03    Exposed Copper
Strap In A Semiconductor Package 240    6,570,825    05/27/03    Method And
Circuit Module Package For Automatic Switch Actuator Insertion 241    6,571,466
   06/03/03    Flip Chip Image Sensor Package Fabrication Method 242   
6,572,944    06/03/03    Structure For Fabricating A Special Purpose Die Using A
Polymerizable Tape 243    6,576,998    06/10/03    Thin Semiconductor Package
With Semiconductor Chip And Electronic Discrete Device 244    6,577,012   
06/10/03    Laser Defined Pads For Flip Chip On Leadframe Package 245   
6,577,013    06/10/03    Chip Size Semiconductor Packages With Stacked Dies 246
   6,580,153    06/17/03    Structure For Protecting A Micromachine With A
Cavity In A UV Tape 247    6,580,159    06/17/03    Integrated Circuit Device
Packages And Substrates For Making The Package 248    6,580,167    06/17/03   
Heat Spreader With Spring IC Package 249    6,580,620    06/17/03    Matrix Type
Printed Circuit Board For Semiconductor Packages 250    6,586,677    07/01/03   
Plastic Integrated Circuit Device Package Having Exposed Lead Surface 251   
6,586,824    07/01/03    Reduced Thickness Packaged Electronic Device 252   
6,586,826    07/01/03    Integrated Circuit Package Having Posts For Connection
To Other Packages And Substrates 253    6,589,801    07/08/03    Wafer Scale
Production Of Chip Scale Semiconductor Package Using Wafer Mapping Techniques

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 9



--------------------------------------------------------------------------------

#

   USPN    Issued   

Title

254    6,593,545    07/15/03    Laser Defined Pads For Flip Chip On Leadframe
Package Fabrication Method 255    6,596,212    07/22/03    Method And Apparatus
For Increasing Thickness Of Molded Body On Semiconductor Package 256   
6,597,059    07/22/03    Thermally Enhanced Chip Scale Lead Pm Chip
Semiconductor Package 257    6,601,293    08/05/03    Method Of Making An
Electromagnetic Interference Shield Device 258    6,603,072    08/05/03   
Making Leadframe Semiconductor Packages With Stacked Dies And Interconnecting
Interposer 259    6,603,183    08/05/03    Quick Sealing Glass-Lidded Package
260    6,605,865    08/12/03    Semiconductor Package With Optimized Leadframe
Bonding Strength 261    6,605,866    08/12/03    Stackable Semiconductor Package
And Method For Manufacturing The Same 262    6,608,366    08/19/03    Lead Frame
With Plated End Leads 263    6,608,497    08/19/03    Apparatus And Method For
Allowing Testing Of Semiconductor Devices At Different Temperatures 264   
6,610,167    08/26/03    Method For Fabricating A Special Purpose Die Using A
Polymerizable Tape 265    6,611,047    08/26/03    Semiconductor Package With
Singulation Crease 266    6,614,102    09/02/03    Shielded Semiconductor
Leadframe Package 267    6,616,436    09/09/03    Apparatus For Manufacturing
Semiconductor Packages 268    6,620,646    09/16/03    Chip Size Image Sensor
Wirebond Package Fabrication Method 269    6,620,862    09/16/03    Sheet Resin
Composition And Process For Manufacturing Semiconductor Device Therewith 270   
6,624,005    09/23/03    Semiconductor Memory Cards And Method Of Making Same
271    6,624,921    09/23/03    Micromirror Device Package Fabrication Method
272    6,627,864    09/30/03    Thin Image Sensor Package 273    6,627,976   
09/30/03    Leadframe For Semiconductor Package And Mold For Molding The Same
274    6,627,977    09/30/03    Semiconductor Packages Including Isolated Ring
Structure 275    6,627,987    09/30/03    Ceramic Semiconductor Package And
Method For Fabricating The Package 276    6,629,633    10/07/03    Chip Size
Image Sensor Bumped Package Fabrication Method 277    6,630,661    10/07/03   
Sensor Module With Integrated Discrete Components Mounted On A Window 278   
6,630,726    10/07/03    Power Semiconductor Package With Strap 279    6,630,728
   10/07/03    Plastic Integrated Circuit Package And Leadframe For Making The
Package 280    6,632,997    10/14/03    Personalized Circuit Module Package And
Method For Packaging Circuit Modules 281    6,638,789    10/28/03   
Micromachine Stacked Wirebonded Package Fabrication Method 282    6,639,308   
10/28/03    Near Chip Size Semiconductor Package 283    6,642,610    11/04/03   
Wire Bonding Method And Semiconductor Package Using The Same 284    6,646,290   
11/11/03    Optical Structure Having An Optical Diode And A Sensor In Separate
Apertures Inside Double Insulating Layers 285    6,646,339    11/11/03    Thin
And Heat Radiant Semiconductor Package And Method For Manufacturing 286   
6,650,019    11/18/03    Method of Making A Semiconductor Package Including
Stacked Semiconductor Dies 287    6,656,765    12/02/03    Fabricating Very Thin
Chip Size Semiconductor Package 288    6,657,298    12/02/03    Integrated
Circuit Chip Package Having An Internal Lead 289    6,660,559    12/09/03   
Method Of Making A Chip Carrier Package Using Laser Ablation 290    6,661,080   
12/09/03    Structure For Backside Saw Cavity Protection

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 10



--------------------------------------------------------------------------------

#

   USPN    Issued   

Title

291    6,667,544    12/23/03    Stackable Package Having Clips For Fastening
Package And Tool For Opening Clips 292    6,670,551    12/30/03    Image Sensing
Component Package And Manufacture Method Thereof 293    6,670,698    12/30/03   
Integrated Circuit Package Mounting 294    6,672,773    01/06/04    Optical
Fiber Having Tapered End And Optical Connector With Reciprocal Opening 295   
6,677,662    01/13/04    Clamp And Heat Block Assembly For Wire Bonding A
Semiconductor Package Assembly 296    6,677,663    01/13/04    End Grid Array
Semiconductor Package 297    6,683,377    01/27/04    Multi-Stacked Memory
Package 298    6,683,795    01/27/04    Shield Cap And Semiconductor Package
Including Shield Cap 299    6,684,496    02/03/04    Method Of Making An
Integrated Circuit Package 300    6,686,580    02/03/04    Image Sensor Package
With Reflector 301    6,686,588    02/03/04    Optical Module With Lens Integral
Holder 302    6,686,649    02/03/04    Multi-Chip Semiconductor Package With
Integral Shield And Antenna 303    6,686,651    02/03/04    Multi-Layer
Leadframe Structure 304    6,695,120    02/24/04    Assembly For Transporting
Material 305    6,696,747    02/24/04    Semiconductor Package Having Reduced
Thickness 306    6,700,187    03/02/04    Semiconductor Package And Method For
Manufacturing The Same 307    6,707,138    03/16/04    Semiconductor Device
Including Metal Strap Electrically Coupled Between Semiconductor Die And Metal
Leadframe 308    6,707,168    03/16/04    Shielded Semiconductor Package With
Single-Sided Substrate And Method For Making The Same 309    6,710,438   
03/23/04    Enhanced Chip Scale Package For Wire Bond Dies 310    6,710,945   
03/23/04    Injection Molded Lens-Barrel Assembly And Method For Fabricating
Lens Barrel And Mount Assemblies 311    6,713,322    03/30/04    Lead Frame For
Semiconductor Package 312    6,717,126    04/06/04    Method Of Fabricating And
Using An Image Sensor Package With Reflector 313    6,717,248    04/06/04   
Semiconductor Package And Method For Fabricating The Same 314    6,717,822   
04/06/04    Lead-Frame Method And Circuit Module Assembly Including Edge
Stiffner 315    6,723,582    04/20/04    Method Of Making A Semiconductor
Package Having Exposed Metal Strap 316    6,730,536    05/04/04    Pre-Drilled
Image Sensor Package Fabrication Method 317    6,730,544    05/04/04   
Stackable Semiconductor Package And Method For Manufacturing Same 318   
6,734,419    05/11/04    Method For Forming an Image Sensor Package With Vision
Die In Lens Housing 319    6,737,750    05/18/04    Structures For Improving
Heat Dissipation In Stacked Semiconductor Packages 320    6,740,950    05/25/04
   Optical Device Packages Having Improved Conductor Efficiency, Optical
Coupling and Thermal Transfer 321    6,747,352    06/08/04    Integrated Circuit
Having Multiple Power/Ground Connections To A Single External Terminal 322   
6,750,545    06/15/04    Semiconductor Package Capable Of Die Stacking 323   
6,753,597    06/22/04    Encapsulated Semiconductor Package Including Chip
Paddle And Leads 324    6,756,658    06/29/04    Making Two Lead Surface
Mounting High Power Microleadframe Semiconductor Packages 325    6,759,266   
07/06/04    Quick Sealing Glass-Lidded Package Fabrication Method 326   
6,759,737    07/06/04    Semiconductor Package Including Stacked Chips With
Aligned Input/Output Pads

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 11



--------------------------------------------------------------------------------

#

   USPN    Issued   

Title

327    6,762,078    07/13/04    Semiconductor Package Having Semiconductor Chip
Within Central Aperture Of Substrate 328    6,765,801    07/20/04    Optical
Track Drain Package 329    6,770,961    08/03/04    Carrier Frame And
Semiconductor Package Including Carrier Frame 330    6,777,789    08/17/04   
Mounting For A Package Containing A Chip 331    6,784,376    08/31/04   
Solderable Injection-Molded Integrated Circuit Substrate And Method Therefor 334
   6,784,534    08/31/04    Thin Integrated Circuit Package Having An Optically
Transparent Window 332    6,791,076    09/14/04    Image Sensor Package 333   
6,791,166    09/14/04    Stackable Lead Frame Package Using Exposed Internal
Lead Traces 335    6,794,740    09/21/04    Leadframe Package For Semiconductor
Devices 336    6,798,046    09/28/04    Semiconductor Package Including Ring
Structure Connected To Leads With Vertically Downset Inner Ends 337    6,798,047
   09/28/04    Pre-Molded Leadframe 338    6,798,049    09/28/04   
Semiconductor Package And Method For Fabricating The Same 339    6,803,254   
10/12/04    Wire Bonding Method For A Semiconductor Package 340    6,803,645   
10/12/04    Semiconductor Package Including Flip Chip 341    6,807,218   
10/19/04    Laser Module And Optical Subassembly 342    6,816,032    11/09/04   
Laminated Low-Profile Dual Filter Module For Telecommunications Devices And
Method Therefor 343    6,816,523    11/09/04    VSCEL Package and Fabrication
Method 344    6,818,973    11/16/04    Exposed Lead QFP Package Fabricated
Through The Use Of A Partial Saw Process 345    6,822,323    11/23/04   
Semiconductor Package Having More Reliable Electrical Conductive Patterns 346   
6,825,062    11/30/04    Semiconductor Package And Method Of Making Using
Leadframe Having Lead Locks to Secure Leads to Encapsulant 347    6,830,955   
12/14/04    Semiconductor Package And Method For Manufacturing The Same 348   
6,831,371    12/14/04    Integrated Circuit Substrate Having Embedded Wire
Conductors And Method Therefor 349    6,833,609    12/21/04    Integrated
Circuit Device Packages And Substrates For Making The Packages 350    6,833,619
   12/21/04    Thin Profile Semiconductor Package Which Reduces Warpage and
Damage During Laser Markings 351    6,838,309    01/04/05    Flip-Chip
Micromachine Package Using Seal Layer 352    6,841,414    01/11/05    Saw and
Etch Singulation Method for a Chip Package 353    6,841,874    01/11/05   
Wafer-Level Chip-Scale Package 354    6,844,615    01/18/05    Leadframe Package
For Semiconductor Devices 355    6,846,704    01/25/05    Semiconductor Package
and Method for Manufacturing the Same 356    6,847,099    01/25/05    Offset
Etched Corner Leads For Semiconductor Package 357    6,847,103    01/25/05   
Semiconductor Package With Exposed Die Pad and Body-Locking Leadframe 358   
6,849,916    02/01/05    Flip Chip on Glass Sensor Package 359    6,853,059   
02/08/05    Semiconductor Package Having Improved Adhesiveness and Ground
Bonding 360    6,853,060    02/08/05    Semiconductor Package Using A Printed
Circuit Board and A Method of Manufacturing the Same 361    6,858,919   
02/22/05    Semiconductor Package 362    6,861,720    03/01/05    Placement
Template and Method For Placing Optical Dies 363    6,867,071    03/15/05   
Leadframe Including Corner Leads And Semiconductor Package Using Same

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 12



--------------------------------------------------------------------------------

#

   USPN    Issued   

Title

364    6,869,861    03/22/05    Back-Side Wafter Singulation Method 365   
6,873,032    03/29/05    Thermally Enhanced Chip Scale Lead On Chip
Semiconductor Package And Method Of Making Same 366    6,873,041    03/29/05   
Power Semiconductor Package With Strap 367    6,875,379    04/05/05    Tool and
Method For Forming An Integrated Optical Circuit 368    6,876,068    04/05/05   
Semiconductor Package With Increased Number Of Input And Output Pins 369   
6,879,034    04/12/05    Semiconductor Package Including Low Temperature
Co-Fired Ceramic Substrate 370    6,879,047    04/12/05    Stacking Structure
For Semiconductor Devices Using A Folded Over Flexible Substrate And Method
Therefor 371    6,884,695    04/26/05    Sheet Resin Composition And Process For
Manufacturing Semiconductor Device Therewith 372    6,885,086    04/26/05   
Reduced Copper Lead Frame For Saw-Singulated Chip Package 373    6,888,242   
05/03/05    Color Contacts For A Semiconductor Package 374    6,889,813   
05/10/05    Material Transport Method 375    6,893,900    05/17/05    Method Of
Making An Integrated Circuit Package 376    6,897,550    05/24/05    Fully
Molded Leadframe Stand-Off Feature 377    6,900,527    05/31/05    Lead-Frame
Method And Assembly For Interconnecting Circuits Within A Circuit Module 378   
6,905,914    06/14/05    Wafer Level Package And Fabrication Method 379   
6,910,635    06/28/05    Die Down Multi-Media Card And Method Of Making Same 380
   6,911,718    06/28/05    Double Downset Double Dambar Suspended Leadframe 381
   6,919,620    07/19/05    Compact Flash Memory Card With Clamshell Leadframe
382    6,919,631    07/19/05    Structure For Improving Heat Dissipation In
Stacked Semiconductor Packages 383    6,921,967    07/26/05    Reinforced Die
Pad Support Structure 384    6,927,478    08/09/05    Reduced Size Semiconductor
Package With Stacked Dies 385    6,927,483    08/09/05    Semiconductor Package
Exhibiting Efficient Lead Placement 386    6,930,256    08/16/05    Integrated
Circuit Substrate Having Laser-Embedded Conductive Patterns And Method Therefor
387    6,930,257    08/16/05    Integrated Circuit Substrate Having Laminated
Laser-Embedded Circuit Layers 388    6,930,378    08/16/05    Stacked
Semiconductor Die Assembly Having At Least One Support 389    6,936,922   
08/30/05    Semiconductor Package Structure Reducing Warpage And Manufacturing
Method Thereof 390    6,943,429    09/13/05    Wafer Having Alignment Marks
Extending From A First To A Second Surface Of The Wafer 391    6,946,316   
09/20/05    Method Of Fabricating And Using An Image Sensor Package 392   
6,946,323    09/20/05    Semiconductor Package Having One Or More Die Stacked On
A Prepackaged Device And Method Therefor 393    6,953,988    10/11/05   
Semiconductor Package 394    6,956,201    10/18/05    Image Sensor Package
Fabrication Method 395    6,962,829    11/08/05    Method Of Making Near Chip
Size Integrated Circuit Package 396    6,963,141    11/08/05    Semiconductor
Package For Efficient Heat Spreading 397    6,965,157    11/15/05   
Semiconductor Package With Exposed Die Pad and Body-Locking Leadframe 398   
6,965,159    11/15/05    Reinforced Lead-Frame Assembly For Interconnecting
Circuits Within A Circuit Module 399    6,967,124    11/22/05    Imprinted
Integrated Circuit Substrate And Method For Imprinting An Integrated Circuit
Substrate 400    6,967,395    11/22/05    Mounting For A Package Containing A
Chip 401    6,977,431    12/20/05    Stackable Semiconductor Package And
Manufacturing Method Thereof

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 13



--------------------------------------------------------------------------------

#

   USPN    Issued   

Title

402    6,982,485    01/03/06    Stacking Structure For Semiconductor Chips And A
Semiconductor Package Using It 403    6,982,488    01/03/06    Semiconductor
Package And Method For Fabricating The Same 404    6,984,879    01/10/06   
Clamp For Pattern Recognition 405    6,987,314    01/17/06    Stackable
Semiconductor Package With Solder On Pads On Which Second Semiconductor Package
Is Stacked 406    6,987,319    01/17/06    Wafer-Level Chip-Scale Package 407   
6,987,661    01/17/06    Integrated Circuit Substrate Having Embedded Passive
Components And Methods Therefor 408    6,990,226    01/24/06    Pattern
Recognition Method 409    6,995,448    02/07/06    Semiconductor Package
Including Passive Elements And Method Of Manufacture 410    6,995,459   
02/07/06    Semiconductor Package With Increased Number Of Input And Output Pins
411    6,998,702    02/14/06    Front Edge Chamfer Feature For Fully-Molded
Memory Cards 412    7,001,799    02/21/06    Method Of Making A Leadframe For
Semiconductor Devices 413    7,005,326    02/28/06    Method Of Making An
Integrated Circuit Package 414    7,008,825    03/07/06    Leadframe Strip
Having Enhanced Testability 415    7,009,283    03/07/06    Nonexposed Heat Sink
For Semiconductor Package 416    7,009,296    03/07/06    Semiconductor Package
With Substrate Coupled To A Peripheral Side Surface Of A Semiconductor Die 417
   7,011,251    03/14/06    Die Down Multi-Media Card And Method Of Making Same
418    7,019,387    03/28/06    Lead-Frame Connector And Circuit Module Assembly
419    7,028,400    04/18/06    Integrated Circuit Substrate Having
Laser-Exposed Terminals 420    7,030,474    04/18/06    Plastic Integrated
Circuit Package And Method And Leadframe For Making The Package 421    7,030,508
   04/18/06    Substrate For Semiconductor Package And Wire Bonding Method Using
Thereof 422    7,042,068    05/09/06    Leadframe And Semiconductor Package Made
Using The Leadframe 423    7,042,072    05/09/06    Semiconductor Package And
Method Of Manufacturing The Same Which Reduces Warpage 424    7,045,396   
05/16/06    Stackable Semiconductor Package And Method For Manufacturing Same
425    7,045,882    05/16/06    Semiconductor Package Including Flip Chip 426   
7,045,883    05/16/06    Thermally Enhanced Chip Scale Lead On Chip
Semiconductor Package And Method Of Making Same 427    7,045,893    05/16/06   
Semiconductor Package And Method For Manufacturing The Same 428    7,049,682   
05/23/06    Multi-Chip Semiconductor Package With Integral Shield And Antenna
429    7,057,268    06/06/06    Cavity Case With Clip/Plug For Use On Multimedia
Card 430    7,057,280    06/06/06    Leadframe Having Lead Locks To Secure Leads
To Encapsulant 431    7,059,040    06/13/06    Optical Module With Lens Integral
Holder Fabrication Method 432    7,061,120    06/13/06    Stackable
Semiconductor Package Having Semiconductor Chip Within Central Through Hole Of
Substrate 433    7,064,009    06/20/06    Thermally Enhanced Chip Scale Lead On
Chip Semiconductor Package and Method of Making Same 434    7,067,908   
06/27/06    Semiconductor Package Having Improved Adhesiveness And Ground
Bonding 435    7,071,541    07/04/06    Plastic Integrated Circuit Package And
Method And Leadframe For Making The Package 436    7,071,568    07/04/06   
Stacked-Die Extension Support Structure And Method Thereof 437    7,074,654   
07/11/06    Tape Supported Memory Card Leadframe Structure 438    7,091,571   
08/15/06    Image Sensor Package And Method For Manufacturing Thereof

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 14



--------------------------------------------------------------------------------

#

   USPN    Issued   

Title

439    7,091,594    08/15/06    Leadframe Type Semiconductor Package Having
Reduced Inductance And Its Manufacturing Method 440    7,095,103    08/22/06   
Leadframe Based Memory Card 441    7,102,208    09/05/06    Leadframe And
Semiconductor Package With Improved Solder Joint Strength 442    7,102,214   
09/05/06    Pre-Molded Leadframe 443    7,102,216    09/05/06    Semiconductor
Package And Leadframe With Horizontal Leads Spaced In The Vertical Direction And
Method Of Making 444    7,102,891    09/05/06    Circuit Module Having
Interconnects For Connecting Functioning And Non-Functioning Add Ons And Method
Therefor 445    7,112,474    09/26/06    Method Of Making An Integrated Circuit
Package 446    7,112,875    09/26/06    Secure Digital Memory Card Using Land
Grid Arrary Structure 447    7,115,445    10/03/06    Semiconductor Package
Having Reduced Thickness 448    7,126,111    10/24/06    Camera Module Having A
Threaded Lens Barrel And A Ball Grid Array Connecting Device 449    7,126,218   
10/24/06    Embedded Heat Spreader Ball Grid Array 450    7,132,753    11/07/06
   Stacked Die Assembly Having Semiconductor Die Overhanging Support 451   
7,138,707    11/21/06    Semiconductor Package Including Leads And Conductive
Posts For Providing Increased Functionality 452    7,144,517    12/05/06   
Manufacturing Method For Leadframe And For Semiconductor Package Using The
Leadframe 453    7,145,238    12/05/06    Semiconductor Package And Substrate
Having Multi-Level Vias 454    7,145,251    12/05/06    Colored Conductive Wires
For A Semiconductor Package 455    7,145,253    12/05/06    Encapsulated Sensor
Device 456    7,146,106    12/05/06    Optic Semiconductor Module And
Manufacturing Method 457    7,154,171    12/26/07    Stacking Structure For
Semiconductor Devices Using A Folded Over Flexible Substrate And Method Therefor
458    7,170,150    01/30/07    Lead Frame For Semiconductor Package 459   
7,170,183    01/30/07    Wafer Level Stacked Package 460    7,176,062   
02/13/07    Lead-Frame Method And Assembly For Interconnecting Circuits Within A
Circuit Module 461    7,183,630    02/27/07    Lead Frame With Plated End Leads
462    7,185,426    03/06/07    Method Of Manufacturing A Semiconductor Package
463    7,190,062    03/13/07    Embedded Leadframe Semiconductor Package 464   
7,190,071    03/13/07    Semiconductor Package And Method For Fabricating The
Same 465    7,192,807    03/20/07    Wafer Level Package And Fabrication Method
466    7,193,305    03/20/07    Memory Card ESC Substrate Insert 467   
7,119,359    04/03/07    Camera Module Fabrication Method Including Singulating
A Substrate 468    7,201,327    04/10/07    Memory Card And Its Manufacturing
Method 469    7,202,554    04/10/07    Semiconductor Package And Its
Manufacturing Method 470    7,211,471    05/01/07    Exposed Lead QFP Package
Fabricated Through The Use Of A Partial Saw Process 471    7,211,879    05/01/07
   Semiconductor Package With Chamfered Corners And Method Of Manufacturing The
Same 472    7,211,900    05/01/07    Thin Semiconductor Package Including
Stacked Dies 473    7,214,326    05/08/07    Increased Capacity Leadframe And
Semiconductor Package Using The Same 474    7,217,991    05/15/07    Fan-In
Leadframe Semiconductor Package 475    7,220,915    05/22/07    Memory Card And
Its Manufacturing Method 476    7,227,236    06/05/07    Image Sensor Package
And Its Manufacturing Method 477    7,245,007    07/17/07    Exposed Lead
Interposer Leadframe Package 478    7,247,523    07/24/07    Two-Sided Wafer
Escape Package

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 15



--------------------------------------------------------------------------------

#

   USPN    Issued   

Title

479    7,253,503    08/07/07    Integrated Circuit Device Packages And
Substrates For Making The Packages 480    7,293,716    11/13/07    Secure
Digital Memory Card Using Land Grid Array Structure 481    7,297,562    11/20/07
   Circuit-On-Foil Process For Manufacturing A Laminated Semiconductor Package
Substrate Having Embedded Conductive Patterns 482    7,312,103    12/25/07   
Method For Making An Integrated Circuit Substrate Having Laser-Embedded
Conductive Patterns 483    7,317,245    01/08/08    Method For Manufacturing A
Semiconductor Device Substrate 484    7,321,162    01/22/08    Semiconductor
Package Having Reduced Thickness 485    7,322,507    01/29/08    Transducer
Assembly, Capillary And Wire Bonding Method Using The Same 486    7,332,375   
02/19/08    Method Of Making An Integrated Circuit Package 487    7,332,712   
02/19/08    Camera Module Fabrication Method Including The Step Of Removing A
Lens Mount And Window From The Mold 488    7,334,326    02/26/08    Method For
Making An Integrated Circuit Substrate Having Embedded Passive Components 489   
7,335,986    02/26/08    Wafer Level Chip Scale Package 490    RE40,112   
02/26/08    Semiconductor Package And Method For Fabricating The Same 491   
7,342,303    03/11/08    Semiconductor Device Having RF Shielding And Method
Therefor 492    7,358,174    04/15/08    Methods Of Forming Solder Bumps On
Exposed Metal Pads 493    7,358,600    04/15/08    Interposer for
Interconnecting Components In A Memory Card 494    7,359,204    04/15/08   
Multiple Cover Memory Card 495    7,359,579    04/15/08    Image Sensor Package
And Its Manufacturing Method 496    7,361,533    04/22/08    Stacked Embedded
Leadframe 497    7,362,038    04/22/08    Surface Acoustic Wave (SAW) Device
Package And Method For Packaging A SAW Device 498    7,365,006    04/29/08   
Semiconductor Package And Substrate Having Multi-Level Vias Fabrication Method
499    7,375,975    05/20/08    Enhanced Durability Memory Card 500    7,385,408
   06/10/08    Apparatus and Method For Testing Integrated Circuit Devices
Having Contacts on Multiple Surfaces 501    7,399,661    07/15/08    Method For
Making An Integrated Circuit Substrate Having Embedded Back-side Access
Conductors And Vias 502    7,408,254    08/05/08    Stack Land Grid Array
Package And Method For Manufacturing The Same 503    7,420,272    09/02/08   
Two-Sided Wafer Escape Package 504    7,425,750    09/16/08    Snap Lid Camera
Module 505    7,429,799    09/30/08    Land Patterns For A Semiconductor
Stacking Structure And Method Therefor 506    7,446,422    11/04/08    Wafer
Level Chip Scale Package and Manufacturing Method For The Same 507    7,459,349
   12/02/08    Method Of Forming A Stack Of Semiconductor Packages 508   
7,459,776    12/02/09    Stacked Die Assembly Having Semiconductor Die
Projecting Beyond Support 509    7,473,584    01/06/09    Method For Fabricating
A Fan-In Leadframe Semiconductor Package 510    7,485,490    02/03/09    Method
Of Forming A Stacked Semiconductor Package 511    7,485,491    02/03/09   
Secure Digital Memory Card Using Land Grid Array Structure 512    7,485,952   
02/03/09    Drop Resistant Bumpers For Fully Molded Memory Cards 513   
7,501,338    03/10/09    Semiconductor Package Substrate Fabrication Method 514
   7,507,603    03/24/09    Etch Singulated Semiconductor Package 515   
7,521,294    04/21/09    Lead Frame For Semiconductor Package 516    7,535,085
   05/19/09    Semiconductor Package Having Improved Adhesiveness And Ground
Bonding

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 16



--------------------------------------------------------------------------------

#

   USPN    Issued   

Title

517    7,548,430    06/16/09    Buildup Dielectric And Metallization Process And
Semiconductor Package 518    7,550,857    06/23/09    Stacked Redistributed
Layer (RDL) Die Assembly Package 519    7,554,194    06/30/09    Thermally
Enhanced Semiconductor Package 520    7,556,986    07/07/09    Tape Supported
Memory Card Leadframe Structure 521    7,560,804    07/14/09    Integrated
Circuit Package And Method Making The Same 522    7,564,122    07/21/09   
Semiconductor Package And Method Of Making Using Leadframe Having Lead Locks To
Secure Leads to Encapsulant 523    7,572,681    08/11/09    Embedded Electronic
Component Package 524    7,576,401    08/18/09    Direct Glass Attached On Die
Optical Module 525    7,589,398    09/15/09    Embedded Metal Features Structure
526    7,598,598    10/06/09    Offset Etched Corner Leads For Semiconductor
Package 527    7,609,461    10/27/09    Optical Module Having Cavity Substrate
528    7,629,674    12/08/09    Shielded Package Having Shield Fence 529   
7,632,753    12/15/09    Wafer Level Package Utilizing Laser-Activated
Dielectric Material 530    7,633,144    12/15/09    Semiconductor Package 531   
7,633,763    12/15/09    Double Mold Memory Card And Its Manufacturing Method
532    7,633,765    12/15/09    Semiconductor Package Including A Top-Surface
Metal Layer For Implementing Circuit Features 533    7,652,361    01/26/10   
Land Patterns For A Semiconductor Stacking Structure And Method Thereof 534   
7,670,962    03/02/10    Substrate Having Stiffener Fabrication Method 535   
7,671,457    03/02/10    Semiconductor Package Including Top-Surface Terminals
For Mounting Another Semiconductor Package 536    7,674,701    03/09/10   
Methods Of Forming Metal Layers Using Multi-Layer Lift-Off Patterns 537   
7,675,180    03/09/10    Stacked Electronic Component Package Having
Film-On-wire Spacer 538    7,687,893    03/30/10    Semiconductor Package Having
Leadframe With Exposed Anchor Pads 539    7,687,899    03/30/10    Dual Laminate
Package Structure With Embedded Elements 540    7,691,745    04/06/10    Land
Patterns For A Semiconductor Stacking Structure And Method Thereof 541   
7,692,286    04/06/10    Tow-Sided Fan-Out Wafer Escape Package 542    7,714,431
   05/11/10    Electronic Component Package Comprising Fan-Out And Fan-In Traces
543    7,718,523    05/18/10    Solder Attach Film And Method Of Forming Solder
Ball Using The Same 544    7,719,845    05/18/10    Chamfered Memory Card Module
And Method Of Making Same 545    7,723,210    05/25/10    Direct-Write Wafer
Level Chip Scale Package 546    7,723,852    05/25/10    Stacked Semiconductor
Package And Method Of making Same 547    7,732,899    06/08/10    Etch
Singulated Semiconductor Package 548    7,737,542    06/15/10    Stackable
Semiconductor Package 549    7,745,910    06/29/10    Semiconductor Device
Having RF Shielding And Method Therefor 550    7,745,918    06/29/10    Package
In Package (PIP) 551    7,750,250    07/06/10    Blind Via Capture Pad Structure
And Fabrication Method 552    7,752,752    07/13/10    Embedded Circuit Pattern
Fabrication Method And Structure 553    7,755,164    07/13/10    Capacitor And
Resistor Having Anodic Metal And Anodic Metal Oxide Structure 554    7,755,176
   07/13/10    Die-Mounting Substrate And Method Incorporating Dummy Traces For
Improving Mounting Film Planarity 555    7,768,135    08/03/10    Semiconductor
Package With Fast Power-Up Cycle And Method Of Making Same 556    7,777,351   
08/17/10    Thin Stacked Interposer Package

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 17



--------------------------------------------------------------------------------

#

   USPN    Issued   

Title

557    7,781,852    08/24/10    Membrane Die Attach Circuit Element Package And
Method Therefor 558    7,786,429    08/31/10    Camera Module With Window
Mechanical Attachment 559    7,808,084    10/05/10    Semiconductor Package With
Half-Etched Locking Features 560    7,808,105    10/05/10    Semiconductor
Package And Fabricating Method Thereof 561    7,810,695    10/12/10    Wire
Bonding Machine Capable Of Removing Particles From Capillary And Cleaning Method
Of Capillary Bottom Tip 562    7,825,520    11/02/10    Stacked Redistribution
Layer (RDL) Die Assembly Package 563    7,829,990    11/09/10    Stackable
Semiconductor Package Including Laminate Interposer 564    7,832,097    11/16/10
   Shielded Trace Structure And Fabrication Method 565    7,837,120    11/23/10
   Modular Memory Card And Method Of Making Same 566    7,839,136    11/23/10   
System And Method For Testing Radio Frequency (RF) Shielding Defects 567   
7,842,541    11/30/10    Ultra Thin Package And Fabrication Method 568   
7,843,052    11/30/10    Semiconductor Devices And Fabricating Methods Thereof
569    7,843,072    11/30/10    Semiconductor Package And Fabricating Method
Thereof 570    7,847,386    12/07/10    Reduced Size Stacked Semiconductor
Package And Method Of Making The Same 571    7,847,392    12/07/10   
Semiconductor Device Including Leadframe With Increased I/O 572    7,847,398   
12/07/10    A Semiconductor Package And Method Of Manufacturing 573    7,851,894
   12/14/10    A System And Method For Shielding Of Package On Package (PoP)
Assemblies 574    7,859,107    12/28/10    Solder Attach Film And Assembly 575
   7,859,116    12/28/10    Exposed Metal Bezel For Use In Sensor Devices And
Method Therefor 576    7,859,119    12/28/10    Stacked Flip Chip Die Assembly
577    7,863,723    01/04/11    Adhesive On Wire Stacked Semiconductor Package
578    7,871,899    01/18/11    Methods Of Forming Back Side Layers For Thinned
Wafers 579    7,872,341    01/18/11    Semiconductor Device 580    7,872,343   
01/18/11    Dual Laminate Package Structure With Embedded Elements 581   
7,875,963    01/25/11    Semiconductor Device Including Leadframe Having Power
Bars And Increased I/O 582    7,898,066    03/01/11    Semiconductor Device
Having EMI Shielding And Method Therefor 583    7,898,093    03/01/11    Exposed
Die Overmolded Flip Chip Package and Fabrication Method 584    7,902,660   
03/08/11    Substrate For Semiconductor Device And Manufacturing Method Thereof
585    7,906,845    03/15/11    Semiconductor Device Having Reduced Thermal
Interface Material (TIM) Degradation And Method Therefor 586    7,906,855   
03/15/11    Stacked Semiconductor Package And Method Of Making Same 587   
7,911,017    03/22/11    Direct Glass Attach On Die Optical Module 588   
7,911,037    03/22/11    Method And Structure For Creating Embedded Metal
Features 589    7,915,715    03/29/11    System And Method To Provide RF
Shielding For MEMS Microphone Package 590    7,919,853    04/05/11   
Semiconductor Package And Fabrication Method Thereof 591    7,923,645   
04/12/11    Metal Etch Stop Fabrication Method And Structure 592    7,928,542   
04/19/11    Leadframe For Semiconductor Package 593    7,932,170    04/26/11   
Flip Chip Bump Structure And Fabrication Method 594    7,932,595    04/26/11   
Electronic Component Package Comprising Fan-Out And Traces 595    7,932,615   
04/26/11    Electronic Devices Including Solder Bumps On Compliant Dielectric
Layers 596    7,936,033    05/03/11    Micro-Optical Device Packaging System 597
   7,938,308    05/10/11    Wire Bonder For Improved Bondability Of A Conductive
Wire And Method Therefor 598    7,944,043    05/17/11    A Semiconductor Device
Having Improved Contact Interface Reliability And Method Therefor

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 18



--------------------------------------------------------------------------------

#

   USPN    Issued   

Title

599    7,951,697    05/31/11    Embedded Die Metal Etch Stop Fabrication Method
And Structure 600    7,956,453    06/07/11    Semiconductor Package With
Patterning Layer And Method Of Making Same 601    7,958,626    06/14/11   
Embedded Passive Component Network Substrate And Fabrication Method 602   
7,960,818    06/14/11    Conformal Shield On Punch QFN Semiconductor Package 603
   7,960,827    06/14/11    Thermal Via Heat Spreader Package And Method 604   
7,968,998    06/28/11    Side Leaded, Bottom Exposed Pad And Bottom Exposed Lead
Fusion Quad Flat Semiconductor Package 605    7,977,163    07/12/11    Embedded
Electronic Component Package Fabrication Method 606    7,977,774    07/12/11   
Fusion Quad Flat Semiconductor Package 607    7,977,783    07/12/11    Wafer
Level Chip Size Package And Method Of Manufacturing The Same 608    7,982,297   
07/19/11    Stackable Semiconductor Package Having Partially Exposed
Semiconductor Die And Method Of Fabricating Of The Same 609    7,982,298   
07/19/11    Package In Package Semiconductor Device 610    7,982,306    07/19/11
   Stackable Semiconductor Package 611    7,982,316    07/19/11    Semiconductor
Package And Fabricating Method Thereof 612    7,989,933    08/02/11    Increased
I/O Semiconductor Package And Method Of Making Same 613    7,994,043    08/09/11
   Lead Free Alloy Bump Structure And Fabrication Method 614    7,994,045   
08/09/11    Bumped Chip Package Fabrication Method And Structure 615   
7,999,371    08/16/11    Heat Spreader Package And Method 616    8,004,078   
08/23/11    Adhesive Composite For Semiconductor Device 617    8,008,753   
08/30/11    System And Method To Reduce Shorting Of Radis Frequency (RF)
Shielding 618    8,008,758    08/30/11    Semiconductor Device With Increased
I/O Leadframe 619    8,012,868    09/06/11    Semiconductor Device Having EMI
Shielding And Method Therefor 620    8,017,436    09/13/11    Thin Substrate
Fabrication Method And Structure 621    8,018,068    09/13/11    Semiconductor
Package Including A Top-Surface Metal Layer For Implementing Circuit Features
622    8,018,072    09/13/11    Semiconductor Package Having A Heat Spreader
With An Exposed Exterior Surface And A Top Mold Gate 623    8,022,521   
09/20/11    Package Failure Prognostic Structure And Method 624    8,026,587   
09/27/11    Semiconductor Package Including Top-Surface Terminals For Mounting
Another Semiconductor Package 625    8,026,589    09/27/11    Reducted Profile
Stackable Semiconductor Device 626    8,030,722    10/04/11    Reversible
Top/Bottom MEMS Package 627    8,058,715    11/15/11    Package In Package
Device For RF Transceiver Module 628    8,058,726    11/15/11    Semiconductor
Device Having Redistribution Layer 629    8,067,821    11/29/11    Flat
Semiconductor Package With Half Package Molding 630    8,072,050    12/06/11   
Semiconductor Device With Increased I/O Leadframe Including Passive Device 631
   8,072,058    12/06/11    Semiconductor Package Having A Plurality
Input/Output Members 632    8,072,083    12/06/11    Stacked Electronic
Component Package Having Film-On-wire Spacer 633    8,084,868    12/27/11   
Semiconductor Package With Fast Power-Up Cycle And Method Of Making Same 634   
8,089,141    01/03/12    Semiconductor Package Having Leadframe With Exposed
Anchor Pads 635    8,089,145    01/03/12    Semiconductor Device Including
Increased Capacity Leadframe 636    8,089,148    01/03/12    Circuit Board And
Semiconductor Device Having The Same 637    8,089,159    01/03/12   
Semiconductor Package With Increased I/O Density And Method Of Making The Same
638    8,093,691    01/10/12    System And Method For RF Shielding Of A
Semiconductor Package

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 19



--------------------------------------------------------------------------------

#

   USPN    Issued   

Title

639    8,102,032    01/24/12    System And Method For Confortment Shielding Of
Stacked Packages 640    8,102,037    01/24/12    Leadframe For Semiconductor
Package 641    8,110,909    02/07/12    Semiconductor Package Including
Top-Surface Terminals For Mounting Another Semiconductor Package 642   
8,115,283    02/14/12    Reversible Top/Bottom MEMS Package 643    8,119,455   
02/21/12    Wafer Level Package Fabrication Method 644    8,125,064    02/28/12
   Increased I/O Semiconductor Package And Method Of Making Same 645   
8,129,824    03/06/12    Shielding For A Semiconductor Package 646    8,129,849
   03/06/12    Method Of Making Semiconductor Package With Adhering Portion 647
   8,143,727    03/27/12    Adhesive On Wire Stacked Semiconductor Package 648
   8,154,111    04/10/12    Near Chip Size Semiconductor Package 649   
8,176,628    05/15/12    Protruding Post Substrate Package Structure And Method
650    8,183,678    05/22/12    Semiconductor Device Having An Interposer 651   
8,183,683    05/22/12    Semiconductor Device And Fabricating Method Thereof 652
   8,184,453    05/22/12    Increased Capacity Semiconductor Package 653   
8,188,579    05/29/12    Semiconductor Device Including Leadframe Having Power
Bars and Increased I/O 654    8,188,584    05/29/12    Direct-Write Wafer Level
Chip Scale Package

 

SCHEDULE 9.1.12 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 20



--------------------------------------------------------------------------------

SCHEDULE 9.1.15

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Environmental Matters

None.

 

SCHEDULE 9.1.15 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page Solo



--------------------------------------------------------------------------------

SCHEDULE 9.1.16

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Restrictive Agreements

1. Indenture, dated April 1, 2009, between Amkor Technology, Inc. and U.S. Bank
National Association, as Trustee, relating to the 6.00% Convertible Senior
Subordinated Notes due 2014 of Amkor Technology, Inc., as such notes or the
related indenture may be amended, restated, supplemented, modified, renewed,
refunded, replaced or refinanced, in whole or in part, from time to time.

2. Indenture, dated May 4, 2010, by and between Amkor Technology, Inc. and U.S.
Bank National Association as trustee, regarding the 7.375% Senior Notes due 2018
of Amkor Technology, Inc., as such notes or the related indenture may be
amended, restated, supplemented, modified, renewed, refunded, replaced or
refinanced, in whole or in part, from time to time.

3. Indenture, dated May 20, 2011, by and between Amkor Technology, Inc. and U.S.
Bank National Association as trustee, regarding the 6.625% Senior Notes due 2021
of Amkor Technology, Inc., as such notes or the related indenture may be
amended, restated, supplemented, modified, renewed, refunded, replaced or
refinanced, in whole or in part, from time to time.

4. J-Device Shareholder Agreement dated October 30, 2009.

 

SCHEDULE 9.1.16 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page Solo



--------------------------------------------------------------------------------

SCHEDULE 9.1.17

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Litigation

Arbitration Proceedings with Tessera, Inc.

On March 2, 2006, Tessera, Inc. (“Tessera”) filed a request for arbitration with
the International Court of Arbitration of the International Chamber of Commerce
(the “ICC”), captioned Tessera, Inc. v. Amkor Technology, Inc. The subject
matter of the arbitration was a license agreement (“License Agreement”) entered
into between Tessera and our predecessor in 1996.

On October 27, 2008, the arbitration panel in that proceeding issued an interim
order in this matter. While the panel found that most of the packages accused by
Tessera were not subject to the patent royalty provisions of the License
Agreement, the panel did find that past royalties were due to Tessera as damages
for some infringing packages. The panel also denied Tessera’s request to
terminate the License Agreement.

On January 9, 2009, the panel issued the final damage award in this matter
awarding Tessera $60.6 million in damages for past royalties due under the
License Agreement. The award was for the period March 2, 2002 through
December 1, 2008. The final award, plus interest and the royalties through
December 2008 amounting to $64.7 million, was expensed in 2008 and paid when due
in February 2009.

Following Tessera’s favorable decision in the U.S International Trade Commission
(the “ITC”) in May 2009 against some of our customers, Tessera began making
repeated statements to customers and others claiming that we were in breach of
the royalty provisions of the License Agreement. We informed Tessera that we
believed we were in full compliance with the License Agreement and of our intent
to continue making the royalty payments when due in accordance with the terms of
the License Agreement.

On August 7, 2009, we filed a request for arbitration in the ICC against
Tessera, captioned Amkor Technology, Inc. v. Tessera, Inc. (the “Arbitration”).
We instituted this action in order to obtain declaratory relief confirming that
we are a licensee in good standing under our 1996 License Agreement with Tessera
and that the License Agreement remains in effect. We also included a claim
seeking damages and injunctive relief regarding Tessera’s tortious interference
with our contractual relations and prospective economic advantage, including
Tessera’s false and misleading statements questioning our status as a licensee
under the License Agreement.

On November 2, 2009, Tessera filed an answer to our request for arbitration and
counterclaims in the ICC. In the answer and counterclaims, Tessera denied
Amkor’s claims. Tessera also alleged breach of contract, seeking termination of
the License Agreement and asserting that Amkor owes Tessera additional royalties
under the License Agreement, including royalties for use of thirteen U.S. and
six foreign patents that Tessera did not assert in the previous arbitration.
Tessera has since dropped its claims on five of those patents. Tessera also
alleged that Amkor tortiously interfered with Tessera’s prospective business
relationships and seeks damages. On February 17, 2011, Tessera sent Amkor a
notice of termination of the License Agreement.

We filed our response to Tessera’s answer on January 15, 2010, denying Tessera’s
claims and filed a motion with the panel seeking priority consideration and
phased early determination of issues from the previous arbitration decision,
including the proper method for calculating royalties under the License
Agreement for periods subsequent to December 1, 2008. On March 28, 2010, the
panel granted our request for priority consideration and phased early
determination.

The first hearing regarding the issues from the previous arbitration was held in
December 2010, and in July 2011, the panel issued its decision in the first
phase of the Arbitration. The panel found that we do not owe any of the
approximately $18 million of additional royalties claimed by Tessera for
packages assembled by us for customers who had been involved in proceedings with
Tessera before the ITC. The panel also did not grant Tessera’s request to
terminate the License Agreement in the first phase of the Arbitration and
deferred making any determination regarding termination until the full
Arbitration is completed.

 

SCHEDULE 9.1.17 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 1



--------------------------------------------------------------------------------

Our request for a declaration confirming that we are in compliance with the
License Agreement and that our royalty calculations from the previous
arbitration were correct was denied. The panel found that we had materially
breached the License Agreement by not paying the full amount of royalties due
and by failing to satisfy the audit provisions of the License Agreement. The
final amount of royalties and interest owed relating to the first phase of the
Arbitration was approximately $0.5 million, which has been fully paid.

The hearing on Tessera’s assertion of infringement on additional patents (now
ten U.S. and four foreign patents) and the payment of additional royalties under
the License Agreement relating to the additional asserted patents was held in
August 2011. Prior to the hearing, Tessera and Amkor agreed to dismiss their
respective claims for tortious interference. Post-hearing oral arguments were
heard in November 2011. Tessera initially claimed that the amount in dispute in
the Arbitration was approximately $100 million and is now claiming more than
$400 million of royalties under the License Agreement for the additional
patents.

In connection with the Arbitration, we deposited $17.0 million in an escrow
account during 2011 and 2010, which was previously classified as restricted
cash. This amount represented our good faith estimate of the disputed amount of
royalties that we expected Tessera to allege that we owed on packages assembled
by us for one of our customers involved in proceedings with Tessera before the
ITC related to the patents at issue in the prior arbitration. As a result of the
panel’s decision in the first phase of the Arbitration, the full $17.0 million
held in escrow was returned to us in December 2011.

In May 2011, Tessera filed a new request for arbitration against Amkor seeking
undisclosed damages and a declaration that the License Agreement has been
terminated. Amkor disputes that Tessera has a right to terminate the License
Agreement or that the License Agreement has been terminated.

Amkor Technology, Inc. v. Carsem (M) Sdn Bhd, Carsem Semiconductor Sdn Bhd, and
Carsem Inc.

On November 17, 2003, we filed a complaint against Carsem (M) Sdn Bhd, Carsem
Semiconductor Sdn Bhd, and Carsem Inc. (collectively “Carsem”) with the ITC in
Washington, D.C., alleging infringement of our United States Patent Nos.
6,433,277; 6,455,356 and 6,630,728 (collectively the “Amkor Patents”) and
seeking, under Section 337 of the Tariff Act of 1930, an exclusion order barring
the importation by Carsem of infringing products. We allege that by making,
using, selling, offering for sale or importing into the U.S. the Carsem Dual and
Quad Flat No-Lead Packages, Carsem has infringed on one or more of our
MicroLeadFrame packaging technology claims in the Amkor Patents.

On November 18, 2003, we also filed a complaint in the U.S. District Court for
the Northern District of California, alleging infringement of the Amkor Patents
and seeking an injunction enjoining Carsem from further infringing the Amkor
Patents, compensatory damages and treble damages due to willful infringement
plus interest, costs and attorney’s fees. This District Court action has been
stayed pending resolution of the ITC case.

The ITC Administrative Law Judge (“ALJ”) conducted an evidentiary hearing during
July and August of 2004 in Washington D.C. and, on November 18, 2004, issued an
Initial Determination that Carsem infringed some of our patent claims relating
to our MicroLeadFrame package technology, that some of our 21 asserted patent
claims are valid, that we have a domestic industry in our patents and that all
of our asserted patent claims are enforceable. However, the ALJ did not find a
statutory violation of Section 337 of the Tariff Act.

We filed a petition in November 2004 to have the ALJ’s ruling reviewed by the
full ITC. On March 31, 2005, the ITC ordered a new claims construction related
to various disputed claim terms and remanded the case to the ALJ for further
proceedings. On November 9, 2005, the ALJ issued an Initial Determination on
remand finding that Carsem infringed some of our patent claims and that Carsem
had violated Section 337 of the Tariff Act.

On remand, the ITC had also authorized the ALJ to reopen the record on certain
discovery issues related to a subpoena of documents from a third party. An order
by the U.S. District Court for the District of Columbia enforcing the subpoena
became final on January 9, 2009, and the third party produced documents pursuant
to the subpoena.

 

SCHEDULE 9.1.17 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 2



--------------------------------------------------------------------------------

On July 1, 2009, the ITC remanded the investigation for a second time to the ALJ
to reopen the record to admit into evidence documents and related discovery
obtained from the enforcement of the above-referenced third-party subpoena.

Following a two-day hearing, on October 30, 2009, the ALJ issued an Initial
Determination reaffirming his prior ruling that the Carsem Dual and Quad Flat
No-Lead Packages infringe some of Amkor’s patent claims relating to
MicroLeadFrame package technology, that all of Amkor’s asserted patent claims
are valid and that Carsem violated Section 337 of the Tariff Act.

On December 16, 2009, the ITC ordered a review of the ALJ’s Initial
Determination. On February 18, 2010, the Commission reversed a finding by the
ALJ on the issue of whether a certain invention constitutes prior art to Amkor’s
asserted patents. The ITC remanded the investigation to the ALJ to make further
findings in light of the ITC’s ruling. On March 22, 2010, the ALJ issued a
Supplemental Initial Determination. Although the ALJ’s ruling did not disturb
the prior finding that Carsem Dual and Quad Flat No-Lead Packages infringe some
of Amkor’s patent claims relating to MicroLeadFrame technology, the ALJ found
that some of Amkor’s patent claims are invalid and, as a result, the ALJ did not
find a statutory violation of the Tariff Act. On July 20, 2010, the ITC issued a
Notice of Commission Final Determination, in which the ITC determined that there
is no violation of Section 337 of the Tariff Act and terminated the
investigation. We have appealed the ITC’s ruling to the U.S. Court of Appeals
for the Federal Circuit, and oral arguments were heard in November 2011.

 

SCHEDULE 9.1.17 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page 3



--------------------------------------------------------------------------------

SCHEDULE 9.1.21

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Labor Contracts

None.

 

SCHEDULE 9.1.21 TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT – Page Solo